Exhibit 10.4

THIRD AMENDMENT

THIS THIRD AMENDMENT, dated as of January 15, 2014 (this “Third Amendment”), to
the Credit Agreement, dated as of August 22, 2012 as amended by the Waiver and
First Amendment, dated as of July 17, 2013 (the “First Amendment”), and as
further amended by the Second Amendment, dated August 5, 2013 (the “Second
Amendment”) ( as amended by the First Amendment and the Second Amendment and as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among VOYETRA TURTLE BEACH,
INC., a Delaware corporation (the “Borrower”), VTB HOLDINGS, INC., a Delaware
corporation (“Holdings”), the various financial institutions and other Persons
from time to time party thereto (the “Lenders”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative agent and collateral agent for the
lenders (in such capacity, the “Agent”).

The Obligors hereby request that the Agent and the Required Lenders agree to the
amendments provided for in this Third Amendment and the Agent and each of the
Required Lenders is willing to agree to the amendments pursuant to the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements, provisions
and covenants herein contained, the parties to this Third Amendment hereby
agree, on the terms and subject to the conditions set forth herein, as follows:

Section 1. Definitions. Unless otherwise specifically defined herein, each term
used herein that is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement.

Section 2. Amendments to Credit Agreement. Subject to the satisfaction of the
condition set forth in Section 4 hereof, (i) the Credit Agreement is amended
with the stricken text deleted (indicated textually in the same manner as the
following example: stricken text) and with the double-underlined text added
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached Exhibit A hereto (the “Amended Credit Agreement”), which amendment, for
the avoidance of doubt, includes, but is not limited to, the amendments set
forth herein and in the First Amendment and to the extent applicable, the Second
Amendment, (ii) Exhibits A-1 through A-3 of the Credit Agreement are hereby
amended with the stricken text deleted (indicated textually in the same manner
as the following example: stricken text) and with the double-underlined text
added (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of Exhibits A-1 through A-3
attached hereto as Exhibit B hereto and (iii) Exhibit E of the Credit Agreement
are hereby amended with the stricken text deleted (indicated textually in the
same manner as the following example: stricken text) and with the
double-underlined text added (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of Exhibit
E attached hereto as Exhibit C hereto. The amendments set forth in this Third
Amendment replace and supersede in their entirety the amendments set forth in
Section 3 of the Second Amendment.

Section 3. Representations and Warranties. Each Obligor represents and warrants
to the Agent and each Lender that:

(a) such Obligor has the legal power and authority to execute and deliver this
Third Amendment;

(b) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Third Amendment
or by the performance or observance of any provision hereof, nor will any occur
immediately after the effectiveness of this Third Amendment; and

(c) such Obligor has no claim or offset against, or defense or counterclaim to,
any obligations or liabilities of such Obligor under the Credit Agreement or any
other Credit Document.



--------------------------------------------------------------------------------

Section 4. Effectiveness. The effectiveness of this Third Amendment is subject
to the satisfaction of the following conditions precedent and the amendments to
the Credit Agreement as provided for in Section 2 hereof shall become effective
upon satisfaction of the following conditions precedent (the “Consolidated
Amendment Date”):

(a) the Agent shall have received counterparts of this Third Amendment that,
when taken together, bear the signatures of the Obligors, the Agent and the
Required Lenders;

(b) prior to and after giving effect to this Third Amendment and the
consummation of the PAMT Merger, (i) there shall exist no Default or Event of
Default, (ii) all representations and warranties of the Obligors contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Consolidated Amendment Date, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made and
(iii) all representations and warranties of PAMT and the Obligors set forth in
the PAMT Merger Documents that are material to the interests of the Lenders
shall be true and correct in material respects;

(c) the Agent shall have received (i) for the benefit of the Lenders, the fees
required to be paid by the Borrower pursuant to Section 5 below, (ii) for the
benefit of PNC Capital Markets LLC (the “Lead Arranger”), the fees required to
be paid by the Borrower pursuant to the Third Amendment Fee Letter, dated as of
January 15, 2014, among the Agent, the Lead Arranger and the Borrower, (iii) all
documented out-of-pocket expenses (including reasonable fees and disbursements
of counsel to the Agent) in connection with the preparation, negotiation and
effectiveness of this Third Amendment and the other documents being executed or
delivered in connection herewith, and (iv) any other amounts due and payable by
the Borrower hereunder or under the Credit Agreement on or prior to the Third
Amendment Effective Date;

(d) the PAMT Merger shall be consummated pursuant to the PAMT Merger Documents
provided to the Lenders on the Second Amendment Effective Date, which PAMT
Merger Documents shall not have been altered, amended or otherwise changed or
supplemented or any condition therein waived without the prior written consent
of the Required Lenders to the extent any such alteration, amendment, or other
change would be materially adverse to the Lenders. The PAMT Merger shall have
been consummated in accordance with the terms of the PAMT Merger Documents and
in compliance in all material respects with applicable laws, regulations and
regulatory approvals;

(e) the Agent shall have received each of the items set forth in Section 5.1(a),
Section 5.1(h), Section 5.1(i)(iii), Section 5.1(j), Section 5.1(k) and
Section 5.1(m) of the Credit Agreement and a Perfection Certificate with respect
to PAMT, each in form and substance satisfactory to the Agent;

(f) the Agent shall have received an opinion from counsel to the Obligors, in
form and substance reasonably satisfactory to the Agent;

(g) the Agent shall have received, for the account of each Lender that has
requested a Note, such Lender’s Notes duly executed and delivered by an
Authorized Officer of PAMT and Turtle Beach;

(h) the Agent shall have received schedules to the Amended Credit Agreement in
form and substance reasonably satisfactory to the Agent;

(i) the Agent shall have received a joinder agreement to the Credit Agreement,
the Pledge Agreement and the Security Agreement executed by PAMT and
intellectual property security agreements executed by PAMT;

 

-2-



--------------------------------------------------------------------------------

(j) the Agent shall have received certificates evidencing all of the issued and
outstanding Capital Securities pledged pursuant to the Pledge Agreement, which
certificates in each case, shall be accompanied by undated transfer powers duly
executed in blank and any applicable UCC financing statements;

(k) the Agent shall have received a reaffirmation agreement to the Credit
Documents executed by each Obligor, in form and substance satisfactory to the
Agent;

(l) all conditions set forth in the definition of Permitted Acquisition (PAMT)
set forth in the Credit Agreement shall be satisfied with respect to the PAMT
Merger;

(m) the Agent shall have received evidence that; PAMT has received proceeds in
an amount equal $5,000,000 from the issuance of Capital Securities after the
Second Amendment Effective Date and prior to the consummation of the PAMT Merger
on terms and conditions satisfactory to the Agent and (ii) Turtle Beach has
received proceeds in an amount equal to $7,000,000 from the issuance of
Subordinated Debt after January 1, 2014 and prior to the consummation of the
PAMT Merger on terms and conditions satisfactory to the Agent (including a
maturity date of no earlier than December 31, 2014) and the proceeds of which
shall have been used immediately to prepay the Term Loans in inverse order of
maturity;

(n) the Agent shall have received a pro forma balance sheet of PAMT, in form and
substance satisfactory to the Agent and the Required Lenders and with pro forma
adjustments satisfactory to the Agent; provided, however, that if the pro forma
balance sheet is materially consistent (as determined in the Agent’s reasonable
discretion) with the pro forma balance sheet attached hereto as Exhibit D, the
substance of such balance sheet will be deemed satisfactory to the Agent and the
Required Lenders; and

(o) the Agent shall have received such additional documents, instruments and
information as the Agent may reasonably request to effect the transactions
contemplated hereby.

Section 5. Fees. As consideration for the waivers and amendments to the Credit
Agreement contemplated by this Third Amendment, the Borrower shall pay to the
Agent, for the benefit of each Lender party hereto, an amendment fee in an
amount equal to 30 basis points times the amount of such Lender’s Commitment,
which amendment fee shall be fully earned and be due and payable on the
Consolidated Amendment Date.

Section 6. Condition Subsequent. Each Obligor hereby covenants with Agent and
each Lender that:

(a) within two (2) Business Days after the Consolidated Amendment Date,
HyperSound Health, Inc., a Delaware corporation, shall be dissolved into PAMT
and the Obligors shall deliver evidence of such dissolution to the Agent;

(b) within five (5) Business Days after the Consolidated Amendment Date, the
Obligors shall transfer at least $4,000,000 from PAMT to Turtle Beach and such
amount shall be deposited into a Deposit Account maintained at PNC Bank,
National Association and subject to a Control Agreement;

(c) within forty-five (45) days after the Consolidated Amendment Date (or such
later date as agreed to by the Agent in its sole discretion), PAMT and PSC
Licensing Corp. shall deliver to the Agent a fully executed Control Agreement,
in form and substance reasonably satisfactory to the Agent, for each Deposit
Account (excluding any payroll account so long as such payroll account is a zero
balance account) and lock-box account maintained by PAMT or PSC Licensing Corp.;
provided, however,

 

-3-



--------------------------------------------------------------------------------

commencing with the sixth (6th) Business Day after the Consolidated Amendment
Date, PAMT and PSC Licensing Corp. shall not maintain in Deposit Accounts not
subject to a Control Agreement more than $500,000 in the aggregate at any one
time; and

(d) the Obligors shall use commercially reasonable efforts to deliver to a fully
executed Landlord Waiver or bailee waiver, as applicable, with respect to the
leased property located at each of: (i) 13771 Danielson Street, Suite L, Poway,
CA 92064; (ii) 13741 Danielson Street, Suite D, Poway, CA 92064; (iii) 1735
Technology Drive, Suite 550, San Jose, CA 95110; (iv) 3655 Novel Dr., Suite 140,
San Diego, CA 92122; and (v) 8945 Dice Rd., Santa Fe Springs, CA 90670.

Failure to deliver any of such items, or otherwise satisfy any of the
requirements set forth this Section 6, on or prior to the times set forth above,
shall constitute an Event of Default under the Credit Agreement.

Section 7. Waiver. Each Obligor, by signing below, hereby waives and releases
the Agent and each of the Lenders and their respective Affiliates from any and
all claims, offsets, defenses and counterclaims of which such Obligor is aware,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

Section 8. Entire Agreement. This Third Amendment, together with the Credit
Agreement and the other Credit Documents, integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 9. Effect of Third Amendment. Except as expressly set forth herein, this
Third Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of, amend, or otherwise affect the rights and remedies of the Lenders
or the Agent under the Credit Agreement or any other Credit Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Obligor to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document in
similar or different circumstances. This Third Amendment shall apply and be
effective with respect to the matters expressly referred to herein. After the
Consolidated Amendment Date, any reference to the Credit Agreement shall mean
the Credit Agreement with the amendments effected hereby. This Third Amendment
shall constitute a “Credit Document” for all purposes of the Credit Agreement
and the other Credit Documents.

Section 10. GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARDING TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OBLIGOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS THIRD
AMENDMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.

Section 11. JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS THIRD AMENDMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS THIRD AMENDMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS
OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

-4-



--------------------------------------------------------------------------------

Section 12. Counterparts. This Third Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
signature page of this Third Amendment by facsimile transmission or e-mail shall
be effective as delivery of a manually executed counterpart hereof.

Section 13. Miscellaneous.

(a) Each of the Lenders party hereto hereby agrees that, if following the
Consolidated Amendment Date, the Agent and Turtle Beach shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the
Credit Documents, then the Agent and the Obligors shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof, in each case, to the extent such amendment
would be otherwise permitted with the consent of the Required Lenders.

(b) Each of the Lenders party hereto hereby agree that, upon consummation of the
PAMT Merger, and on or after the Consolidated Amendment Date, the Agent and
Turtle Beach shall be permitted to amend the Credit Agreement to reflect any
change in Fiscal Year and/or Fiscal Quarter of any Obligor, including, amending
the definition of Excess Cash Flow, Fiscal Quarter and Fiscal Year,
Section 3.1(d)(v) and Section 7.1, and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof, in each case, to the
extent such amendment would be otherwise permitted with the consent of the
Required Lenders and so long as such amendment is in form and substance
satisfactory to the Agent, each Lender hereby consents to the change of Fiscal
Year by the applicable Obligors.

[Remainder of page intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the day and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as the Agent By:  

/s/ Keven Larkin

Name:  

Keven Larkin

Title:  

Vice President



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:  

/s/ Michael Shuhy

Name:  

Michael Shuhy

Title:  

Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Brian G. Williams

Name:  

Brian G. Williams

Title:  

S.V.P.



--------------------------------------------------------------------------------

NATIONAL PENN BANK, as a Lender By:  

/s/ Alfred J. Doody

Name:  

Alfred J. Doody

Title:  

Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Masaki Sone

Name:  

Masaki Sone

Title:  

Managing Director



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By:  

/s/ Troy Jellerette

Name:  

Troy Jellerette

Title:  

VP



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Ellen S. Frank

Name:  

Ellen S. Frank

Title:  

Senior Vice President



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Richard Ohl

Name:  

Richard Ohl

Title:  

Vice President



--------------------------------------------------------------------------------

M&T BANK, as a Lender By:  

/s/ Chris Tesla

Name:  

Chris Tesla

Title:  

Vice President



--------------------------------------------------------------------------------

VOYETRA TURTLE BEACH, INC. VTB HOLDINGS, INC. By:  

/s/ John Hanson

Name:

 

John Hanson

Title:

 

Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------

Exhibit A

See attached.



--------------------------------------------------------------------------------

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENTS NO. 1, 2 AND 3

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

CUSTOMER CUSIP NUMBER: 92910VAA5

REVOLVER CUSIP NUMBER: 92910VAB3

TERM LOAN CUSIP NUMBER: 92910VAC1

CREDIT AGREEMENT

Dated August 22, 2012

by and among

VOYETRA TURTLE BEACH, INC.,

and

PARAMETRIC SOUND CORPORATION,

as the Borrowers,

VTB HOLDINGS, INC.,

as Holdings,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuer and Swingline Lender,

PNC CAPITAL MARKETS LLC,

as Joint Lead Arranger and Sole Bookrunner,

MANUFACTURERS AND TRADERS TRUST COMPANY,

SILICON VALLEY BANK

and

CITIBANK, N.A.,

as Joint Lead Arranger and Co-Syndication Agent,

and

NATIONAL PENN BANK

and

SUMITOMO MITSUI BANKING CORP.,

as Co-Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

DEFINITIONS AND ACCOUNTING TERMS

     2   

Section 1.1

 

Defined Terms

     2   

Section 1.2

 

Use of Defined Terms

     3340   

Section 1.3

 

Cross-References

     3340   

Section 1.4

 

Accounting and Financial Determinations; Fiscal Year/Fiscal Quarter

     3340    ARTICLE II  

CREDIT FACILITIES

     3441   

Section 2.1

 

Commitments

     3441   

Section 2.2

 

Reduction of Revolving Loan Commitment Amount

     3543   

Section 2.3

 

Borrowing Procedures

     3643   

Section 2.4

 

Continuation and Conversion Elections

     3643   

Section 2.5

 

Funding

     3744   

Section 2.6

 

Swing Loans

     3744   

Section 2.7

 

Letters of Credit

     3846   

Section 2.8

 

Notes

     4149   

Section 2.9

 

Incremental Facilities

     4149   

Section 2.10

 

Borrower Representative

     50   

Section 2.11

 

Acknowledgement of Joint and Several Liability

     51    ARTICLE III  

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     4353   

Section 3.1

 

Repayments and Prepayments; Application

     4353   

Section 3.2

 

Interest Provisions

     4555   

Section 3.3

 

Fees

     4657    ARTICLE IV  

CERTAIN LIBOR AND OTHER PROVISIONS

     4758   

Section 4.1

 

LIBOR Lending Unlawful

     4758   

Section 4.2

 

Deposits Unavailable

     4758   

Section 4.3

 

Increased Costs Generally

     4858   

Section 4.4

 

Funding Losses

     4859   

Section 4.5

 

Increased Capital Costs

     4959   

Section 4.6

 

Taxes

     4960   

 

- i -



--------------------------------------------------------------------------------

Section 4.7

 

Payments, Computations, etc

     5364   

Section 4.8

 

Sharing of Payments

     5364   

Section 4.9

 

Setoff

     5465   

Section 4.10

 

Mitigation; Time Limitation

     5565   

Section 4.11

 

Replacement of Lenders

     5566   

Section 4.12

 

Defaulting Lender

     5667   

Section 4.13

 

Cash Collateral

     5970    ARTICLE V  

CONDITIONS TO CREDIT EXTENSIONS

     6071   

Section 5.1

 

Initial Credit Extension

     6071   

Section 5.2

 

All Credit Extensions

     6475    ARTICLE VI  

REPRESENTATIONS AND WARRANTIES

     6576   

Section 6.1

 

Organization, etc

     6576   

Section 6.2

 

Due Authorization, Non-Contravention, etc

     6677   

Section 6.3

 

Government Approval, Regulation, etc

     6677   

Section 6.4

 

Validity, etc

     6677   

Section 6.5

 

Financial Information

     6678   

Section 6.6

 

No Material Adverse Effect; Compliance with Laws

     6778   

Section 6.7

 

Litigation

     6778   

Section 6.8

 

Subsidiaries and Capitalization

     79   

Section 6.9

 

Ownership of Properties

     6879   

Section 6.10

 

Taxes

     6879   

Section 6.11

 

ERISA

     6879   

Section 6.12

 

Environmental

     6880   

Section 6.13

 

Accuracy of Information

     6981   

Section 6.14

 

Margin Stock

     7081   

Section 6.15

 

Foreign Assets Control Regulations

     7081   

Section 6.16

 

Labor Relations

     7082   

Section 6.17

 

Insurance

     7082   

Section 6.18

 

Collateral Documents

     7082   

Section 6.19

 

Solvency

     7182   

Section 6.20

 

Compliance with OFAC Rules and Regulations

     7182   

 

- ii -



--------------------------------------------------------------------------------

Section 6.21

 

Holdings

     7183   

Section 6.22

 

Material Contracts

     7183   

Section 6.23

 

No Default

     7183   

Section 6.24

 

Lawful Operations, etc

     7183   

Section 6.25

 

Status of Obligations as Senior Indebtedness, etc

     7283   

Section 6.26

 

Location of Bank Accounts

     7283   

Section 6.27

 

Affiliate Transactions

     7283    ARTICLE VII  

FINANCIAL INFORMATION AND NOTICES

     7284   

Section 7.1

 

Financial Statements and Projections

     7284   

Section 7.2

 

Compliance Certificate

     7486   

Section 7.3

 

Other Reports

     7486   

Section 7.4

 

Notice of Litigation and Other Matters

     7688    ARTICLE VIII  

AFFIRMATIVE COVENANTS

     7789   

Section 8.1

 

Maintenance of Existence; Compliance with Laws, etc

     7789   

Section 8.2

 

Maintenance of Properties

     7890   

Section 8.3

 

Insurance

     7890   

Section 8.4

 

Visitations, Books and Records

     7891   

Section 8.5

 

Environmental Law Covenant

     7991   

Section 8.6

 

Use of Proceeds

     7992   

Section 8.7

 

Additional Subsidiaries and Collateral

     7992   

Section 8.8

 

Procedures to Ensure Information Dissemination

     8092   

Section 8.9

 

[Reserved]

     8092   

Section 8.10

 

Primary Operating Accounts

     8093   

Section 8.11

 

Holdings’ Operations

     8093   

Section 8.12

 

Further Assurances

     8093   

Section 8.13

 

Collateral Exam

     8093   

Section 8.14

 

Control Agreements

     8194   

Section 8.15

 

Material Contracts

     8194   

Section 8.16

 

Senior Debt

     8194   

Section 8.17

 

Lender Meetings

     8194   

Section 8.18

 

Subordinated Debt

     94   

Section 8.19

 

Fiscal Quarter / Fiscal Month

     94   

 

- iii -



--------------------------------------------------------------------------------

ARTICLE IX  

FINANCIAL COVENANTS

     8194   

Section 9.1

 

Maximum Total Leverage Ratio

     8195   

Section 9.2

 

Minimum Fixed Charge Coverage RatioEBITDA

     8295   

Section 9.3

 

Maximum Capital Expenditures

     8295   

Section 9.4

 

Minimum Liquidity

     96    ARTICLE X  

NEGATIVE COVENANTS

     8296   

Section 10.1

 

Business Activities

     8296   

Section 10.2

 

Indebtedness

     8296   

Section 10.3

 

Liens

     8498   

Section 10.4

 

Investments

     85100   

Section 10.5

 

Restricted Payments

     87102   

Section 10.6

 

Issuance of Capital Securities

     87104   

Section 10.7

 

Consolidation, Purchase, etc

     88104   

Section 10.8

 

Sale of Assets

     88104   

Section 10.9

 

Transactions with Affiliates

     88105   

Section 10.10

 

Restrictive Agreements

     89105   

Section 10.11

 

Sale and Leaseback

     89106   

Section 10.12

 

Amendment to Material Documents

     89106   

Section 10.13

 

Hedging Obligation

     89106   

Section 10.14

 

Accounting Changes

     90106   

Section 10.15

 

Plan Terminations, Minimum Funding, etc

     90106   

Section 10.16

 

Bank Accounts

     90107    ARTICLE XI  

EVENTS OF DEFAULT AND REMEDIES

     90107   

Section 11.1

 

Events of Default

     90107   

Section 11.2

 

Action if Bankruptcy

     93110   

Section 11.3

 

Action if Other Event of Default

     93110   

Section 11.4

 

Application of Proceeds

     93110    ARTICLE XII  

THE ADMINISTRATIVE AGENT

     94111   

Section 12.1

 

Actions

     94111   

Section 12.2

 

Funding Reliance, etc

     95112   

 

- iv -



--------------------------------------------------------------------------------

Section 12.3

 

Exculpation

     95112   

Section 12.4

 

Successor

     95112   

Section 12.5

 

Loans by Agent

     96113   

Section 12.6

 

Credit Decisions

     96113   

Section 12.7

 

Reliance by Agent

     96113   

Section 12.8

 

Defaults

     97114   

Section 12.9

 

Additional Agent

     97114    ARTICLE XIII  

MISCELLANEOUS PROVISIONS

     97114   

Section 13.1

 

Waivers, Amendments, etc

     97114   

Section 13.2

 

Notices; Time

     99116   

Section 13.3

 

Payment of Costs and Expenses

     100118   

Section 13.4

 

Indemnification

     101118   

Section 13.5

 

Survival

     102120   

Section 13.6

 

Severability

     103120   

Section 13.7

 

Headings

     103120   

Section 13.8

 

Execution in Counterparts, Effectiveness, etc

     103120   

Section 13.9

 

Governing Law; Entire Agreement

     103120   

Section 13.10

 

Successors and Assigns

     103121   

Section 13.11

 

Assignments and Participations in Credit Extensions; Register

     103121   

Section 13.12

 

Other Transactions

     107125   

Section 13.13

 

Forum Selection, Consent to Jurisdiction

     107125   

Section 13.14

 

Waiver of Jury Trial

     108125   

Section 13.15

 

USA Patriot Act

     108126   

Section 13.16

 

Confidentiality; Publicity

     108126   

Section 13.17

 

Indemnification

     109126   

Section 13.18

 

Collateral Matters

     109127   

Section 13.19

 

Agency for Perfection

     110127   

Section 13.20

 

Proof of Claim

     110128   

Section 13.21

 

Posting of Approved Electronic Communications

     111128   

Section 13.22

 

Credit Bidding

     112130   

Section 13.23

 

Payments Set Aside

     112130   

Section 13.24

 

Hedging Obligations

     130   

 

- v -



--------------------------------------------------------------------------------

Schedule I    -    Initial Commitments Schedule II    -    Borrowing Base
Formula Schedule 1.1    -    Existing Letters of Credit Schedule 1.2    -   
Specified Closing Date Holders Schedule 1.3    -    Fiscal Quarter Schedule 1.4
   -    Fiscal Year Schedule 6.8    -    Subsidiaries and Capitalization
Schedule 6.9    -    Real Estate Schedule 6.11    -    Pension and Welfare Plans
Schedule 6.16    -    Labor Issues Schedule 6.22    -    Material Contracts
Schedule 6.26    -    Location of Bank Accounts Schedule 6.27    -    Affiliate
Transactions Schedule 10.2    -    Existing Indebtedness Schedule 10.3    -   
Existing Liens Schedule 10.4    -    Existing Investments Exhibit A-1    -   
Form of Revolving Note Exhibit A-2    -    Form of Swing Loan Note Exhibit A-3
   -    Form of Term Loan Note Exhibit B-1    -    Form of Borrowing Request
Exhibit B-2    -    Form of Issuance Request Exhibit C    -    Form of
Continuation/Conversion Notice Exhibit D    -    Form of Borrowing Base
Certificate Exhibit E    -    Form of Compliance Certificate Exhibit F    -   
Form of Lender Assignment Agreement Exhibit G    -    Form of Guaranty Agreement
Exhibit H    -    Form of Perfection Certificate Exhibit I-1    -    Form of
U.S. Tax Compliance Certificate Exhibit I-2    -    Form of U.S. Tax Compliance
Certificate Exhibit I-3    -    Form of U.S. Tax Compliance Certificate
Exhibit I-4    -    Form of U.S. Tax Compliance Certificate

 

- vi -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated August 22, 2012, is by and among VOYETRA TURTLE
BEACHPARAMETRIC SOUND CORPORATION, INC., a Delawarea Nevada corporation (the
“BorrowerPAMT”), VTB HOLDINGS, INC., a Delaware corporation (“Holdings”),
VOYETRA TURTLE BEACH, INC., a Delaware corporation (“Turtle Beach”, and together
with PAMT, collectively, the “Borrowers” and each individually, a “Borrower”),
the various financial institutions and other Persons from time to time parties
hereto (the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“PNC”), as administrative and collateral agent for the Lenders (in
such capacity, the “Agent”), as Swingline Lender and as the Issuer hereunder,
PNC CAPITAL MARKETS LLC, as a Joint Lead Arranger and Sole Bookrunner,
Manufacturers and Traders Trust Company, Silicon Valley Bank, and Citibank,
N.A., each as a Lender, Joint Lead Arranger and Co-Syndication Agent
(collectively, the “Syndication Agent”), and National Penn Bank and Sumitomo
Mitsui Banking Corp., each as a Lender and Co-Documentation Agent (collectively,
the “Documentation Agent”).

BACKGROUND

The Borrowers hashave requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrowers on the terms and conditions of this Agreement
for use by the Borrowers toto (i) partially finance the Permitted Distribution,
(iii) provide for ongoing working capital needs, including the issuance of
Letters of Credit, and (iii) other general corporate purposes including Capital
Expenditures.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and intending to be
legally bound hereby, such parties hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms. The following terms, when used in this Agreement,
including its preamble and background, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):

“Adjusted Base Rate” means, on any date and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum (rounded upward, if necessary, to the
next highest 1/100 of 1%) equal to the highest of (a) the Prime Rate in effect
on such day, (b) the sum of (i) Federal Funds Open Rate in effect on such day
plus (ii)  1⁄2 of 1% and (c) the Daily LIBOR Rate plus 1%. Changes in the rate
of interest on that portion of any Loans maintained as Base Rate Loans will take
effect simultaneously with each change in the Adjusted Base Rate. The Agent will
give notice promptly to the Borrower Representative and the Lenders of changes
in the Adjusted Base Rate; provided that the failure to give such notice shall
not affect the Adjusted Base Rate in effect after such change.

 

- 2 -

 



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent to a Lender.

“Affected Lender” is defined in Section 4.11(a).

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, (a) to vote ten
percent (10%) or more of the Capital Securities (on a fully diluted basis) of
such Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable), or (b) to direct or cause the
direction of the management and policies of such Person (whether by contract or
otherwise).

“Agent” is defined in the preamble and includes each other Person appointed as
the successor Agent pursuant to Section 12.4.

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Closing Date and as thereafter from time to time amended, supplemented,
restated or otherwise modified from time to time and in effect on such date.

“Applicable Margin” means the applicable margin set forth below in basis points,
corresponding to the relevant Total Leverage Ratio and for the relevant Loans:

 

     Level I      Level II      Level III      Level IV  

Basis for Pricing:

   If the
Borrower’s
Total Leverage
Ratio is less
than 1.00 to
1.00.      If the
Borrower’s
Total Leverage
Ratio is greater
than or equal to
1.00 to 1.00  but
less than 1.50 to
1.00.      If the
Borrower’s
Total Leverage
Ratio is greater
than or equal  to
1.50 to 1.00 but
less than 2.00
to 1.00.      If the
Borrower’s
Total Leverage
Ratio is greater
than or equal  to
2.00 to 1.00.  

Revolving Loan

           

LIBOR

     350         375         400         425   

Base Rate

     250         275         300         325   

Term Loan

           

LIBOR

     350         375         400         425   

Base Rate

     250         275         300         325   

“Applicable Margin” means, from and after the Consolidated Amendment Date,
(i) 400 basis points for Loans that are Base Rate Loans, and (ii) 500 basis
points for Loans that are LIBOR Loans.

 

- 3 -

 



--------------------------------------------------------------------------------

(a) On the Closing Date, the Applicable Margin shall be that associated with
Level III of the pricing grid set forth above until the delivery of the
Compliance Certificate pursuant to Section 7.2 hereof for the Fiscal Quarter
ended December 29, 2012.

(b) In computing any Applicable Margin, the Agent shall be entitled to rely on
the Total Leverage Ratio set forth in the Compliance Certificate most recently
delivered by the Borrower to the Agent pursuant to Section 7.2 hereof. Changes
in any Applicable Margin resulting from a change in the Total Leverage Ratio
shall become effective on the first day of the fiscal month following delivery
by the Borrower to the Agent of a new Compliance Certificate pursuant to
Section 7.2 hereof. If (i) a Default or Event of Default shall occur or (ii) the
Borrower shall fail to deliver a Compliance Certificate within forty-five
(45) days after the end of any Fiscal Quarter (or within one hundred twenty
(120) days, in the case of the Compliance Certificate delivered with the audited
financial statements for any Fiscal Year), in either case, the Applicable
Margins while such Default or Event of Default exists or from and including the
46th (or 121st, as the case may be) day after the end of such Fiscal Quarter to,
but not including, the date the Borrower deliver to the Agent a Compliance
Certificate, as applicable, shall conclusively equal the highest Applicable
Margins set forth above. Notwithstanding the above, if the Total Leverage Ratio
reported in any Compliance Certificate shall be determined to have been
incorrectly reported, then, at the Agent’s election, the Applicable Margins may
be retroactively adjusted to reflect any higher rate that would have been
applicable had the Total Leverage Ratio been correctly reported on such
Compliance Certificate.

“Application” means any application or agreement for the issuance or amendment
of a Letter of Credit, in the form from time to time in use by the Issuer.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Lender” is defined in Section 13.11(a).

“Authorized Officer” means any of the president, the chief executive officer,
the chief operating officer, the chief financial officer, the treasurer or a
vice president of thea Borrower or such other representative of thesuch Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Agent; and, with respect to financial statements and financial covenants,
the chief financial officer or the treasurer of such Borrower, unless the
context otherwise requires, references to an “Authorized Officer” shall be
deemed to be an Authorized Officer of the Borrower Representative.

“Availability” means, at any date of determination, the difference between
(a) the lesser of (i) the aggregate of the Revolving Loan Commitments of the
Lenders and (ii) the Borrowing Base minus (b) the Total Revolving Exposure
Amount.

“Banking Services Obligations” means all obligations of the Obligors, whether
absolute or contingent, and howsoever and whensoever created, arising, evidenced
or acquired in

 

- 4 -

 



--------------------------------------------------------------------------------

connection with the provision of commercial credit cards, stored value cards, or
treasury management services (including controlled disbursement automated
clearinghouse transactions, return items, overdrafts, netting and interstate
depository network services) by any Lender to any Obligor.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Adjusted Base Rate.

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Borrower” hasand “Borrowers” have the meanings given to such terms in the
preamble. References to “the Borrower” shall be deemed, unless the context
otherwise requires, to be references to Turtle Beach. 

“Borrower Representative” means Turtle Beach in its capacity as the Borrower
Representative pursuant to Section 2.10.

“Borrowing” means the Loans of the same type and, in the case of LIBOR Loans,
having the same Interest Period made by all Lenders required to make such Loans
on the same Business Day and pursuant to the same Borrowing Request.

“Borrowing Base” means the amount determined in accordance with the formula set
forth in Schedule II hereto.

“Borrowing Base Certificate” means the certificate delivered pursuant to
Section 7.1(d)(i), substantially in the form of Exhibit A hereto.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer, substantially in the form of Exhibit B-1 hereto.

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
Pittsburgh, Pennsylvania, and (b) relative to the making, continuing, prepaying
or repaying of any LIBOR Loans, any day which is a Business Day described in
clause (a) above and which is also a day on which dealings in Dollars are
carried on in the London interbank Eurodollar market.

“Capital Expenditures” means, with respect to any Person, for any period, the
aggregate amount of all expenditures of such Person for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures; provided, however, that Capital Expenditures shall not
include any such expenditures which are: (a) made with Net Disposition Proceeds
reinvested in compliance with Subsection 3.1(d)(iv); or (b) Permitted
Acquisitions or incurred by the Person acquired in any Permitted Acquisition
prior to (but not in anticipation of) the closing of such Permitted Acquisition.

 

- 5 -

 



--------------------------------------------------------------------------------

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including partnership interests or limited liability company
interests), participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capital leases, and the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
premium or a penalty.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Agent, for the benefit of the Issuer or Lenders,
as collateral for Letter of Credit Outstandings or obligations of Lenders to
fund participations in respect of Letter of Credit Outstandings, cash or deposit
account balances or, if the Agent and each applicable Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Agent and the Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investment” means, at any time: (a) any direct obligation of
(or unconditionally guaranteed by) the United States or a State thereof (or any
agency or political subdivision thereof, to the extent such obligations are
supported by the full faith and credit of the United States or a State thereof)
maturing not more than one year after such time; (b) commercial paper maturing
not more than 270 days from the date of issue, which is issued by (i) a
corporation (other than an Affiliate of any Obligor) organized under the laws of
any State of the United States or of the District of Columbia and rated A-1 or
higher by S&P or P-1 or higher by Moody’s, or (ii) any Lender (or its holding
company) rated A-1 or higher by S&P or P-1 or higher by Moody’s; (c) any
certificate of deposit, time deposit or bankers acceptance, maturing not more
than one year after its date of issuance and overnight bank deposits, which is
issued by either (i) any bank organized under the laws of the United States (or
any State thereof) and which has (x) a credit rating of A2 or higher from
Moody’s or A or higher from S&P and (y) a combined capital and surplus greater
than $500,000,000, or (ii) any Lender; (d) any repurchase agreement having a
term of 30 days or less entered into with any Lender or any commercial banking
institution satisfying the criteria set forth in clause (c)(i) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder; or (e) any money market fund,
90% of the assets of which are comprised of any of the items specified in
clauses (b) and (c) above and as to which withdrawals are permitted at least
every 90 days and which do not have restrictions on liquidation rights.

 

- 6 -



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any successor statute thereto of similar
import, together with the regulations thereunder, in each case as in effect from
time to time.

“Change in Control” means the occurrence of one or more of the following events
in one transaction or a series of related transactions: (a) the Sponsor shall
fail to own and Control, directly or indirectly beneficially and of record, at
least ninety five percent (95%) of the number (giving effect to any stock splits
or reverse stock splits) of Capital Securities and Voting Securities of
HoldingsPAMT that the Sponsor owns on the ClosingConsolidated Amendment Date
plus any Capital Securities and Voting Securities of HoldingsPAMT that Sponsor
thereafter acquires from the Specified Closing Date Holders; (b) the acquisition
of, or, if earlier, the shareholder or director approval of the acquisition of,
ownership or voting control, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect) other than the Sponsor, the Founders and the
Specified Closing Date Holders, of more than twenty percent (20%) of the Capital
Securities of HoldingsPAMT; (c) PAMT shall fail to own directly (x) one hundred
percent (100%) of the outstanding Capital Securities (other than the Preferred
Shares) of Holdings, (y) at least ninety-eight and one-half percent (98.5%) of
the outstanding Voting Securities of Holdings and (z) at least ninety-nine
percent (99%) of the outstanding Capital Securities (including the Preferred
Shares) of Holdings; (d) Holdings shall fail to own directly one hundred percent
(100%) of the outstanding Capital Securities and Voting Securities of the
Borrower and indirectly one hundred percent (100%) of the Capital Securities
ofTurtle Beachother Obligor; (de) the BorrowerPAMT shall fail to either directly
or indirectly own and control one hundred percent (100%) of the outstanding
Capital Securities of any of the Guarantors (other than Holdings) and any of its
other Subsidiaries, except as permitted pursuant to Section 10.7 hereof; (ef)
any “change in control” or any similar term as defined in the Subordinated Debt
Documents; (f) the Specified Closing Date Holders shall fail to own and Control,
directly or indirectly beneficially and of record, at least ninety five percent
(95%) of the number (giving effect to any stock splits or reverse stock splits)
of Capital Securities and Voting Securities of Holdings that the Specified
Closing Date Holders own on the Closing Date minus any Capital Securities and
Voting Securities that are transferred to the Sponsor or the HSBC Documents; or
(g) a “Liquidation Event” or any similar term as defined in the Amended and
Restated Certificate of Incorporation of Holdings. Notwithstanding the
foregoing, an exercise of any options outstanding as of the Consolidated
Amendment Date of HyperSound Health, Inc., a Delaware corporation, shall not
constitute a Change in Control.

“Change in Law” means the occurrence, after the Closing dDateof this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the

 

- 7 -

 



--------------------------------------------------------------------------------

contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date this Agreement becomes effective pursuant to
Section 5.1August 22, 2012.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, supplemented, reformed or otherwise modified from time
to time.

“Collateral” means all tangible and intangible property, real and personal, of
any Obligor that is the subject of a Lien granted pursuant to a Credit Document
to the Agent to secure the whole or any part of the Obligations or any guarantee
thereof, and shall include all casualty insurance proceeds and condemnation
awards with respect to any of the foregoing.

“Collateral Amount” means, at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of all Issuers with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by the Agent
and the Issuer in their reasonable discretion.

“Commitment” means, as the context may require, a Lender’s Term Loan Commitment,
Revolving Loan Commitment, Letter of Credit Commitment or Swing Loan Commitment.

“Commitment Amount” means, as the context may require, the Term Loan Commitment
Amount, the Revolving Loan Commitment Amount, the Swing Loan Commitment Amount
or the Letter of Credit Commitment Amount.

“Commitment Fee” has the meaning assigned to such term in Section 3.3(a).

“Commitment Fee Rate” means 50 basis points per annum.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 13.21(a).

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer, substantially in the form of Exhibit E hereto, together with
such changes thereto as the Agent may from time to time reasonably request for
the purpose of monitoring the Borrower’s’ compliance with the financial
covenants contained herein.

 

- 8 -

 



--------------------------------------------------------------------------------

“Consolidated Amendment Date” means the date upon which the PAMT Merger is
consummated.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is surety for or
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) any
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Securities of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby (or, if less, the
maximum amount of such primary obligation for which such Person may be liable,
whether singly or jointly, pursuant to the terms of the instrument or agreement
evidencing such Contingent Liability) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer, substantially in the
form of Exhibit C hereto.

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Agent which provides the Agent “control” under the UCC with
respect to investment property or Deposit Accounts.

“Controlled Account” means each deposit account and securities account that is
subject to a Control Agreement in form and substance satisfactory to the Agent
and each applicable Issuer.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with any Obligor, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

“Credit Documents” collectively means this Agreement, the Letters of Credit and
Applications, the Fee Letters, the Notes, the Control Agreements, the Guaranty
Agreement, the Security Agreement, the Landlord Waivers, the Pledge Agreement,
each other agreement pursuant to which the Agent is granted a Lien to secure the
Obligations, any amendments or joinders to any of the foregoing, any
reaffirmation agreement and each other agreement, certificate, document or
instrument delivered in connection with any Credit Document, whether or not
specifically mentioned herein or therein; provided that such term shall not
include any Secured Hedging Agreement.

 

- 9 -

 



--------------------------------------------------------------------------------

“Credit Extension” means, as the context may require, (a) the making of a Loan
by a Lender, or (b) the issuance of any Letter of Credit, or the extension of
any Stated Expiry Date of any existing Letter of Credit, by the Issuer.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage, in each case on such day (or, if such day is not a
Business Day, for the next preceding Business Day for which there is Published
Rate or LIBOR Reserve Percentage, as applicable).

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Default Rate” has the meaning assigned to such term in Section 3.2(b).

“Defaulting Lender” means, subject to Section 4.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower Representative in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Agent, the Issuer, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower
Representative, the Agent or the Issuer or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Borrower Representative, to confirm in writing to the Agent
and the Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower Representative), or (d) has (i) become the subject of
a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided

 

- 10 -

 



--------------------------------------------------------------------------------

that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender by a Governmental Authority
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.12(b) upon delivery of written notice of such determination to the
Borrower Representative, the Issuers, the Swingline Lender and each Lender.

“Deposit Accounts” means any and all demand, time, savings, passbook, lockbox or
other accounts with a bank or other financial institution, including general
deposit and cash concentration accounts, in which any cash, payments or receipts
of or for the benefit of the Borrowers are or are to be deposited, and all
deposits therein and investments thereof, whether now or at any time hereafter
existing.

“Disbursement” is defined in Section 2.7(c).

“Disbursement Date” is defined in Section 2.7(c).

“Disposition” means any (a) sale, transfer, lease or other conveyance
(including, without limitation, by way of merger, condemnation, casualty loss or
sale/leaseback) of, or (b) the granting of options or other rights to sell,
transfer, lease or otherwise convey, any Obligor’s assets (including the sale of
accounts receivables and the sale of Capital Securities, but not including
assets disposed of in accordance with Section 10.8(a), (b), (c), (d), (e) or
(f) to any other Person (other than to another Obligor) in a single transaction
or event or series of related transactions or events. For the avoidance of
doubt, any sale or issuance by Holdings of Capital Securities, warrants, options
or similar interests (or the exercise of any of the foregoing) of PAMT shall be
subject to Section 3.1(d)(ii) and not Section 3.1(d)(iv).

“Disqualified Capital Security” means any Capital Security which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than in connection with
an asset sale or Change in Control, so long as the definitions of asset sale and
Change in Control in the instruments governing such Capital Securities are no
more restrictive with respect to HoldingsPAMT and its Subsidiaries than the
corresponding definitions herein), (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to
August 22, 2016, (b) is convertible into or exchangeable for (i) debt securities
or (ii) any Capital Security referred to in (a) above, in each case at any time
on or prior to August 22, 2016, (c) is entitled to receive a dividend or
distribution (other than for taxes attributable to the operations of the
business) on or prior to August 22, 2016, or (d) has the benefit of any
covenants or agreements that restrict the payment of any of the Obligations or
that restrict, in any material way, the operations or business of theany
Borrower.

 

- 11 -

 



--------------------------------------------------------------------------------

“Documentation Agent” has the meaning assigned to such term in the preamble
hereof.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrowerany
Obligor organized under the laws of any jurisdiction within the United States
(other than a Borrower).

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis with respect to any Person and its
consolidated subsidiaries in accordance with GAAP) of the following (for such
period):

(a) consolidated net income, excluding (i) earnings or losses of any Person in
which such Person has an ownership interest (other than Subsidiaries of such
Person), except to the extent received by such Person in a cash distribution,
(ii) earnings or losses of any Person accrued prior to the date it becomes a
Subsidiary of such Person or is merged into or consolidated with any Obligor or
any of their Subsidiaries, (iii) earnings or losses of any Subsidiary of such
Person during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not
permitted by operation of the terms of its organizational documents or any
agreement (other than under any Credit Document or Subordinated Debt Document),
instrument or requirement of law applicable to that Subsidiary during such
period, (iv) unrealized gains and losses with respect to Hedging Obligations for
such period and (v) gains and losses due solely to fluctuations in currency
values and the related tax effects determined in accordance with GAAP for such
period; plus

(b) to the extent deducted in determining consolidated net income, the sum of:
(i) any provision for income tax expense and Interest Expense; (ii) depreciation
and amortization, including, without duplication, to the extent not included in
Interest Expense, amortization of transaction and financing fees and expenses;
(iii) non-cash deferred compensation, stock option or employee benefits-based
and other equity-based compensation expenses; (iv) reasonable and customary
documented third-party fees, costs and expenses in connection with any Permitted
Acquisition to the extent permitted by this Agreement; (v) non-cash charges or
amounts recorded in connection with purchase accounting under Statement of
Financial Accounting Standards 141(r) (including any applicable to future
Permitted Acquisitions; (vi) non-cash purchase accounting adjustments relating
to the writedown of deferred revenue (whether billed or unbilled) that are the
result of accounting for any acquisition; (vii) debt discounts and debt issuance
costs, fees, charges and commissions, in each case incurred in connection with
Indebtedness permitted to be incurred hereunder and (viii) Founder Earn-Out
Payments; plus or minus

 

- 12 -

 



--------------------------------------------------------------------------------

(c) to the extent used in determining consolidated net income (i) other non-cash
losses (or gains) (to the extent not relating to or resulting in any cash
expense or charge in any future period), (ii) losses (or gains) from
Dispositions (excluding sales, expenses or losses related to current assets),
(iii) Transaction Costs in an amount not to exceed $3,000,000 paid within 90
days of the Closing Date, in the aggregate and, (iv) reasonable and documented
one-time transaction expenses incurred in connection with the First Amendment,
the Second Amendment or the Third Amendment, (v) reasonable and documented
one-time transaction expenses incurred in connection with the PAMT Merger and
(vi) any extraordinary, one-time, unusual or non-recurring items approved by the
Agent in its reasonable discretion

provided, that (i) the EBITDA of any Subsidiary acquired pursuant to a Permitted
Acquisition during such period shall be, so long as such EBITDA is either
validated by audited financial statements or a third party due diligence report,
in either case, in a manner acceptable to the Agent, included on a pro forma
basis for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period, and giving effect to pro forma adjustments
acceptable to the Agent (which may include cost savings and synergies that are,
in each case, factually supportable, expected to be realized within the twelve
months following the applicable Permitted Acquisition, and are expected to have
a continuing impact) which are directly attributable to such proposed Permitted
Acquisition) and, (ii) the EBITDA of any Person or line of business sold or
otherwise disposed of by the Borrowers or any Subsidiary during such period
shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period and (iii) the EBITDA of PAMT for any
period prior to January 1, 2014 shall not be included in the calculation of
EBITDA.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) one or more banks or other financial institutions
(including Funds) consented to by (a) the Agent, (b) if it is an assignment of a
Revolving Loan Commitment, the Issuer and (c) if there is no Default or Event of
Default then continuing, the Borrower Representative (each such consent not to
be unreasonably withheld or delayed (and the Borrower Representative shall be
deemed to have consented if it fails to object to any assignment within five
Business Days after it received written notice thereof)).

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders) relating to public health and safety and protection of
the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

- 13 -

 



--------------------------------------------------------------------------------

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with an Obligor or a Subsidiary of an Obligor, would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the Obligor or a Subsidiary of the Obligor being or having been a general
partner of such Person.

“Event of Default” is defined in Section 11.1.

“Excess Cash Flow” means, for any period, for the BorrowerPAMT and its
Subsidiaries determined on a consolidated basis for any Fiscal Year, commencing
with Fiscal Year 2012 and for each Fiscal Year thereafter, (a) EBITDA for such
Fiscal Year, plus (or minus) without duplication (b) changes in Net Working
Capital during such Fiscal Year, minus (c) the sum, for such Fiscal Year (to the
extent not in excess of any amounts permitted hereunder), of (i) Fixed Charges,
(ii) Taxes paid or payable in cash, (iii) any scheduled payment of Revolving
Loans resulting in a permanent reduction of the Revolving Loan Commitment,
(iiiiv) Capital Expenditures (except to the extent any such expenditure was
financed (directly or indirectly) with the proceeds of any asset sale, casualty
event or Indebtedness or paid for in any non-cash transaction, such as trade-in
or similar transaction), (ivv) amounts paid from internally-generated cash flow
in connection with any Permitted Acquisition during such Fiscal Year and
(vvi) any non-cash items increasing EBITDA pursuant to clauses (b)(iii), (v),
(vi) of the definition thereof and any cash items increasing EBITDA pursuant to
clause (b)(vii) thereof. Notwithstanding the foregoing, that for purposes of
calculating Excess Cash Flow for Fiscal Year 2012, the amount of Excess Cash
Flow shall equal the amount calculated in the manner set forth above divided by
three (3).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 4.11) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.6, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.6(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Executive Order” has the meaning assigned to such term in Section 6.15.

 

- 14 -

 



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Amended and Restated Loan and Security
Agreement, dated August 12, 2011, by and between the BorrowerTurtle Beach, PNC
and RBC Bank (USA), a North Carolina banking corporation (as amended prior to
the Closing dDatehereof).

“Existing Letter of Credit” means each Letter of Credit issued under the
Existing Credit Agreement for the account of the BorrowerTurtle Beach that
(a) is outstanding on the Closing Date and (b) is listed on Schedule 1.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing dDate of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the national Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Open Rate” for any day means the rate per annum (based on a year
of 360 days and actual days elapsed) which is the daily federal funds open rate
as quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth, on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Agent (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error); provided
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day. If
and when the Federal Funds Open Rate changes, the rate of interest with respect
to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.

“Fee Letters” means (i) the fee letter, dated June 25, 2012, among the Agent,
PNC Capital Markets LLC and the BorrowerTurtle Beach, (ii) the fee letter, dated
July 17, 2013, among the Agent, PNC Capital Markets and Turtle Beach, (iii) the
fee letter, dated August 5, 2013, among the Agent, PNC Capital Markets and
Turtle Beach, and any other such letters that may be entered into, as may be
amended, restated, supplemented or modified from time to time.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security, that administers the National Flood Insurance
Program.

 

- 15 -

 



--------------------------------------------------------------------------------

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Amendment” means the Waiver and First Amendment to this Agreement, dated
as of July 17, 2013, by and among Turtle Beach, Holdings, the Lenders party
thereto and the Agent.

“Fiscal Quarter” means a fiscal quarter of the BorrowerPAMT set forth on
Schedule 1.3.

“Fiscal Year” means thea fiscal year of the BorrowerPAMT set forth on Schedule
1.4.

“Fixed Charge Coverage Ratio” means, as of the last day of any Rolling Period,
the ratio computed for such Rolling Period, for the BorrowerPAMT and its
consolidated Subsidiaries, of (a) EBITDA less Capital ExpendituresFixed Charge
Taxes to (b) Fixed Charges. For the purpose of calculating Fixed Charges for
each of:

(x) December 29, 2012, the amount for the items set forth in clauses (a) and
(d) of the definition of Fixed Charges shall equal to (A) the actual amounts of
such items from the period of September 30, 2012 through December 29, 2012
multiplied by (B) 4;

(y) March 30, 2013, the amount for the items set forth in clauses (a) and (d) of
the definition of Fixed Charges shall equal to (A) the actual amounts of such
items from the period of September 30, 2012 through March 30, 2013 multiplied by
(B) 2; and

(z) June 29, 2013, the amount for the items set forth in clauses (a) and (d) of
the definition of Fixed Charges shall equal to (A) the actual amounts of such
items from the period of September 30, 2012 through June 29, 2013 multiplied by
(B) 4/3.

“Fixed Charges” means, for any period, the sum of the following determined on a
consolidated basis, without duplication, for HoldingsPAMT and its Subsidiaries
in accordance with GAAP, (a) cash Interest Expense, plus (b) Taxes paid or
payable in cash, plus (c) Founder Earn-Out Payments to the extent paid on or
after the Closing Date, plus (dc) scheduled payments of principal on
Indebtedness (excluding mandatory prepayments pursuant to Section 3.1(d)).

“Fixed Charge Taxes” means, for any period, an amount equal to 38% of the sum of
(i) EBITDA for such period minus (ii) the amount included in calculating EBITDA
pursuant to clauses (b)(i) (solely with respect to Interest Expense), (b)(ii),
(c)(iii) and (c)(iv) of the definition thereof.

“Flood Insurance” means, for any real estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
the Agent, in either case, that (a) meets the requirements set forth by FEMA in
its Mandatory Purchase of Flood Insurance Guidelines, (b) shall include a
deductible not to exceed $50,000 and (c) shall have a

 

- 16 -

 



--------------------------------------------------------------------------------

coverage amount equal to the lesser of (i) the “replacement cost value” of the
buildings and any personal property Collateral located on the real estate as
determined under the National Flood Insurance Program or (ii) the maximum policy
limits set under the National Flood Insurance Program.

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 6.15.

“Foreign Lender” means (a) if theany Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if theany Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which thesuch Borrower is resident for tax purposes.

“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary,
(b) any Domestic Subsidiary that is treated as an entity disregarded as separate
from its owner for U.S. federal income tax purposes and owns a Subsidiary that
is not a Domestic Subsidiary, and (c) any Domestic Subsidiary whose sole asset
is a “controlled foreign corporation” as defined in Section 957 of the Code.

“Founder Earn-Out Payments” means aggregate cash distributions of $9,375,000 to
be distributed to Carmine J. Bonanno and Frederick J. Romano on July 31, 2012 in
an amount equal to $3,125,000, July 31, 2013 in an amount equal to $3,125,000
and July 31, 2014 in an amount equal to $3,125,000 in accordance with the terms
of that certain Stock Purchase Agreement, dated as of September 28, 2010, by and
among SG VTB Merger Sub, Inc., SG VTB Holdings, LLC, the BorrowerTurtle Beach
and the stockholders party thereto.

“Founders” mean Carmine J. Bonanno and Frederick J. Romano and the spouse or
lineal descendants, heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of such Founder, or any trust, the beneficiaries of
which, any charitable trust, the grantor of which, or any corporation, limited
liability company, partnership or other entity, the stockholders, members,
general or limited partners or owners of which include only such Founder and any
of the foregoing individuals or entities

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuer, such Defaulting Lender’s Percentage of Revolving Loans of
the Letter of Credit Outstandings with respect to Letters of Credit issued by
the Issuer other than Letter of Credit Outstandings as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of Revolving Loans of
outstanding Swing Loans made by the Swingline Lender other than Swing Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

- 17 -

 



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect in the
United States of America, as recognized by the American Institute of Certified
Public Accountants and the Financial Accounting Standards Board, consistently
applied and maintained on a consistent basis for HoldingsPAMT and its
Subsidiaries throughout the period indicated and consistent with the prior
financial practice of HoldingsPAMT and its Subsidiaries (subject to any
adjustments made in accordance with Section 1.4).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means, individually, and “Guarantors” means, individually and
collectively, jointly and severally, Holdings and each Subsidiary of the
Borroweran Obligor party to the Guaranty Agreement from time to time.

“Guaranty Agreement” means the Guaranty Agreement in substantially the form
attached hereto as Exhibit G hereto required to be executed and delivered or
joined by each Guarantor pursuant to Section 8.7(a) hereof, in form and
substance acceptable to the Agent, as it may be amended, restated, modified, or
supplemented from time to time.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

“Hedging Agreements” means, with respect to any Person, any currency exchange
agreements, interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

 

- 18 -

 



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

“Holdings” has the meaning given to such term in the preamble.

“HSBC Documents” means (i) the Agreement for the Purchase of Debts, dated as of
February 23, 2011, between HSBC Invoice Finance (UK) Limited and Lygo
International Limited and (ii) any other documents, instruments or agreements
executed in connection therewith, in each case, as the same has been or may be
further amended, restated, supplemented or otherwise modified from time to time
to the extent permitted hereunder.

“HSBC Indebtedness” means the obligations of Lygo International Limited pursuant
to the HSBC Documents.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving Loan
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan Assumption Agreement” means an Incremental Revolving
Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrowers, the Agent and one or more Incremental Revolving
Lenders.

“Incremental Revolving Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.9, to make Incremental Revolving Loans to the
Borrowers.

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrowers pursuant to Section 2.9.

“Incurrence Conditions” means, at the time of incurrence of any Senior
Subordinated Debt, that (a) no Default or Event of Default then exists or would
arise upon the incurrence of such Senior Subordinated Debt or entering into the
Subordinated Debt Documents in connection therewith, (b) the Agent shall have
received the financial statements and other items required to be delivered
pursuant to Section 7.1(b) for Fiscal Year 2013, (c) the Term Loans shall have
been prepaid such that the aggregate remaining principal amount of the Term
Loans at the time of the initial incurrence of the Senior Subordinated Debt is
not more than (1) $7,500,000, if the Senior Subordinated Debt is initially
incurred prior to the quarterly principal payment of the Term Loan pursuant to
Section 3.1(a) for the second Fiscal Quarter of 2014, (2) $3,750,000, if the
Senior Subordinated Debt is initially incurred prior to the quarterly principal
payment of the Term Loan pursuant to Section 3.1(a) for the third Fiscal Quarter
of 2014, and (3) $0 if the Senior Subordinated Debt is initially incurred any
time on or after the quarterly principal payment of the Term Loan pursuant to
Section 3.1(a) for the third Fiscal Quarter of 2014, and (d) the Agent shall
have received a Compliance Certificate evidencing compliance

 

- 19 -

 



--------------------------------------------------------------------------------

with the financial covenants set forth in Article IX for the Rolling Period
immediately preceding such incurrence of Senior Subordinated Debt and ending on
or after December 31, 2013 and such Compliance Certificate shall demonstrate
EBITDA of PAMT and its consolidated Subsidiaries of not less than $45,000,000;
provided, however, that for purposes of determining compliance for the Rolling
Period ending on December 31, 2013, such calculations shall be based on the
audited financial statements of PAMT and its Subsidiaries delivered pursuant to
Section 7.1(b).

“Indebtedness” of any Person means (without duplication):

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, banker’s acceptances and similar extensions of credit,
whether or not drawn, issued for the account of such Person;

(d) all Capitalized Lease Liabilities of such Person;

(e) net liabilities of such Person under all Hedging Obligations;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable and accrued expenses in the ordinary
course of business which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a good faith dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person but including any earn-out or similar deferred consideration payable
in connection with any Permitted Acquisition), and indebtedness secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on property owned or being acquired by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;

(g) Off-Balance Sheet Liabilities of such Person;

(h) all Contingent Liabilities of such Person in respect of any of the
foregoing;

(i) Founder Earn-Out Payments; and

(j) all Disqualified Capital Securities.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

 

- 20 -

 



--------------------------------------------------------------------------------

“Indemnified Liabilities” is defined in Section 13.4.

“Indemnified Parties” is defined in Section 13.4.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Credit Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Interest Expense” means, as to any Person, for any applicable period, the
aggregate interest expense (net of interest income during such period) of such
Person for such period, including the portion of Capitalized Lease Liabilities
allocable to interest expense, (a) plus (or minus) the net amount payable (or
receivable), under all Hedging Agreements, to the extent payable (or receivable)
in cash minus (b) the sum of (i) amortization of financing costs, and (ii) other
non-cash interest expenses (other than non-cash interest expense relating to
Subordinated Debt or the Preferred Shares of Holdings).

“Interest Period” means, relative to any LIBOR Loan, the period beginning on
(and including) the date on which such LIBOR Loan is made or continued as, or
converted into, a LIBOR Loan and shall end on (but exclude) the day which
numerically corresponds to such date one, two, three or six months thereafter,
as the Borrower Representative may select in its relevant notice; provided,
however, that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the next
preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month at the end of such Interest Period;

(d) no Interest Period, with respect to the Term Loans, shall extend beyond the
Term Loan Maturity Date, and with respect to the Revolving Loans, shall extend
beyond the Revolving Loan Termination Date; and

 

- 21 -

 



--------------------------------------------------------------------------------

(e) there shall be no more than six (6) different Interest Periods applicable to
LIBOR Loans outstanding at any time.

“Investment” means, relative to any Person (a) any loan, advance or extension of
credit made by such Person to any other Person, including the purchase by such
Person of any bonds, notes, debentures or other debt securities of any other
Person (excluding, however, commission, travel, petty cash and similar advances
to officers, employees, consultants and agents in the ordinary course of
business), and (b) any Capital Securities held by such Person in any other
Person. The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer, substantially in the form of Exhibit B-2
hereto.

“Issuer” means PNC in its capacity as issuer of the Letters of Credit, or such
other Lender acceptable to the Agent as the Borrower Representative may from
time to time select as an Issuer hereunder.

“Joint Lead Arranger” means each of PNC Capital Markets LLC, Manufacturers and
Traders Trust Company, Silicon Valley Bank and Citibank, N.A.

“Landlord Waivers” has the meaning given to such term in Section 5.1(l) hereof.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit F hereto.

“Lenders” is defined in the preamble (including any Person that becomes a Lender
pursuant to Section 13.11(a)), including any Term Lender or Revolving Lender.
Unless the context requires otherwise, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means a standby or documentary letter of credit issued
pursuant to Section 2.1(b).

“Letter of Credit Commitment” means the Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1(b) and, with respect to each Revolving Lender,
the obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6(b).

“Letter of Credit Commitment Amount” means a maximum amount of $5,000,000 as
such amount may be permanently reduced from time to time pursuant to
Section 2.2.

 

- 22 -

 



--------------------------------------------------------------------------------

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (i) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (ii) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

“LIBOR” means, relative to any Interest Period for any LIBOR Loan, the greater
of (a) one and one half percent (1.50%) and (b) the interest rate per annum
determined by the Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by the Agent which has been approved by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates at which U.S. dollar deposits are offered by leading banks in the London
interbank deposit market (an “Alternate Source”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
comparable to such LIBOR Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Agent at such
time (which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. LIBOR may also be
expressed by the following formula:

 

   London interbank offered rates quoted by Bloomberg LIBOR    =    or
appropriate successor as shown on Bloomberg Page BBAM1   

                        1.00  - LIBOR Reserve Percentage

LIBOR shall be adjusted with respect to any Loan to which the LIBOR applies that
is outstanding on the effective date of any change in the LIBOR Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrower Representative of LIBOR as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“LIBOR Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
LIBOR.

“LIBOR Reserve Percentage” means, as of any day, the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

 

- 23 -

 



--------------------------------------------------------------------------------

“Liquidity” means the amount equal to (a) unrestricted cash of the Borrowers on
deposit in Deposit Accounts subject to a Control Agreement plus (b) Availability
under the Revolving Loan plus (c) the proceeds of any Subordinated Indebtedness
of the Borrowers permitted by Section 10.2(s) issued in accordance with the
proviso to Section 9.4, to the extent deposited in a Deposit Account subject to
a Control Agreement (and remaining on deposit until the Revolving Loan
Termination Date), minus (d) for any fiscal month ending on or after June 30,
2014, any Founder Earn-Out Payments due on or prior to September 30, 2014, minus
(e) (i) for any fiscal month ending on or after January 31, 2014 but prior to
April 30, 2014, any trade accounts payable of GoerTek Electronics, Inc., Tatung
Company or their respective affiliates overdue by more than 30 days or (ii) for
any fiscal month ending on or after April 30, 2014, any trade accounts payable
overdue by more than 30 days.

“Loan” means, as the context may require, a Revolving Loan, a Term Loan or a
Swing Loan.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature, whether singularly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences whether or not related, a material adverse change in, or a material
adverse effect on, (a) the business, results of operations, condition (financial
or otherwise) or assets of thea Borrower, individually, or of Holdingsthe
Obligors and itstheir Subsidiaries taken as a whole, (b) the ability of the
Obligors to perform any of their respective obligations under any of the Credit
Documents, (c) the rights and remedies of any Secured Party under any of the
Credit Documents, (d) the legality, validity or enforceability of any Credit
Document or (e) the validity, perfection or priority of any Lien in favor of the
Agent on any of the Collateral as a result of any action or failure to act on
the part of Agent or any Lender.

“Material Contract” has the meaning assigned to such term in Section 6.22.

“Material Indebtedness” means, as to the Borrowerany Obligor or any of itstheir
respective Subsidiaries, any particular Indebtedness of the Borrower or such
SubsidiaryObligor (including any Guaranty Obligations) (other than the
Obligations) in excess of the aggregate principal amount of $1,000,000 and at
all times shall include the HSBC Indebtedness and Indebtedness under the
Subordinated Debt Documents.

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness and at all times shall include, without limitation,
the Subordinated Debt Documents.

“Moody’s” means Moody’s Investors Service, Inc. or any successor.

“National Flood Insurance Program” means the program created by the United

 

- 24 -

 



--------------------------------------------------------------------------------

States Congress pursuant to the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973, as revised by the National Flood
Insurance Reform Act of 1994, that mandates the purchase of flood insurance to
cover real property improvements located in Special Flood Hazard Areas in
participating communities and provides protection to property owners through a
federal insurance program.

“Net Disposition Proceeds” means with respect to any Disposition, the excess of:

(a) the gross cash proceeds received by any Obligor from any such Disposition,
including, without limitation, any casualty insurance recovery proceeds or
condemnation awards, and any cash payments in immediately available funds
received in respect of promissory notes (or other non-cash consideration)
delivered to any Obligor in respect thereof, as and when received; over

(b) the sum of (i) all reasonable and customary commissions, legal, and other
professional fees, sales commissions and other reasonable and customary costs
and disbursements, in each case actually incurred in connection with such
Disposition to a Person that is not an Obligor or an Affiliate of an Obligor,
(ii) payments made by any Obligor to retire any Indebtedness of any Obligor
where payment of such Indebtedness is required in connection with such
Disposition, and (iii) income or transfer Taxes paid or reasonably estimated to
be payable as a result of such Disposition.

“Net Equity Proceeds” means, with respect to the sale or issuance by any Obligor
of Capital Securities, warrants, options or similar interests to purchase such
Capital Securities, or the exercise of any such warrants, options or similar
interests, the excess of:

(a) the gross cash proceeds received by any Obligor from such sale, exercise or
issuance to any Person, over

(b) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees, sales commissions
and such other reasonable and customary costs and disbursements actually
incurred in connection with such sale or issuance to a Person that is not an
Obligor or an Affiliate of an Obligor;

provided, that Capital Securities of HoldingsPAMT issued to Sponsor, any
employee, director or officer of any Credit PartyObligor, or as consideration
for a Permitted Acquisition shall be excluded from Net Equity Proceeds.

“Net Indebtedness Proceeds” means, with respect to the incurrence by any Obligor
of Indebtedness for borrowed money (other than any Indebtedness incurred
pursuant to clause (a), clause (b)(ii) or clauses (c) through (r) of
Section 10.2), the excess of:

(a) the gross cash proceeds received by any Obligor from such incurrence, over

 

- 25 -

 



--------------------------------------------------------------------------------

(b) all fees and legal, accounting and other professional fees, and such other
reasonable and customary costs and disbursements actually incurred in connection
with such incurrence.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 13.1 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Net Working Capital” means the difference between (a) current assets minus cash
and cash equivalents and (b) current liabilities minus (without duplication)
Revolving Loans and the current portion of any long-term Indebtedness including
the Obligations.

“Note” means, as the context may require, a Revolving Note, a Term Loan Note or
a Swing Loan Note.

“Notice of Swing Loan Refunding” has the meaning given to such term in
Section 2.6(a).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including, without limitation,
any interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans; (b) the Reimbursement Obligations; (c) the Banking
Services Obligations; (c) all other obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of any Obligor arising under any
Credit Document or a Secured Hedging Agreement or otherwise with respect to any
Loan or Letter of Credit; and (d) all other fees, expenses and commissions
(including, without limitation, attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by any Obligor to any Secured Party, of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, that arise under any Credit Document or
Secured Hedging Agreement or otherwise with respect to any Loan or Letter of
Credit.

“Obligor” means, as the context may require, theeach Borrower and each
Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” means, relative to any Person, any obligation of
such Person under any Synthetic Lease or any similar off-balance sheet financing
transaction.

 

- 26 -

 



--------------------------------------------------------------------------------

“Organizational Document” means, relative to any Person, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability company agreement and all
equity holder agreements, voting trusts and similar arrangements applicable to
any of such Person’s partnership interests, limited liability company interests
or authorized shares of Capital Securities.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.11).

“PAMT” is defined in the preamble hereof.

“PAMT Merger” means the merger of Paris Acquisition Corp., a wholly owned
subsidiary of PAMT, with and into Holdings, with Holdings surviving such merger,
pursuant to the PAMT Merger Documents.

“PAMT Merger Documents” means that certain merger agreement pursuant to which
the PAMT Merger is consummated, together with all schedules, exhibits and
annexes thereto and all side letters and agreements affecting the terms thereof
or entered into in connection therewith, in each case, as amended, supplemented
or otherwise modified from time to time to the extent permitted by this
Agreement.

“Participant” is defined in Section 13.11(b).

“Participant Register” is defined in Section 13.11(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

- 27 -

 



--------------------------------------------------------------------------------

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which any Obligor or any
corporation, trade or business that is, along with any Obligor, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, relative to any Lender and any Loan, the applicable
percentage relating to such Loan set forth opposite such Lender’s name on
Schedule I hereto under the related Commitment column, or set forth in a Lender
Assignment Agreement under the related Commitment column, as such percentage may
be adjusted from time to time pursuant to Lender Assignment Agreements executed
by such Lender and its Assignee Lender and delivered pursuant to
Section 13.11(a).

“Perfection Certificate” means the Pperfection Ccertificates delivered by the
Borrowers to the Agent, in substantially the form attached hereto as Exhibit H.

“Permitted Acquisition” means an(i) the PAMT Merger so long as the conditions
set forth in the definition of Permitted Acquisition (PAMT) have been satisfied
and (ii) any other acquisition (whether pursuant to an acquisition of Capital
Securities, property (only in the event of an acquisition of all or
substantially all of the property of another Person) or otherwise) by any
Obligor from any Person of a business, occurring on or after the date of
delivery to the Agent of a Compliance Certificate evidencing compliance with the
financial covenants for a Rolling Period ending on or after September 2928,
20122013, in which the following conditions are satisfied:

(a) immediately before, and immediately after giving effect to, such
acquisition, no Default or Event of Default shall have occurred and be
continuing, or would result therefrom;

(b) the business of such acquired entity shall be similar or complementary to
the business of the Obligors on the date of thisConsolidated Agrm eend ment
Date;

(c) such acquisition was not preceded by an unsolicited tender offer for such
business, and, if applicable, has been approved by the target’s board of
directors;

(d) all transactions related thereto are consummated in accordance, in all
material respects, with applicable law;

(e) the Borrower Representative shall have delivered to the Agent a Compliance
Certificate (in form and substance satisfactory to the Agent) for the Rolling
Period immediately preceding such acquisition (prepared in good faith and in a
manner and using a methodology consistent with the most recent financial
statements delivered pursuant to Section 7.1 hereof) giving pro forma effect to
the consummation of such acquisition, and the incurrence

 

- 28 -

 



--------------------------------------------------------------------------------

of any Indebtedness in connection therewith, and demonstrating pro forma
compliance by the Borrowers with itstheir obligations under Article IX hereof
after giving effect to such acquisition (provided that immediately upon the
consummation of such Permitted Acquisition, the (i) Total Leverage Ratio shall
not exceed a level that is 0.25 less than the covenant level required for the
applicable period set forth in Section 9.1 recomputed for the most recently
completed Rolling Period and (ii) the Borrowers shall be in compliance with the
covenants contained in this Agreement (including the financial covenants
contained in Sections 9.2 and 9.3) for the applicable period);

(f) none of the obligations of the BorrowerObligors or any of itstheir
Subsidiaries in respect of such acquisition would, if performed by the
Borrowersuch Obligor or such Subsidiaries, result in a breach of any provision
of this Agreement or any other Credit Document;

(g) the business to be acquired (on a consolidated basis after giving pro forma
effect to such acquisition) is Solvent and shall have generated positive EBITDA
in the immediately preceding twelve month period (after giving effect to such
pro forma adjustments including identified cost savings as are reasonably
acceptable to the Agent), and the Agent shall have received calculations (in
such detail as it may reasonably request) demonstrating the foregoing;

(h) after giving effect to such acquisition the Borrowers shall be in compliance
with respect to itstheir obligations under Section 8.7 hereof with respect to
the business acquired in such acquisition;

(i) the Agent shall have received copies of all agreements and instruments
evidencing or governing such acquisition, approvals (including, without
limitation, all material regulatory and third-party consents), and if reasonably
requested by Agent, environmental assessments;

(j) either of the following:

(i) the aggregate consideration payable in connection with all such Permitted
Acquisitions, including any related earn-out payments, assumed Indebtedness,
non-compete or similar payments, shall not exceed $10,000,000 in the aggregate
for all such Permitted Acquisitions; or

(ii) such acquisition shall have been approved by the Required Lenders;

(k) the Borrower Representative shall have delivered to Agent (i) at least ten
(10) Business Days prior thereto, notice (including a reasonably detailed
description) of such proposed Permitted Acquisition and (ii) at least five
(5) Business Days prior to such proposed Permitted Acquisition, such
documentation and due diligence materials with respect to such proposed
Permitted Acquisition as Agent shall reasonably request; and

 

- 29 -

 



--------------------------------------------------------------------------------

(l) the Borrowers shall have unrestricted cash on deposit in Deposit Accounts
subject to any Control Agreements and Availability under the Revolving Loan of
at least $10,000,000 after giving effect to the proposed Permitted Acquisition.

“Permitted Distribution” means the distribution from the Borrower to Holdings of
an amount not to exceed $42,000,000 on the Closing Date, the proceeds of which
will be used by Holdings to pay a dividend to holders of Capital Securities of
Holdings on the Closing Date.

“Permitted Acquisition (PAMT)” means the PAMT Merger so long as the following
conditions are satisfied:

(a) immediately before, and immediately after giving effect to, such
acquisition, no Default or Event of Default shall have occurred and be
continuing, or would result therefrom;

(b) the business of such acquired entity shall be similar or complementary to
the business of the Obligors on the Consolidated Amendment Date;

(c) such acquisition was not preceded by an unsolicited tender offer for such
business, and, if applicable, has been approved by the target’s board of
directors;

(d) all transactions related thereto are consummated in accordance, in all
material respects, with applicable law;

(e) the Borrower Representative shall have delivered to the Agent a Compliance
Certificate (in form and substance satisfactory to the Agent) for the Rolling
Period immediately preceding such acquisition (prepared in good faith and in a
manner and using a methodology consistent with the most recent financial
statements delivered pursuant to Section 7.1 hereof) giving pro forma effect to
the consummation of such acquisition, and the incurrence of any Indebtedness in
connection therewith, and demonstrating pro forma compliance by the Borrowers
with their obligations under Article IX hereof after giving effect to such
acquisition (provided that immediately upon the consummation of such Permitted
Acquisition, the (i) Total Leverage Ratio shall not exceed the covenant level
required for the applicable period set forth in Section 9.1 recomputed for the
most recently completed Rolling Period and (ii) the Borrowers shall be in
compliance with the covenants contained in this Agreement (including the
financial covenants contained in Sections 9.2 and 9.3) for the applicable
period;

(f) none of the obligations of the Obligors or any of their Subsidiaries in
respect of such acquisition would, if performed by such Obligor or such
Subsidiaries, result in a breach of any provision of this Agreement or any other
Credit Document;

(g) the business to be acquired (on a consolidated basis after giving pro forma
effect to such acquisition) is Solvent; and

 

- 30 -

 



--------------------------------------------------------------------------------

(h) the Agent shall have received copies of all agreements and instruments
evidencing or governing such acquisition, approvals (including, without
limitation, all material regulatory and third-party consents), and if reasonably
requested by Agent, environmental assessments.

“Permitted Subordinated Debt Refinancing” means any Refinancing Indebtedness
issued in respect of any Subordinated Debt incurred pursuant to and as described
in Section 8.18 hereof, provided that any Permitted Subordinated Debt
Refinancing issued prior to satisfaction of the Incurrence Conditions shall be
Subordinated Debt that is not Senior Subordinated Debt and any Permitted
Subordinated Debt Refinancing issued after satisfaction of the Incurrence
Conditions shall be either Subordinated Debt or Senior Subordinated Debt, and
further provided, that with respect to any such Refinancing Indebtedness issued
to any Person other than the Sponsor or any Affiliate, in respect of any
Subordinated Debt initially issued to the Sponsor or any Affiliate on or prior
to August 30, 2013, such Refinancing Indebtedness may (i) be secured by a Lien
on the Collateral to the extent the holders of such Refinancing Indebtedness,
the Obligors and the Agent have entered into a subordination agreement
satisfactory to the Agent in its sole discretion, (ii) to the extent expressly
permitted by the definition of Subordinated Debt, have a maturity shorter than
that of the Indebtedness being refinanced or extended and (iii) have a weighted
average maturity (measured as of the date of such refinancing or extension)
shorter than that of the Indebtedness being refinanced or extended so long as
such shorter weighted average maturity is solely due to a shorter maturity date
expressly permitted by the definition of Subordinated Debt. For the avoidance of
doubt, Permitted Subordinated Debt refinancing shall not include the refinancing
of any Subordinated Debt described in Section [    ] of the Third Amendment.

“Person” means any natural person, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof, whether
acting in an individual, fiduciary or other capacity.

“Plan” means any Pension Plan or Welfare Plan.

“Platform” has the meaning assigned to such term in Section 13.21(b).

“Pledge Agreement” means theany Pledge Agreement executed in connection with
this Agreement, as the same may be from time to time modified, amended, restated
or supplemented.

“Pledgor” means each of the pledgors under thea Pledge Agreement.

“PNC” is defined in the preamble.

“Prime Rate” means the interest rate per annum announced from time to time by
the Agent at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged commercial borrowers or
others by the Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

 

- 31 -

 



--------------------------------------------------------------------------------

“Principal Office” means the main banking office of the Agent in Pittsburgh,
Pennsylvania.

“Preferred Shares” means the Series B Preferred Stock, with a par value of $0.01
per share, of Holdings.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the Agent).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Liabilities), incurred at the time of, or within
twenty (20) days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

“Quarterly Payment Date” means the last Business Day of each Fiscal Quarter.

“Real Estate” means all real property owned or leased by any Obligor.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuer, as
applicable.

“Refinancing Indebtedness” means refinancings or extensions of Indebtedness so
long as such Indebtedness as such refinancinged or extensionextended (a) has an
aggregate outstanding principal amount not greater than the aggregate principal
amount of the Indebtedness being refinanced or extended plus applicableusual and
customary fees and expenses of the transactionrelated to such refinancing or
extension, (b) has a weighted average maturity (measured as of the date of such
refinancing or extension) and maturity no shorter than that of the Indebtedness
being refinanced or extended, (c) is not entered into as part of a sale
leaseback transaction, (d) except Indebtedness issued in connection with any
Permitted Subordinated Debt Refinancing, is not secured by a Lien on any assets
other than the collateral securing the Indebtedness being refinanced or
extended, (e) the obligors of which are the same as the obligors of the
Indebtedness being refinanced or extended and (f) is otherwise on terms no less
favorable to the Obligors and their Subsidiaries, taken as a whole, than those
of the Indebtedness being refinanced or extended.

“Register” is defined in Section 13.11(c).

“Regulated Substance” means (a) any “hazardous substance”, as defined by CERCLA,
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery

 

- 32 -

 



--------------------------------------------------------------------------------

Act, or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance (including any petroleum product) within the
meaning of any other applicable federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.

“Reimbursement Obligation” means the obligation of any Obligor to reimburse the
Issuer for any Disbursement, including, without limitation, any interest on any
such obligation.

“Related Fund” means, (i) with respect to any Lender, any fund that invests in
loans and whose decisions relating to such loans is controlled (by contract or
otherwise) by such Lender or, in the case of a Lender that is a fund, by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor, or (ii) an Approved Fund.

“Release” has the meaning given to it in CERCLA, together with any release which
results in exposure solely within a workplace of individuals to any hazardous
substance.

“Required Lenders” means the Lenders (other than any Defaulting Lender) having
more than 50% of the Total Exposure Amount (excluding any Loans, Commitments or
Letter of Credit Outstandings of Defaulting Lenders).

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means: (a) the declaration or payment of any dividend
(other than dividends payable solely in Capital Securities of an Obligor) on, or
the making of any payment (including, without limitation, principal, interest,
fees or expenses) or distribution on account of, or setting apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of any class of Capital Securities of an Obligor
or any options, warrants or other rights to purchase any such Capital
Securities, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property, obligations of an Obligor or otherwise; (b) any direct or indirect
(i) payment (including, without limitation, of principal, interest, fees or
expenses) of, (ii) distribution on account of, (iii) setting apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, or (iv) issuance of any Capital Securities
of an Obligor or any options, warrants or other rights to purchase any such
Capital Securities, in exchange for any Subordinated Debt; (c) any payment by an
Obligor of any management or consulting fee to any Person who is an Affiliate;
or (d) any payment of any salary, bonus or other form of compensation to any
Person who is an Affiliate or executive officer of any such Person, but
excluding any such salary, bonus or other form of compensation to the extent it
(i) has been negotiated on an arm’s length basis for fair value or
(ii) constitutes director, officer or employee compensation (including bonuses),
benefits (including retirement, health, stock option and other benefit plans) or
indemnification arrangements, in each case to the extent reasonable and made in
the ordinary course of business.

 

- 33 -

 



--------------------------------------------------------------------------------

“Revolving Facility” means the credit facility established under Section 2.1
pursuant to the Revolving Loan Commitment of each Lender.

“Revolving Lender” means a Lender with a Revolving Loan Commitment.

“Revolving Loan” means a loan made pursuant to Section 2.1(a).

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to Section 2.1(a).

“Revolving Loan Commitment Amount” means a maximum principal amount of (i) prior
to March 1, 2014, $55,000,000 and (ii) on and after March 1, 2014, $35,000,000,
as such amount may be permanently reduced from time to time pursuant to
Section 2.2.

“Revolving Loan Termination Date” means the earlier of (a) August 22September
27, 20152014 and (b) the date on which all Revolving Loan Commitments are
terminated or permanently reduced to zero pursuant to the terms of this
Agreement.

“Revolving Note” means a promissory note of the Borrowers payable to a Revolving
Lender, in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrowers to such Revolving Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

“Rolling Period” means, as of any date, the most recent four (4) consecutive
Fiscal Quarters completed on or before such date.

“S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill, Inc.,
or any successor.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement /ofac/sanctions/index.html, or as
otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SEC” means the Securities and Exchange Commission.

 

- 34 -

 



--------------------------------------------------------------------------------

“Second Amendment” means the Second Amendment to this Agreement, dated as of
August 5, 2013, by and among Turtle Beach, Holdings, the Lenders party thereto
and the Agent.

“Second Amendment Effective Date” has the meaning given to such term in the
Second Amendment.

“Secured Hedging Agreement” means any Hedging Agreement entered into by any
Obligor under which the counterparty of such agreement is (or at the time such
agreement was entered into, was) a Lender or an Affiliate of a Lender.

“Secured Hedging Obligations” means any Obligations with respect to Secured
Hedging Agreements.

“Secured Parties” means, collectively, the Lenders, the Issuer, the Agent, the
Lead Arranger, each counterparty to a Secured Hedging Agreement, and (in each
case) each of their permitted respective successors, transferees and assigns.

“Security Agreement” means the Security Agreement executed and delivered by the
Obligors pursuant to Section 5.1(k) hereto, as amended, supplemented, amended or
otherwise modified from time to time.

“Senior Subordinated Debt” means any Indebtedness that has been subordinated to
the prior payment in full of the Obligations and any Liens securing such
Indebtedness have been subordinated to the Liens of the Secured Parties pursuant
to a written agreement or written terms acceptable to the Agent in its sole
discretion. Notwithstanding the foregoing, (i) the holder of the Senior
Subordinated Debt shall be acceptable to the Agent and shall not be the Sponsor,
the Specified Closing Date Holders, Juergen Stark or any Affiliate of any of the
foregoing or an Obligor or any Affiliate of an Obligor, (ii) the Senior
Subordinated Debt shall be incurred pursuant to documentation with terms and
conditions acceptable to the Agent (it being agreed that market terms for
institutional subordinated debt, as determined by the Agent shall be
acceptable), provided that such terms, in any case, (1) shall not require any
principal payments prior to the maturity date thereof and (2) shall not provide
for cash interest payments in excess of 12% per annum, and shall not (A) mature
prior to 180 days after the later of the Term Loan Maturity Date and the
Revolving Loan Termination Date, (B) be secured by any Lien unless such Lien is
fully subordinated to the Liens of the Agent and the Lenders on terms and
conditions acceptable to the Agent and (C) be guaranteed by any Person unless
such Person guarantees the Obligations, (iii) the subordination agreement
governing the Senior Subordinated Debt shall provide a standstill of at least
180 days prior to the holders of such Senior Subordinated Debt having any right
to exercise remedies and (iv) the Senior Subordinated Debt shall not be incurred
in connection with any refinancing, replacement, renewal or similar transaction
of any Subordinated Debt of PAMT occurred on or before the Consolidated
Amendment Date.

 

- 35 -

 



--------------------------------------------------------------------------------

“Solvent” means, (a) as to theeach Borrower, individually, and as to
HoldingsPAMT and its Subsidiaries on a consolidated basis, on a particular date,
that it or they (i) has or have capital sufficient to carry on their businesses
and transactions and are able to pay their debts as they mature, (ii) owns or
own property having a value, both at fair valuation and at present fair saleable
value, greater than the amount required to pay their probable liabilities
(including without limitation contingencies) and (iii) does or do not believe
that it or they will incur debts or liabilities beyond its or their ability to
pay such debts and liabilities as they mature, and (b) as to any other Person,
that any such Person (i) has capital sufficient to carry on its business and
transactions and is able to pay its debts as they mature, (ii) owns property
having a value, both at fair valuation and at present fair saleable value,
greater than the amount required to pay its probable liabilities (including
without limitation contingencies), and (iii) does not believe that it will incur
debts or liabilities beyond its ability to pay such debts or liabilities as they
mature.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Closing Date Holders” means the holders of the Capital Securities of
HoldingsPAMT set forth on Schedule 1.2 and the spouse or lineal descendants,
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of such Specified Closing Date Holder, or any trust, the
beneficiaries of which, any charitable trust, the grantor of which, or any
corporation, limited liability company, partnership or other entity, the
stockholders, members, general or limited partners or owners of which include
only such Specified Closing Date Holder and any of the foregoing individuals or
entities.

“Sponsor” means Stripes Group, LLC and any other Person which is Controlled by,
in Control of, or under common Control with Stripes Group, LLC and which is
organized primarily for the purpose of making equity or debt investments in one
or more Persons.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.7(a).

“Subordinated Debt” means any Indebtedness that has been subordinated to the
prior payment in full of the Obligations pursuant to a written agreement or
written terms acceptable to the Agent in its sole discretion and shall include
any Senior Subordinated Debt. Notwithstanding the foregoing, other than with
respect to Senior Subordinated Debt, (ii) the holder of the Subordinated Debt
shall be acceptable to the Agent (it being agreed that Sponsor, the Specified
Closing Date Holders and Juergen Stark are acceptable), (ii) the Subordinated
Debt shall be incurred pursuant to documentation with terms and conditions
acceptable to the Agent, and shall not (A) mature prior to the first anniversary
of, or in the event such Subordinated Debt is held by Persons which are not an
Affiliate of an Obligor prior to 180 days after, the later of the Term Loan
Maturity Date and the Revolving Loan Termination Date, (B) require any cash

 

- 36 -

 



--------------------------------------------------------------------------------

principal payments or cash interest payments in excess of aprior to the first
anniversary of, or in the event such Subordinated Debt is held by Persons which
are not an Affiliate of an Obligor prior to 180 days after, the later of the
Term Loan Maturity rDate acceptable to the Agentand the Revolving Loan
Termination Date, (C) be secured by any Lien unless holder of the Subordinated
Debt is not an Affiliate of an Obligor and any lien is fully subordinated to the
Liens of the Agent and the Lenders on terms and conditions acceptable to the
Agent, and (D) be guaranteed by any Person unless such Person guarantees the
Obligations, and (iii) the subordination agreement governing the Subordinated
Debt shall provide a permanent standstill period of at least 180 daysfor
exercise of remedies.

“Subordinated Debt Documents” means, collectively, any loan agreement,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated Debt, in
each case, in form and substance satisfactory to the Agent in its sole
discretion.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the Voting Securities of such other Person (irrespective of whether
at the time Capital Securities of any other class or classes of such other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person. Unless the context otherwise specifically
requires, the term “Subsidiary” shall be a reference to a Subsidiary of the
BorrowerPAMT.

“Swingline Lender” means PNC, in its capacity as lender of Swing Loans
hereunder.

“Swing Loan Commitment” means the Swingline Lender’s commitment to make Swing
Loans pursuant to Section 2.1(d).

“Swing Loan Commitment Amount” means $5,000,0002,500,000.

“Swing Loan Note” means a promissory note of the Borrowers payable to the
Swingline Lender, in the form of Exhibit A-2 hereto (as such promissory note may
be amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrowers to the Swingline Lender resulting from
outstanding Swing Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

“Swing Loans” means the Loans from Swingline Lender to the Borrowers pursuant to
Section 2.1(d) hereof.

“Swing Loan Participation” is defined in Section 2.6(b).

“Swing Loan Participation Amount” is defined in Section 2.6(b).

“Syndication Agent” has the meaning given to such term in the preamble hereof.

 

- 37 -

 



--------------------------------------------------------------------------------

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) if both (a) the lease is not a capital lease in accordance
with GAAP and (b) the lessee is claiming ownership of the property so leased for
federal income tax purposes, other than any such lease under which that Person
is the lessor.

“Taxes” or “taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Lender” means a Lender with a Term Loan Commitment.

“Term Loan” means a loan made pursuant to Section 2.1(c).

“Term Loan Commitment” means, relative to any Lender, such Lender’s obligation
(if any) to make any Term Loan pursuant to Section 2.1(c), as each such
Commitment is thereafter assigned or modified, and Term Loan Commitments means
the aggregate Term Loan Commitments of all of the Lenders.

“Term Loan Commitment Amount” means $45,000,000.

“Term Loan Maturity Date” means the earlier of (a) August 22February 28,
20152014 and (b) the date on which the Term Loan is accelerated pursuant to this
Agreement.

“Term Loan Note” means a promissory note of the Borrowers payable to a Term
Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrowers to such Term Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

“Third Amendment” means the Third Amendment to this Agreement, dated as of
January [    ], 2014, by and among Turtle Beach, Holdings, the Lenders party
thereto and the Agent.

“Total Debt” means, on any date, without duplication, the outstanding principal
amount of all Indebtedness as of such date (exclusive of any intercompany
Indebtedness between any Obligors) of the Obligors, other than the types
referred to in clause (e) and clause (i) of the definition of “Indebtedness”.

“Total Exposure Amount” means, on any date of determination, the outstanding
principal amount of all Loans, the aggregate amount of all Letter of Credit
Outstandings and the unfunded amount of the Commitments.

 

- 38 -

 



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, (i) as of the last day of any Rolling Period
ending on or before March 30, 2014, the ratio for the BorrowerPAMT and its
consolidated Subsidiaries of (a) the sum of Total Debt minus Subordinated Debt,
in each case, outstanding on the last day of such Rolling Period to (b) EBITDA
computed for such Rolling Period and (ii) as of the last day of any Rolling
Period ending on or after March 31, 2014, the ratio for PAMT and its
consolidated Subsidiaries of (a) the sum of Total Debt minus Unsecured
Subordinated Debt, in each case, outstanding on the last day of such Rolling
Period to (b) EBITDA computed for such Rolling Period; provided, that for
purposes of calculating Total Debt for the Rolling Period ending December 31,
2013, the amount of outstanding Term Loans repaid with the proceeds of
Subordinated Debt incurred on or about the Consolidated Amendment Date shall be
deducted from Total Debt as if such prepayment had been made on December 31,
2013.

“Total Revolving Exposure Amount” means, on any date of determination, the
outstanding principal amounts of all Revolving Loans and Swing Loans plus the
Letter of Credit Outstandings.

“Trading With the Enemy Act” has the meaning assigned to such term in
Section 6.15.

“Transaction Costs” means all one time legal, accounting, consulting and
professional fees and expenses or one time transaction related expenses incurred
by the Obligors in connection with the Transactions.

“Transactions” means the closing of this Agreement and the other Credit
Documents and the incurrence of the Obligations and the payment of fees and
expenses in connection with all of the foregoing.

“Turtle Beach” is defined in the preamble hereof.

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Agent pursuant to the
applicable Credit Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than New York, “UCC” means
the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Credit Document and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

 

- 39 -

 



--------------------------------------------------------------------------------

“Unsecured Subordinated Debt” means Subordinated Debt that does not have the
benefit of any Lien or other credit support provided by any Obligor.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.6(g).

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers, managing general partners or other voting members of the governing
body of such Person.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“Withholding Agent” means any Obligor and the Agent.

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Credit Document, and each
notice and other communication delivered from time to time in connection with
this Agreement or any other Credit Document.

Section 1.3 Cross-References. Unless otherwise specified, references in a Credit
Document to any Article or Section are references to such Article or Section of
such Credit Document, and references in any Article, Section or definition to
any clause are references to such clause of such Article, Section or definition.

Section 1.4 Accounting and Financial Determinations; Fiscal Year/Fiscal Quarter.

(a) Unless otherwise specified, all accounting terms used in each Credit
Document shall be interpreted, and all accounting determinations and
computations thereunder (including under Article IX and the definitions used in
such calculations) shall be made, in accordance with GAAP applied in the
preparation of the most recent financial statements referred to in
Section 5.1(e)(i). If any preparation in the financial statements referred to in
Section 7.1 hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) results in a change in any results,
amounts, calculations, ratios, standards or terms found in this Agreement from
those which would be derived or be applicable absent such changes, the Borrowers
may reflect such changes in the financial statements required to be delivered
pursuant to Section 7.1, but calculations of the financial covenants set forth
in Article

 

- 40 -

 



--------------------------------------------------------------------------------

IX shall be made without giving effect to any such changes. Upon the request of
the Borrowers or any Secured Party, the parties hereto agree to enter into
negotiations in order to amend the financial covenants and other terms of this
Agreement if there occur any changes in GAAP that have a material effect on the
financial statements of the Borrowers, so as to equitably reflect such changes
with the desired result that the criteria for evaluating the financial condition
of the Borrowers and such other terms shall be the same in all material respects
after such changes as if the changes had not been made. Unless otherwise
expressly provided, all financial covenants and defined financial terms shall be
computed on a consolidated basis for the Borrowers, in each case without
duplication.

(b) If, on the Consolidated Amendment Date, the fiscal year and fiscal quarter
schedule of PAMT shall not be identical to the fiscal year and fiscal quarter
schedule of Turtle Beach immediately prior to Consolidated Amendment Date, the
Borrowers shall, as soon as practicable, change the fiscal year end and fiscal
quarter end of any Obligor such that the fiscal year and fiscal quarter end
schedules of all Obligors are identical. Prior to the conversion thereof, the
Borrower shall maintain a set of books and records of PAMT on both its fiscal
year and fiscal quarter schedule and the fiscal year and fiscal quarter schedule
of Turtle Beach and for all purposes of this Agreement and the other Credit
Documents, including, the Borrowers shall use the books and records of PAMT for
the fiscal year and fiscal quarter schedule of Turtle Beach.

ARTICLE II

CREDIT FACILITIES

Section 2.1 Commitments. On the terms and subject to the terms and conditions of
this Agreement, the Lenders and the Issuer severally agree to make Credit
Extensions as set forth below:

(a) Revolving Loan Commitment. From time to time on any Business Day occurring
from and after the Closing Date but prior to the Revolving Loan Termination
Date, each Lender agrees, severally but not jointly, that it will make Revolving
Loans to the Borrowers equal to (i) such Lender’s Percentage of Revolving Loans
multiplied by (ii) the aggregate amount of each Borrowing of Revolving Loans
requested by the Borrowers. On the terms and subject to the conditions hereof,
the Borrowers may from time to time borrow, repay and reborrow Revolving Loans.
No Lender shall be permitted or required to make any Revolving Loan if (A) after
giving effect thereto, (i) the aggregate outstanding principal amount of all
Revolving Loans of such Lender, plus (ii) such Lender’s Percentage of Revolving
Loans multiplied by the aggregate amount of all Letter of Credit Outstandings,
would exceed (i) such Lender’s Percentage of Revolving Loans multiplied by
(ii) the then existing Revolving Loan Commitment Amount or (B) after giving
effect thereto, Availability would be zero or less than zero.

 

- 41 -

 



--------------------------------------------------------------------------------

(b) Letter of Credit Commitment. From time to time on any Business Day occurring
from and after the Closing Date but prior to the Revolving Loan Termination
Date, the Issuer agrees that it will:

(i) issue one or more Letters of Credit for the account of any Obligor (other
than Holdings) in the applicable Stated Amount requested by the Borrowers; or

(ii) extend the Stated Expiry Date of any existing Letter of Credit previously
issued hereunder.

No Stated Expiry Date shall extend beyond the earlier of (A) the Revolving Loan
Termination Date and (B) unless otherwise agreed to by the Issuer, in its sole
discretion, one year from the date of such extension. The Issuer shall not be
permitted or required to issue any Letter of Credit if (A) after giving effect
thereto, (1) the aggregate amount of all Letter of Credit Outstandings would
exceed the Letter of Credit Commitment Amount or (2) the sum of the aggregate
amount of all Letter of Credit Outstandings plus the aggregate principal amount
of all Revolving Loans then outstanding would exceed the Revolving Loan
Commitment Amount or (B) after giving effect thereto, Availability would be zero
or less than zero.

(c) Term Loan Commitment. In a single Borrowing on the Closing Date, each Term
Lender agrees that it will make a Term Loan to the Borrowers equal to such
Lender’s Percentage of the aggregate amount of the Term Loan Commitment Amount.
No amounts paid or prepaid with respect to the Term Loan may be reborrowed.

(d) Swing Loan Commitment.

(i) From time to time on any Business Day occurring from and after the Closing
Date but prior to the Revolving Loan Commitment Termination Date, the Swingline
Lender may, at its option, cancelable at any time for any reason whatsoever,
make swing loans (the “Swing Loans”) to the Borrowers in an aggregate principal
amount up to but not in excess of the Swing Loan Commitment Amount.

(ii) On the terms and subject to the conditions hereof, the Borrowers may from
time to time borrow, repay and reborrow Swing Loans. The Swingline Lender shall
not be permitted or required to make any Swing Loan if, after giving effect
thereto, (i) the aggregate amount of all Swing Loans would exceed the Swing Loan
Commitment of the Swingline Lender or the Swing Loan Commitment Amount,
(ii) (A) the aggregate outstanding principal amount of all Revolving Loans and
(B) the aggregate amount of all Letter of Credit Outstandings exceeds the
Revolving Loan Commitment Amount (as it may be reduced from time to time
pursuant to this Agreement), (iii) Availability would be zero or less than zero
or (iv) the proceeds thereof would be used to repay, in whole or in part, any
outstanding Swing Loans. Each Swing Loan shall mature on the earlier of (i) the
day that is seven (7) days after such Swing Loan is made, or if such date is not
a Business Day, the next succeeding Business Day and (ii) the date set forth in
the Notice of Swing Loan Refunding delivered pursuant to Section 2.6(a).

 

- 42 -

 



--------------------------------------------------------------------------------

Section 2.2 Reduction of Revolving Loan Commitment Amount. The Borrowers may
(without premium or penalty), from time to time on any Business Day occurring
after the Closing Date, voluntarily reduce the Revolving Loan Commitment Amount
on the Business Day so specified by the Borrowers; provided, however, that all
such reductions shall require at least three (3) Business Days’ prior notice to
the Agent and be permanent, and any partial reduction of the Revolving Loan
Commitment Amount shall be in a minimum amount of $1,000,000. Any optional or
mandatory reduction of the Revolving Loan Commitment Amount pursuant to the
terms of this Agreement which reduces the Revolving Loan Commitment Amount below
the Letter of Credit Commitment Amount shall result in an automatic and
corresponding reduction of (i) the Letter of Credit Commitment Amount to an
amount equal to the Revolving Loan Commitment Amount and (ii) the Swing Loan
Commitment Amount to an amount equal to the Revolving Loan Commitment Amount, in
each case as so reduced, without any further action on the part of the Issuer,
and, in such case, each Lender’s Revolving Loan Commitment shall be reduced by
its Percentage of the reduction of the Revolving Loan Commitment Amount.

Section 2.3 Borrowing Procedures. The Borrower Representative shall give the
Agent irrevocable prior written notice in the form of a Borrowing Request not
later than (i) in the case of Revolving Loans not later than 12:00 noon
(Pittsburgh, PA time) (a) on the same Business Day in the case of Base Rate
Loans, and (b) at least three (3) Business Days in the case of LIBOR Loans or
(ii) in the case of Swing Loans, not later than 1:00 p.m. (Pittsburgh, PA time)
on the same Business Day, that a Borrowing be made, in the case of LIBOR Loans,
in a minimum amount of $500,000 and an integral multiple of $250,000, in the
case of Base Rate Loans, in a minimum amount of $500,000 and an integral
multiple of $250,000 or, in either case, in the unused amount of the applicable
Commitment; provided, however, that all of the initial Loans made on the Closing
Date shall initially be made as Base Rate Loans and all Swing Loans shall be
Base Rate Loans. On the terms and subject to the conditions of this Agreement,
each Borrowing shall be comprised of the Type of Loans, and shall be made on the
Business Day, specified in such Borrowing Request. Promptly upon receipt, the
Agent will notify all Lenders of the receipt of the Borrowing Request. By 4:00
p.m. on the date of such Borrowing, each Lender that has a Commitment to make
the Loans (other than Swing Loans) being requested shall deposit with the Agent
same day funds in an amount equal to such Lender’s Percentage of the requested
Borrowing. Such deposit will be made to an account which the Agent shall specify
from time to time by written notice to the Lenders. To the extent funds are
received from the Lenders, the Agent shall make such funds available to the
Borrowers by wire transfer to the account the Borrower Representative shall have
specified in its Borrowing Request. No Lender’s obligation to make any Loan or
participate in a Swing Loan shall be affected by any other Lender’s failure to
make any Loan or participate in any Swing Loan.

Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Agent on or before 12:00 noon on a
Business Day, the Borrower Representative may from time to time irrevocably
elect, on not less three (3) Business Days’ (but not more than five (5) Business
Days) notice, that all, or any portion of any Borrowing of one Type of Loan may
be converted into the other Type of Loan (or continued, as

 

- 43 -

 



--------------------------------------------------------------------------------

to any LIBOR Loan), (i) in the case of conversions into Base Rate Loans, in a
minimum amount of $500,000 and any integral multiple of $250,000 in excess
thereof, and (ii) in the case of conversions into LIBOR Loans, in a minimum
amount of $500,000 and any integral multiple of $250,000 in excess thereof;
provided that, in the absence of delivery of a Continuation/Conversion Notice
with respect to any LIBOR Loan at least three (3) Business Days before the last
day of the then current Interest Period with respect thereto, such LIBOR Loan
shall, on such last day, automatically convert to a Base Rate Loan; provided
further, that (x) each such conversion or continuation shall be pro prorated
among the applicable outstanding Loans of all Lenders that have made such Loans,
and (y) no portion of the outstanding principal amount of any Loans may be
continued as, or be converted into, LIBOR Loans when any Default or Event of
Default has occurred and is continuing.

Section 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBOR Loans hereunder by causing one of its foreign
branches or Affiliates (or an international banking facility created by such
Lender) to make or maintain such LIBOR Loan; provided, however, that such LIBOR
Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrowers to repay such LIBOR Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, the Borrowers hereby consents
and agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBOR Loans by purchasing Dollar deposits in the interbank
Eurodollar market.

Section 2.6 Swing Loans.

(a) Swing Loan Refunding. The Swingline Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Agent, specifying the aggregate
principal amount thereof (a “Notice of Swing Loan Refunding”). Promptly upon
receipt of a Notice of Swing Loan Refunding, the Agent shall give notice of the
contents thereof to the Lenders with Revolving Loan Commitments and, unless an
Event of Default specified in Section 11.1(i) in respect of the Borrower or any
GuarantorObligor has occurred, the Borrower Representative. Each such Notice of
Swing Loan Refunding shall be deemed to constitute delivery by the Borrowers of
a Borrowing Request requesting Revolving Loans consisting of Base Rate Loans in
the amount of the Swing Loans to which it relates. Each Lender with a Revolving
Loan Commitment (including the Swingline Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in Section 5.2 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of Section 2.1(a)) to make a Revolving Loan to the Borrowers in the
amount of such Lender’s Percentage of Revolving Loans of the aggregate amount of
the Swing Loans to which such Notice of Swing Loan Refunding relates. Each such
Lender shall make the amount of such Revolving Loan available to the Agent in
immediately available funds not later than 2:00 P.M. (Pittsburgh, PA time), if
such notice is received by such Lender prior to 11:00 A.M. (Pittsburgh, PA
time), or not later than 2:00 P.M. (Pittsburgh, PA time) on the next Business
Day, if such notice is received by such Lender after such time. The proceeds of
such

 

- 44 -

 



--------------------------------------------------------------------------------

Revolving Loans shall be made immediately available to the Swingline Lender and
applied by it to repay the principal amount of the Swing Loans to which such
Notice of Swing Loan Refunding relates.

(b) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 11.1(i) shall have
occurred in respect of the Borrower or any GuarantorObligor or one or more of
the Lenders with Revolving Loan Commitments shall determine that it is legally
prohibited from making a Revolving Loan under such circumstances, each Lender
(other than the Swingline Lender), or each Lender (other than the Swingline
Lender) so prohibited, as the case may be, shall, on the date such Revolving
Loan would have been made by it (the “Purchase Date”), purchase an undivided
participating interest (a “Swing Loan Participation”) in the outstanding Swing
Loans to which such Notice of Swing Loan Refunding relates, in an amount (the
“Swing Loan Participation Amount”) equal to such Lender’s Percentage of
Revolving Loans of such outstanding Swing Loans. On the Purchase Date, each such
Lender or each such Lender so prohibited, as the case may be, shall pay to the
Swingline Lender, in immediately available funds, such Lender’s Swing Loan
Participation Amount, and promptly upon receipt thereof the Swingline Lender
shall, if requested by such other Lender, deliver to such Lender a participation
certificate, dated the date of the Swingline Lender’s receipt of the funds from,
and evidencing such Lender’s Swing Loan Participation in, such Swing Loans and
its Swing Loan Participation Amount in respect thereof. If any amount required
to be paid by a Lender to the Swingline Lender pursuant to the above provisions
in respect of any Swing Loan Participation is not paid on the date such payment
is due, such Lender shall pay to the Swingline Lender on demand interest on the
amount not so paid at the overnight Federal Funds Open Rate from the due date
until such amount is paid in full. Whenever, at any time after the Swingline
Lender has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swingline Lender receives any payment from or on behalf of the
Borrowers on account of the related Swing Loans, the Swingline Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Percentage of Revolving Loans of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swingline Lender is required to be returned, such Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

(c) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.1(a) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swingline Lender making the same had no actual written notice from the Agent or
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swingline Lender that gives such Notice of Swing Loan Refunding, and
shall not be affected

 

- 45 -

 



--------------------------------------------------------------------------------

by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Obligor, or any other Person, or any Obligor may
have against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect; (D) any
breach of any Credit Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

Section 2.7 Letters of Credit.

(a) Issuance Procedures. By delivering to the Agent an Issuance Request (and, if
requested by the Issuer, an Application) on or before 10:00 a.m. on a Business
Day, the Borrower Representative may from time to time irrevocably request on
not less than (i) three (3) Business Days’ prior notice, in the case of an
initial issuance of a Letter of Credit and (ii) not less than one (1) Business
Day’s prior notice, in the case of a request for the extension of the Stated
Expiry Date of a Letter of Credit (in each case, unless a shorter notice period
is agreed to by the Issuer, in its sole discretion), that the Issuer issue, or
extend the Stated Expiry Date of, a Letter of Credit in such form as may be
requested by the Borrower Representative and approved by the Issuer in the
exercise of its reasonable discretion, solely for the purposes described in
Section 8.6. Each Letter of Credit shall by its terms be stated to expire on a
date (its “Stated Expiry Date”) no later than the earlier to occur of (x) the
Revolving Loan Termination Date or (y) (unless otherwise agreed to by the
Issuer, in its sole discretion), one year from the date of its issuance. The
Issuer will make available to the beneficiary thereof the original of the Letter
of Credit which it issues. Each Existing Letter of Credit shall be deemed to be
a Letter of Credit issued under this Agreement and entitled to the benefits of a
Letter of Credit issued hereunder.

(b) Participation. Upon the issuance of each Letter of Credit, and without
further action, each Revolving Lender (other than the Issuer) shall be deemed to
have irrevocably purchased, to the extent of its Percentage of the Revolving
Loan Commitment, a participation interest in such Letter of Credit (including
the Contingent Liability and any Reimbursement Obligation with respect thereto),
and such Revolving Lender shall, to the extent of its Percentage of the
Revolving Loan Commitment, be responsible for reimbursing the Issuer within one
Business Day of receiving notice from the Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrowers in accordance with
Section 2.7(d). In addition, such Revolving Lender shall, to the extent of its
Percentage of the Revolving Loan Commitment, be entitled to receive a ratable
portion of the Letter of Credit fees payable pursuant to Section 3.3(d) with
respect to each Letter of Credit (other than the fronting fees payable to the
Issuer of such Letter of Credit pursuant to the last sentence of Section 3.3(d))
and of interest payable pursuant to Section 3.2 with respect to any
Reimbursement Obligation. To the extent that any Revolving Lender has reimbursed
the Issuer for a Disbursement, such Lender shall be entitled to receive its
ratable portion of any amounts subsequently received (from the Borrowers or
otherwise) in respect of such Disbursement.

 

- 46 -

 



--------------------------------------------------------------------------------

(c) Disbursements. The Issuer will notify the Borrower Representative and the
Agent promptly of the presentment for payment of any Letter of Credit issued by
the Issuer, together with notice of the date (the “Disbursement Date”) such
payment shall be made (each such payment, a “Disbursement”). Subject to the
terms and provisions of such Letter of Credit and this Agreement, the Issuer
shall make such payment to the beneficiary (or its designee) of such Letter of
Credit. Prior to 12:00 p.m. (noon) on the first Business Day following the
Disbursement Date, the Borrowers will reimburse the Agent, for the account of
the Issuer, for all amounts which the Issuer has disbursed under such Letter of
Credit, together with interest thereon at a rate per annum equal to the rate per
annum then in effect for Base Rate Loans (with the then Applicable Margin for
Revolving Loans accruing on such amount) pursuant to Section 3.2 for the period
from the Disbursement Date through the date of such reimbursement. Without
limiting in any way the foregoing and notwithstanding anything to the contrary
contained herein or in any Application, theeach Borrower hereby acknowledges and
agrees that it shall be obligated to reimburse the Issuer upon each Disbursement
of a Letter of Credit, and it shall be deemed to be the obligor for purposes of
each such Letter of Credit issued hereunder, whether issued for the account of
thea Borrower or any Obligor.

(d) Reimbursement. Each Reimbursement Obligation and, upon the failure of the
Borrowers to reimburse the Issuer, each Revolving Lender’s obligation under
Section 2.7(b) to reimburse the Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrowers or such Revolving Lender, as the case may
be, may have or have had against the Issuer or any Lender, including any defense
based upon the failure of any Disbursement to conform to the terms of the
applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any nonapplication or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall adversely affect the right of the Borrowers or
such Revolving Lender, as the case may be, to commence any proceeding (or assert
any such claim in a compulsory counterclaim) against (i) the Issuer, for any
wrongful Disbursement made by the Issuer under a Letter of Credit which is
determined by a court of competent jurisdiction in a final proceeding to have
resulted from the Issuer’s gross negligence or willful misconduct, or (ii) any
beneficiary under such Letter of Credit or any other Person.

(e) Deemed Disbursements. Upon the occurrence and during the continuation of any
Event of Default under Section 11.1(i) or upon notification by the Agent (acting
at the direction of the Required Lenders) to the Borrower Representative of
itsthe Borrowers’ obligations under this Section, following the occurrence and
during the continuation of any other Event of Default:

(i) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to the Borrowers or any other Person, be deemed to have been paid
or disbursed by the Issuer of such Letters of Credit (notwithstanding that such
amount may not in fact have been paid or disbursed); and

(ii) the Borrowers shall be immediately obligated to Cash Collateralize the
amount deemed to have been so paid or disbursed by the Issuer.

 

- 47 -

 



--------------------------------------------------------------------------------

Amounts payable by the Borrowers pursuant to this Section shall be deposited in
immediately available funds with the Agent and held as collateral security for
use to satisfy the potential related Reimbursement Obligations. When all
Defaults giving rise to the deemed disbursements under this Section have been
cured or waived (in accordance with the terms of this Agreement), the Agent
shall return to the Borrowers all amounts then on deposit with the Agent
pursuant to this Section which have not been applied to the satisfaction of such
Reimbursement Obligations. Unless and until amounts are paid or disbursed under
a Letter of Credit, Lenders shall have no obligation to fund amounts referenced
in this Section 2.7(e).

(f) Nature of Reimbursement Obligations. The Borrowers and, to the extent set
forth in Section 2.7(b), each Revolving Lender shall assume all risks of the
acts, omissions or misuse of any Letter of Credit by the beneficiary thereof.
The Issuer shall not be responsible for:

(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(ii) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(iii) failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;

(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

(v) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Revolving Lender hereunder. In
furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by the Issuer in good faith shall be binding
upon the Borrowers and each such Secured Party, and shall not put the Issuer
under any resulting liability to the Borrowers or any Secured Party, as the case
may be. None of the foregoing shall be intended to restrict any action against
the Issuer arising from an act or omission that has been determined by a court
of competent jurisdiction in a final proceeding to have resulted from the
Issuer’s gross negligence or willful misconduct. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms

 

- 48 -

 



--------------------------------------------------------------------------------

and conditions of any Application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuer relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

Section 2.8 Notes. TheEach Borrower agrees that, upon the request to the Agent
by any Lender, the Borrowers will execute and deliver to such Lender one or more
Notes evidencing the Loans made by, and payable to the order of, such Lender in
a maximum principal amount equal to such Lender’s Percentage of each original
applicable Commitment Amount. TheEach Borrower hereby irrevocably authorizes
each Lender to make (or cause to be made) appropriate notations on any grid
attached to such Notes (or on any continuation of such grid), which notations,
if made, shall evidence, inter alia, the date of, the outstanding principal of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Agent in the Register, be conclusive and binding on the Borrowers
absent manifest error; provided, however, that the failure of any Lender to make
any such notations or any error in any such notation shall not limit or
otherwise affect any Obligations of the Borrowers.

Section 2.9 Incremental Facilities.

(a) The Borrowers may, by written notice to the Agent on one occasion, request
Incremental Revolving Loan Commitments in an amount not to exceed $15,000,000 in
the aggregate from one or more Incremental Revolving Lenders, each of which must
be (i) an existing Lender, (ii) any Affiliate or Approved Fund of any existing
Lender or (iii) any other Person acceptable to the Agent (which acceptance shall
not unreasonably withheld or delayed), the Borrower Representative and the
Issuer. Such notice shall set forth (i) the amount of the Incremental Revolving
Loan Commitments being requested (which shall be a minimum amount $10,000,000),
and (ii) the date on which such Incremental Revolving Loan Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 days after the date of such notice). The Borrowers will first seek
Incremental Revolving Loan Commitments from existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion)
and, if additional commitments are needed, from additional banks, financial
institutions and other institutional lenders who will become Incremental
Revolving Lenders in connection therewith. The Borrowers and each Incremental
Revolving Lender shall execute and deliver to the Agent an Incremental Revolving
Loan Assumption Agreement and such other documentation as the Agent shall
reasonably specify to evidence the Incremental Revolving Loan Commitment of each
such Person. The terms and provisions of such Incremental Revolving Credit
Commitments and Revolving Loans made under such Incremental Revolving Credit
Commitments shall be identical to those of the existing Revolving Loans.

(b) The Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Revolving Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Revolving Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to

 

- 49 -

 



--------------------------------------------------------------------------------

reflect the existence and terms of the Incremental Revolving Credit Commitment
and Incremental Revolving Loans evidenced thereby, and the Agent and the
Borrowers may revise this Agreement to evidence such amendments.

(c) Notwithstanding the foregoing, no Incremental Revolving Credit Commitment
shall become effective under this Section 2.9 unless (i) on the date of such
effectiveness, the conditions set forth in Section 5.2 have been satisfied and
the Agent shall have received a certificate to that effect dated such date and
executed by an Authorized Officer of the Borrowers, and (ii) the Agent shall
have received legal opinions, board resolutions and other closing certificates
reasonably requested by the Agent and consistent with those delivered on the
Closing Date under Section 5.1.

(d) Each of the parties hereto hereby agrees that the Agent may, in consultation
with the Borrowers, take any and all action as may be reasonably necessary to
ensure that, upon the effectiveness of each Incremental Revolving Loan
Commitment, (i) Revolving Loans made under such Incremental Revolving Credit
Commitment are included in each Borrowing of outstanding Revolving Loans on a
pro rata basis and (ii) the Lender providing each Incremental Revolving Credit
Commitment shares ratably in accordance with its Percentage in the aggregate
Revolving Loans, Swing Loans and Letter of Credit Outstandings then outstanding.

Section 2.10 Borrower Representative.

(a) The Borrowers shall maintain an integrated cash management system reflecting
their interdependence on one another and the mutual benefits shared among them
as a result of their respective operations. In order to efficiently fund and
operate their respective businesses and minimize the number of borrowings which
they will make under this Agreement and thereby reduce the administrative costs
and record keeping required in connection therewith, including the necessity to
enter into and maintain separately identified and monitored borrowing
facilities, the Borrowers have requested, and the Lenders have agreed that,
subject to Section 2.10, all advances of the Loans will be advanced to and for
the account of the Borrowers on a joint and several basis in accordance with the
other provisions hereof. Each Borrower hereby acknowledges that it will be
receiving a direct benefit from each advance of the Loans made pursuant to this
Agreement.

(b) Each Borrower hereby designates, appoints, authorizes and empowers Turtle
Beach as its agent to act as specified in this Agreement and each of the other
Credit Documents and Turtle Beach hereby acknowledges such designation,
authorization and empowerment, and accepts such appointment. Each Borrower
hereby irrevocably authorizes and directs Turtle Beach to take such action on
its behalf under the provisions of this Agreement and the other Credit
Documents, and any other instruments, documents and agreements referred to
herein or therein, and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Turtle
Beach by the respective terms and provisions hereof and thereof, and such other
powers as are reasonably incidental thereto, including, without limitation, to
take the following actions for and on such Borrower’s behalf:

(i) to submit, on behalf of each Borrower, Notices of Borrowing to the Lender in
accordance with the provisions of this Agreement; 

 

- 50 -

 



--------------------------------------------------------------------------------

(ii) to receive, on behalf of each Borrower, the advances of the Loans in
accordance with the provisions of this Agreement, such proceeds to be disbursed
to or for the account of the applicable Borrower as soon as practicable after
its receipt thereof; and

(iii) to submit and receive, on behalf of each Borrower, all other certificates,
notices and other communications given or required to be given hereunder.  

Turtle Beach is further authorized and directed by each Borrower to take all
such actions on behalf of such Borrower necessary to exercise the specific power
granted in clauses (i) through (iii) above and to perform such other duties
hereunder and under the other Credit Documents, and deliver such documents as
delegated to or required of Turtle Beach by the terms hereof or thereof and any
notice received by or delivered to any Borrower shall have been delivered or
have been received by or delivered to each Borrower. The agency relationship
established pursuant to this Section 2.10(b) is for administrative convenience
only and such agency relationship shall not extend to any matter outside the
scope of the Credit Documents.

(c) The administration by the Agent of the credit facilities under this
Agreement as a co-borrowing facility with a funds administrator in the manner
set forth herein is solely as an accommodation to the Borrowers and at their
request and neither the Lenders nor the Agent shall not incur any liability to
any Borrower as a result thereof.

(d) If the Borrowers intend at any time that a Borrower other than Turtle Beach
act as funds administrator for the Borrowers pursuant to this Section 2.10, all
Borrowers shall notify the Agent in writing of such intent and, upon the written
consent of the Agent, such newly appointed Borrower shall act in the capacity of
funds administrator pursuant to this Section 2.10.

Section 2.11 Acknowledgement of Joint and Several Liability.  

(a) Each Borrower acknowledges that it is jointly and severally liable for all
of the Obligations under the Credit Documents. Each Borrower expressly
understands, agrees and acknowledges that (i) the Borrowers are all affiliated
entities by common ownership, (ii) each Borrower desires to have the
availability of one common credit facility instead of separate credit
facilities, (iii) each Borrower has requested that the Lenders extend such a
common credit facility on the terms herein provided, (iv) the Lenders will be
lending against, and relying on a Lien upon, all of the Collateral even though
the proceeds of any particular loan made hereunder may not be advanced directly
to a particular Borrower, (v) each Borrower will nonetheless benefit by the
making of all such loans by the Lenders and the availability of a single credit
facility of a size greater than each could independently warrant, (vi) all of
the representations, 

 

- 51 -

 



--------------------------------------------------------------------------------

warranties, covenants, obligations, conditions, agreements and other terms
contained in the Credit Documents shall be applicable to and shall be binding
upon each Borrower and (vii) the Borrowers have each executed Notes as co-makers
of the Notes and that it would not be able to obtain the credit provided by the
Lenders hereunder without the financial support provided by the other Borrowers.

(b) Each Borrower’s obligations under this Agreement shall, to the fullest
extent permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the absence of any attempt to
collect the Obligations from any other Borrower, or any other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance, or granting of any indulgence by the Lenders
with respect to any provision of any instrument evidencing the Obligations of
any other Borrower or any part thereof, or any other agreement now or hereafter
executed by any other Borrower and delivered to the Lenders or the Agent, or
(iv) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of any other Borrower (other than actual
indefeasible payment in full in cash). With respect to any Borrower’s
obligations arising as a result of the joint and several liability of Borrowers
hereunder with respect to advances of the Loans made to or for any of the other
Borrowers hereunder, such Borrower waives, until the Obligations shall have been
indefeasibly paid in full and this Agreement shall have been terminated and all
Commitments have been terminated, any right to enforce any right of subrogation
or any remedy which the Lenders now have or may hereafter have against any other
Borrower, or any endorser of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to the
Lenders to secure payment of the Obligations or any other liability of any
Borrower to the Lenders. If an Event of Default has occurred and is continuing,
the Lenders may proceed directly in accordance with Article XI, against any
Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that the Lenders shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations.

(c) This Agreement shall in all respects be continuing, absolute and
unconditional, and shall remain in full force and effect with respect to each
Borrower until all Obligations shall have been indefeasibly fully paid. No
compromise, settlement, release or discharge of, or indulgence with respect to,
or failure, neglect or omission to enforce or exercise any right against, any
one or more of the Borrowers shall release or discharge any other Borrowers.

 

- 52 -

 



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.1 Repayments and Prepayments; Application. The Borrowers shall repay
in full the unpaid principal amount of each Revolving Loan on the Revolving Loan
Termination Date and each Term Loan on the Term Loan Maturity Date. Prior
thereto, payments and prepayments of Loans shall or may be made as set forth
below.

(a) Term Loan Principal Repayments. On each Quarterly Payment Date commencing
with December 29, 2012 and the payment due on the Term Loan Maturity Date shall
in any event be in the amount of the entire remaining principal amount of the
outstanding Term Loan, the Borrower shall make a payment of the aggregate
outstanding principal amount of the Term Loan in an amount equal to $3,750,000.

(a) [Reserved.] 

(b) Annual Clean-Down. The Borrowers shall repay Revolving Loans and Swing Loans
so that for a thirty (30) consecutive day period occurring during the first
Fiscal Quarter of each Fiscal Year there are shall be no greater than
$25,000,000 outstanding, in the aggregate, of Revolving Loans orand Swing Loans
outstanding.

(c) Voluntary Prepayments. From time to time on any Business Day, the Borrowers
may make a voluntary prepayment, in whole or in part, without premium or
penalty, of the outstanding principal amount of any Loans; provided, however,
that: (i) any such prepayment of Loans shall be made pro rata among Loans of the
same type and, if applicable, having the same Interest Period (and applied pro
rata to any remaining amortization payments for such Loans, except in the case
of prepayments made concurrently with voluntary prepayments of Subordinated Debt
permitted by Section 10.5(h), which prepayments shall be applied in inverse
order of maturity); (ii) all such voluntary prepayments of the Term Loan shall
require at least three (3), but no more than five (5), Business Days’ prior
written notice to the Agent; (iii) all such voluntary partial prepayments shall
be, (A) in the case of Base Rate Loans, in a minimum amount of $500,000 and any
integral multiple of $500,000 in excess thereof, and (B) in the case of LIBOR
Loans, in a minimum amount of $500,000 and any integral multiple of $500,000 in
excess thereof; and (iv) the Borrowers shall comply with Section 4.4 in the
event any LIBOR Loan is prepaid on any day other than the last day of the
Interest Period for such LIBOR Loan.

(d) Mandatory Prepayments.

(i) Revolving Loan Prepayments. On any date when the Total Revolving Credit
Exposure Amount exceeds the lesser of (1) the Revolving Loan Commitment Amount
(as it may be reduced from time to time pursuant to this Agreement) and (2) the
Borrowing Base, the Borrowers shall make a mandatory prepayment of Revolving
Loans and, if necessary, Cash Collateralize all Letter of Credit Outstandings,
in an aggregate amount equal to such excess. For the avoidance of doubt, the
Borrowers shall repay outstanding Revolving Loans on March 1, 2014 in an amount
equal to the Total Revolving Exposure Amount minus the lesser of (1) $35,000,000
and (2) the Borrowing Base, to the extent such amount exceeds $0.

 

- 53 -

 



--------------------------------------------------------------------------------

(ii) Prepayments of Net Equity Proceeds. Within three (3) Business Days
following the receipt by any Obligor of any Net Equity Proceeds, the Borrowers
shall make a mandatory prepayment of the Loans in an amount equal to 50% of such
Net Equity Proceeds, to be applied as set forth in Section 3.1(e) (except in the
case of prepayments made concurrently with voluntary prepayments of Subordinated
Debt permitted by Section 10.5(h), which prepayments shall be in an amount equal
to one half of the assessable principal prepayment made with respect to the
Subordinated Debt and applied to Term Loan installments in inverse order of
maturity); provided, however, that if, on the date of receipt of any such Net
Equity Proceeds, no Event of Default has occurred and is continuing or would
result therefrom, such Obligor may, not later than thirty (30) days following
receipt of any Net Equity Proceeds, use any such proceeds to fund (A) planned
Capital Expenditures or (B) Permitted Acquisitions; provided further, that to
the extent of any such Net Equity Proceeds to be applied as contemplated above
have not been so applied by the end of the applicable 30-day period, a
prepayment shall be required in an amount equal to such Net Equity Proceeds that
have not been so applied.

(iii) Prepayments of Net Indebtedness Proceeds. Immediately following the
receipt by any Obligor of any Net Indebtedness Proceeds, the Borrowers shall
make a mandatory prepayment of the Loans in an amount equal to 100% of such Net
Indebtedness Proceeds.

(iv) Prepayments of Net Disposition Proceeds. Within three (3) Business Days
following receipt by any Obligor of any Net Disposition Proceeds which, when
aggregated with all other Net Disposition Proceeds for any Fiscal Year are in
excess of $250,000, the Borrowers shall make a mandatory prepayment of the Loans
in an amount equal to 100% of such excess Net Disposition Proceeds, to be
applied as set forth in Section 3.1(e); provided, however, that if, on the date
of receipt of any such Net Disposition Proceeds, no Default or Event of Default
has occurred and is continuing or would result therefrom, such Obligor may
reinvest the Net Disposition Proceeds in real or tangible personal property
(other than Inventory) to be used in such Obligor’s business similar to the
assets subject to the related Disposition, in which case no prepayment under
this clause shall be required (1) until 90 days following the date of the
applicable Disposition (or 180 if the asset is contractually committed to be
replaced within 90 days and in fact is replaced within 180 days) or (2) if the
Disposition results from a casualty, condemnation or similar event, until 180
days following the date of the applicable Disposition and then such prepayment
shall be in the amount of Net Disposition Proceeds that were not reinvested;
provided, however, if a Default or Event of Default shall occur at any time
during the applicable period, the Borrowers shall make a prepayment of the Loans
and such prepayment shall be in an amount equal to the lesser of (A) the Net
Disposition Proceeds that have not been reinvested at the time of such Event of
Default or (B) the cash balance (and Cash Equivalent Investments) of the Net
Disposition Proceeds available to the Obligors; provided further, that
notwithstanding anything in Section 3.1(e)(i) to the contrary, prepayments in
respect of losses of Inventory shall be applied first in accordance with
Section 3.1(e)(ii) without any reduction of the Revolving Loan Commitment
Amount.

 

- 54 -

 



--------------------------------------------------------------------------------

(v) Prepayments of Excess Cash Flow. Within three (3) Business Days following
the date the Borrower’sPAMT’s (or, solely in the case of Fiscal Year 2012,
Turtle Beach’s) annual financial statements are required to be delivered
pursuant to Section 7.1(b), commencing with the financial statements with
respect to the 2012 Fiscal Year, the Borrowers shall deliver to the Agent a
calculation of the Excess Cash Flow for the period from the Closing Date through
the end of the 2012 Fiscal Year and otherwise for the Fiscal Year last ended
and, no later than five (5) Business Days following the delivery of such
calculation, make or cause to be made a mandatory prepayment of the Loans in an
amount equal to the Excess Cash Flow (if any) multiplied by 50%, to be applied
as set forth in Section 3.1(e).

(vi) Prepayments upon Acceleration. Immediately upon any acceleration of any
Loans pursuant to Section 11.2 or Section 11.3, the Borrowers shall repay all
the Loans and Cash Collateralize all Letter of Credit Outstandings, unless any
such acceleration is rescinded. Such amounts shall be applied in accordance with
Section 11.4.

(e) Application. Amounts prepaid pursuant to Section 3.1(d)(ii), (iii), (iv) and
(v) shall be applied (i) first, to the outstanding principal amount of the Term
Loan, with payments applied to the installments thereof in inverse order of
maturity, and (ii) second, to the repayment of any outstanding Revolving Loans
and, to the extent any prepayment is made with Net Disposition Proceeds, a
reduction of the Revolving Loan Commitment Amount in accordance with Section 2.2
and, if necessary to Cash Collateralize all Letter of Credit Outstandings. Each
such prepayment of the principal of any specific Loan shall be applied, first,
to the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBOR Loans.

Section 3.2 Interest Provisions. Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with the terms set forth below.

(a) Rates. Subject to Sections 2.3 and 2.4, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, the Borrowers may
elect that Loans comprising a Borrowing accrue interest at a rate per annum:

(i) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Adjusted Base Rate from time to time in effect plus the
Applicable Margin; and

(ii) on that portion maintained as a LIBOR Loan, during each Interest Period
applicable thereto, equal to the sum of LIBOR for such Interest Period plus the
Applicable Margin.

 

- 55 -

 



--------------------------------------------------------------------------------

All LIBOR Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Loan.

(b) Default Rate. Notwithstanding the foregoing, at the election of the Agent or
at the direction of the Required Lenders, if an Event of Default shall have
occurred and be continuing, the Borrowers will pay to the Agent, for the account
of the party entitled thereto, interest due under this Agreement, at a rate per
annum (the “Default Rate”) equal to the Adjusted Base Rate from time to time in
effect (or, as to any LIBOR Loan then outstanding, the LIBOR rate applicable to
such LIBOR Loan during the remainder of the related Interest Period prior to
conversion thereof pursuant to Section 2.4), plus the sum of (i) the Applicable
Margin applicable thereto and (ii) an additional margin of 2% per annum, to the
fullest extent permitted by law, on the Loans and any other amount payable by
the Borrowers under any Credit Document to or for the account of the Agent or
any Lender; provided that, in the case of Letter of Credit Outstandings, the
Default Rate shall equal (i) the applicable Letter of Credit fee calculated
pursuant to Section 3.3(d) plus (ii) an additional margin of 2% per annum. The
Default Rate will apply, for the period from and including the date the Agent
has notified the Borrower Representative that the Default Rate will begin to
accrue (which may be a date prior to such notice), to but excluding the date the
same is paid in full (or until the Event of Default no longer exists). Interest
payable at the Default Rate shall be payable from time to time on demand or, if
not earlier demanded, on each Quarterly Payment Date.

(c) Payment Dates. Interest accrued on each Loan shall be payable, without
duplication:

(i) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(ii) with respect to Base Rate Loans, on each Quarterly Payment Date;

(iii) with respect to LIBOR Loans, on the last Business Day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, every
90 days and on the last Business Day of each applicable Interest Period);

(iv) with respect to any Base Rate Loans converted into LIBOR Loans on a day
when interest would not otherwise have been payable pursuant to clause
(iii) above, on the date of such conversion; and

(v) on that portion of any Loan which is accelerated pursuant to Section 11.2 or
Section 11.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether upon maturity, upon acceleration or
otherwise) shall be payable upon demand.

 

- 56 -

 



--------------------------------------------------------------------------------

(d) Maximum Rate. Notwithstanding anything to the contrary contained in any
Credit Document, the interest paid or agreed to be paid under the Credit
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 3.3 Fees. The Borrowers agrees to pay the fees set forth below. All such
fees shall be fully earned and non-refundable.

(a) Revolving Credit Commitment Fee. Accruing from the Closing dDate hereof
until the Revolving Loan Termination Date, the Borrowers agrees to pay to the
Agent, for the account of each Revolving Lender, based on such Revolving
Lender’s Percentage, a nonrefundable commitment fee (the “Commitment Fee”) equal
to the Commitment Fee Rate multiplied by the average daily difference between
the amount of (i) the Revolving Loan Commitments of all Revolving Lenders and
(ii) the Total Revolving Exposure Amount. All Commitment Fees shall be payable
by the Borrowers in arrears on each Quarterly Payment Date, commencing with the
first Quarterly Payment Date following the Closing Date, and on the Revolving
Loan Termination Date.

(b) [Reserved.]

(c) Agent’s and Other Fees. The Borrowers agrees to pay to the Agent, as
applicable for its own account and the account of the Lenders (as appropriate),
the fees in the amounts and on the dates set forth in the Fee Letters.

(d) Letter of Credit Fee. The Borrowers agrees to pay to the Agent, for the
account of each Revolving Lender, a Letter of Credit fee in an amount, per
annum, equal to (i) such Lender’s Percentage of the Revolving Loan Commitment
Amount multiplied by, (ii) the then effective Applicable Margin for Revolving
Loans maintained as LIBOR Loans, multiplied by (iii) the daily average Stated
Amount of each such Letter of Credit for the period for which such fee is paid.
Such fees shall be payable quarterly in arrears on each Quarterly Payment Date
following the date of issuance of each Letter of Credit and on the Revolving
Loan Termination Date. The Borrowers further agrees to pay (x) in advance, a
fronting fee of 0.25% per annum to the Issuer on the date of each issuance or
renewal of each Letter of Credit and (y) the Issuer’s customary costs and
expenses with respect to Letters of Credit, as set forth in a schedule delivered
to the Borrowers or as otherwise agreed to by the Borrowers and the Issuer.

 

- 57 -

 



--------------------------------------------------------------------------------

ARTICLE IV

CERTAIN LIBOR AND OTHER PROVISIONS

Section 4.1 LIBOR Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower Representative and the
Agent, be conclusive and binding on the Borrowers) that the introduction of or
any Change in Law makes it unlawful, or any Governmental Authority asserts that
it is unlawful, for such Lender to make or continue any Loan as, or to convert
any Loan into, a LIBOR Loan, the obligations of such Lender to make, continue or
convert any such LIBOR Loan shall, upon such determination, forthwith be
suspended until such Lender shall notify the Agent that the circumstances
causing such suspension no longer exist, and all outstanding LIBOR Loans payable
to such Lender shall automatically convert into Base Rate Loans at the end of
the then current Interest Periods with respect thereto or sooner, if required by
such law or assertion.

Section 4.2 Deposits Unavailable. If the Agent shall have determined that:

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in the relevant market; or

(b) by reason of circumstances affecting its relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBOR
Loans;

then, upon notice from the Agent to the Borrower Representative and the Lenders,
the obligations of all Lenders under Section 2.1 to make or continue any Loans
as, or to convert any Loans into, LIBOR Loans shall forthwith be suspended until
the Agent shall notify the Borrower Representative and the Lenders that the
circumstances causing such suspension no longer exist.

Section 4.3 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR rate) or any Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

 

- 58 -

 



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender setting forth in reasonable detail the
calculation of such amount, Issuer or other Recipient, the Borrowers will pay to
such Lender, Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuer or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.

Section 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBOR Loan) as a result of:

(a) any conversion or repayment or prepayment of the principal amount of any
LIBOR Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Article III or otherwise;

(b) any Loans not being made as LIBOR Loans in accordance with the Borrowing
Request therefor; or

(c) any Loans not being continued as, or converted into, LIBOR Loans in
accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the Borrower Representative
(with a copy to the Agent) setting forth in reasonable detail the calculation of
such amount, the Borrowers shall, within five days of itsthe Borrower
Representative’s receipt thereofof such notice, pay directly to such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss or expense. Such written notice shall, in the absence of
manifest error, be conclusive and binding on the Borrowers.

Section 4.5 Increased Capital Costs. If any Lender or Issuer determines that any
Change in Law affecting such Lender or Issuers or any lending office of such
Lender or such Lender’s or Issuer’s holding company, if any, regarding capital
or liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuer’s capital or on the capital of such Lender’s
or Issuers’ holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
any Issuer, to a level below that which such Lender or Issuer or such Lender’s
or Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or

 

- 59 -

 



--------------------------------------------------------------------------------

Issuer’s policies and the policies of such Lender’s or Issuer’s holding company
with respect to capital adequacy), then from time to time, upon written request
from such Lender or Issuer to the Borrower Representative setting forth in
reasonable detail the calculation of such amount, the Borrowers will pay to such
Lender or Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuer or such Lender’s or Issuer’s holding company
for any such reduction suffered.

Section 4.6 Taxes. TheEach Borrower covenants and agrees as follows with respect
to Taxes:

(a) Issuers. For purposes of this Section 4.6 the term “Lender” includes any
Issuer.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the BorrowerObligors . The Obligors shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the BorrowerObligors . The Obligors shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower Representative
by a Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Obligor has not
already indemnified the Agent for such

 

- 60 -

 



--------------------------------------------------------------------------------

Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.11 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section 4.6, such
Obligor shall deliver to the Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower Representative and the Agent, at the time
or times reasonably requested by the Borrower Representative or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower Representative or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower Representative or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower Representative or the Agent as will enable
the Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.6(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that theany
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

- 61 -

 



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of theany Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower Representative or the Agent
to determine the withholding or deduction required to be made; and

 

- 62 -

 



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
Representative or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower Representative or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of thisConsolidated
Agrm eend ment Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.6 (including by
the payment of additional amounts pursuant to this Section 4.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 4.6 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

 

- 63 -

 



--------------------------------------------------------------------------------

Section 4.7 Payments, Computations, etc. Unless otherwise expressly provided in
a Credit Document, all payments by the Borrowers pursuant to each Credit
Document shall be made by the Borrowers to the Agent for the pro rata account of
the Secured Parties entitled to receive such payment. All payments shall be made
without setoff, deduction or counterclaim not later than 12:00 noon on the date
due in same day or immediately available funds to such account as the Agent
shall specify from time to time by notice to the Borrower Representative. Funds
received after that time but before 5:00 p.m. on such date shall be deemed to
have been received by the Agent on such date for purposes of Section 11.1(a),
but for all other purposes shall be deemed to have been received by the Agent on
the next succeeding Business Day. The Agent shall promptly remit in same day
funds to each Secured Party its share, if any, of such payments received by the
Agent for the account of such Secured Party. All fees and interest (including
interest on LIBOR Loans) shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest is payable over a year comprised of 360 days for
the actual number of days elapsed, except that interest on a Base Rate Loan
calculated at other than the Federal Funds Open Rate, shall be calculated on the
basis of a year of 365 days or, if appropriate, 366 days. Payments due on other
than a Business Day shall (except as otherwise required by the definition of the
term “Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.

Section 4.8 Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Outstandings to any assignee or
participant, other than to the Borrowerany Obligor or any Subsidiary thereof (as
to which the provisions of this paragraph shall apply).

 

- 64 -

 



--------------------------------------------------------------------------------

Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Obligor in the amount of
such participation.

Section 4.9 Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuer, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, such Issuer or any such Affiliate, to or for the credit or the
account of the Borrowers or any other Obligor against any and all of the
obligations of the Borrowers or such Obligor now or hereafter existing under
this Agreement or any other Credit Document to such Lender or such Issuer or
their respective Affiliates, irrespective of whether or not such Lender, Issuer
or Affiliate shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrowers or such Obligor may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of Section 4.12 and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent, the Issuer, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuer or their respective Affiliates may have. Each Lender and Issuer
agrees to notify the Borrower Representative and the Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 4.10 Mitigation; Time Limitation.

(a) If any Lender requests compensation under Sections 4.3, 4.4, or 4.5, or
requires the Borrowers to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.6 then such Lender shall (at the request of the Borrowers) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 4.3, 4.4, or 4.5 or 4.6, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment

 

- 65 -

 



--------------------------------------------------------------------------------

(b) Failure or delay on the part of any Lender or Issuer to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or
Issuer’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender or Issuer pursuant to this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that such Lender or Issuer, as the case may be, notifies the
Borrower Representative of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

Section 4.11 Replacement of Lenders. Each Lender hereby severally agrees as set
forth in this Section.

(a) If any Lender (an “Affected Lender”) requests compensation under Sections
4.3, 4.4, 4.5, or if the Borrowers isare required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.6 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.10, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at itstheir sole expense and effort, upon notice
to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, consents required by, Section 13.11(a)), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 4.3, 4.4, 4.5 or
Section 4.6) and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrowers shall have paid to the Agent the processing fee (if any)
specified in Section 13.11(a);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Outstandings, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 4.4) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Sections 4.3, 4.4, 4.5 or payments required to be made pursuant to
Section 4.6, such assignment will result in a reduction in such compensation or
payments thereafter;

 

- 66 -

 



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. To the extent permitted by applicable law, if a Defaulting
Lender or Non-Consenting Lender shall refuse or fail to assign and delegate its
rights and interests in accordance with this Section 4.11, the Agent shall use
commercially reasonable efforts execute and deliver such documents as are
required to effectuate such assignment in the name and on behalf of such
Defaulting Lender or Non-Consenting Lender, and irrespective of whether the
Agent executes and delivers such documents, such Defaulting Lender or
Non-Consenting Lender shall be deemed to have executed and delivered such
documents. Until such time as one or more Assignee Lenders shall have acquired
all of such Defaulting Lender or Non-Consenting Lender’s interests, rights,
duties and obligations hereunder, such Defaulting Lender or Non-Consenting
Lender shall remain obligated to fund its portion of the Loans and pay all other
amounts required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans).

Section 4.12 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 11 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 4.9 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the Issuers’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 4.13; fourth, as
the Borrowers may

 

- 67 -

 



--------------------------------------------------------------------------------

request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower Representative, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 4.13; sixth,
to the payment of any amounts owing to the Lenders, the Issuers or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuers or Swingline Lenders against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Outstandings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Outstandings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Outstandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Outstandings and Swing Loans are held by the Lenders pro rata in accordance with
the Commitments under the applicable Credit Facility without giving effect to
Section 4.12(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 4.13.

 

- 68 -

 



--------------------------------------------------------------------------------

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Outstandings or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuer and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Outstandings and
Swing Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate outstanding principal amount of all Revolving Loans of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Loan
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 4.13.

(b) Defaulting Lender Cure. If the Borrower Representative, the Agent and each
Swingline Lender and Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par

 

- 69 -

 



--------------------------------------------------------------------------------

that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
Credit Facility (without giving effect to Section 4.12(a)(iv), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no Issuer shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

Section 4.13 Cash Collateral.

(a) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Agent or any Issuer (with a copy to the
Agent) the Borrowers shall Cash Collateralize the Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 4.12(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Collateral Amount.

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of the Issuers, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Outstandings, to be applied
pursuant to clause (b) below. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
and the Issuers as herein provided, or that the total amount of such Cash
Collateral is less than the Collateral Amount, the Borrowers will, promptly upon
demand by the Agent, pay or provide to the Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.13 or Section 4.12 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Outstandings (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

- 70 -

 



--------------------------------------------------------------------------------

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 4.13 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Agent and each Issuer that there exists excess Cash
Collateral; provided that, subject to Section 4.12 the Person providing Cash
Collateral and each Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrowers, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.

ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS

Section 5.1 Initial Credit Extension. The obligations of the Lenders and, if
applicable, the Issuer to fund the initial Credit Extension shall be subject to
the prior or concurrent satisfaction, each in the Agent’s reasonable discretion,
or waiver of each of the conditions precedent set forth in this Article.

(a) Certificates, Resolutions, etc. The Agent shall have received from each
Obligor, as applicable:

(i) a copy of a good standing certificate, dated a date within ten (10) days of
the Closing Date, for each such Person from the Secretary of State of (A) such
Person’s state of organization or formation and (B) each State in which the
nature of such Person’s business requires that it qualify to do business
therein, except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect; and

(ii) a certificate, dated the Closing Date, duly executed and delivered by such
Person’s secretary or assistant secretary, managing member or general partner,
as applicable, as to:

(A) resolutions of each such Person’s board of directors (or other managing
body, in the case of any entity other than a corporation) then in full force and
effect authorizing the execution, delivery and performance of each Credit
Document to be executed by such Person and the transactions contemplated hereby
and thereby;

(B) the incumbency and signatures of its Authorized Officers authorized to act
with respect to each Credit Document to be executed by such Person;

(C) (i) an original certified copy of the Certificate or Articles of
Incorporation or equivalent formation document of each Obligor and any and all
amendments and restatements thereof, certified as of a recent date by the
relevant Secretary of State and (ii) a copy of the bylaws or similar governing
document of each Obligor and any and all amendments and restatements thereof;
and

(D) the full force and validity of each Organizational Document of such Person
and copies thereof; and

 

- 71 -

 



--------------------------------------------------------------------------------

(iii) a certificate, dated the Closing Date, to the effect that all
representations and warranties of the Obligors contained in this Agreement and
the other Credit Documents, as applicable, are true and correct as of the
Closing Date (unless stated to relate to an earlier date, in which case such
representations shall be true and correct as of such earlier date); that no
Obligor is in violation of any of the covenants contained in this Agreement and
the other Credit Documents, as applicable; and that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing;

(b) Delivery of Notes. The Agent shall have received, for the account of each
Lender that has requested a Note, such Lender’s Notes duly executed and
delivered by an Authorized Officer of the BorrowerTurtle Beach.

(c) Payment of Outstanding Indebtedness, etc. All Indebtedness of any Obligor
(other than Indebtedness permitted by this Agreement) that is either for
borrowed money or secured by any Lien, together with all interest, all
prepayment premiums and other amounts due and payable with respect thereto,
shall have been paid in full on the Closing Date, and the commitments in respect
of such repaid Indebtedness shall have been terminated, and all Liens securing
payment of any such Indebtedness shall have been released and the Agent shall
have received all Uniform Commercial Code termination statements (Form UCC-3)
and other executed instruments as may be required in connection therewith. After
giving effect to the foregoing, the Obligors shall have no Indebtedness other
than Indebtedness permitted by this Agreement.

(d) Closing Fees, Expenses, etc. The Agent shall have received for its own
accounts, or for the account of each Lender, as the case may be, all fees, costs
and expenses due and payable pursuant to Section 3.3 and, if then invoiced,
Section 13.3.

(e) Financial Matters.

(i) Financial Statements. The Agent shall have received the (x) audited
financial statements of the Obligors for the period ending December 31, 2011,
and (y) the unaudited financial statements of the Obligors for the monthly
period ending July 28, 2012.

(ii) Pro Forma Financial Statements. The Agent shall have received a pro forma
consolidated balance sheet of the Obligors and pro forma statements of
operations and cash flow of the Obligors, including assumptions used in
preparing the projected statement, reasonably satisfactory to the Agent.

 

- 72 -

 



--------------------------------------------------------------------------------

(iii) Financial Condition Certificate. The BorrowerTurtle Beach shall have
delivered to the Agent a certificate from an Authorized Officer to the effect
that:

(A) there has been no Material Adverse Effect on the business or condition
(including without limitation the financial condition) of the Obligors, taken as
a whole, since December 31, 2011;

(B) the BorrowerTurtle Beach, individually, and Holdings and its Subsidiaries,
taken as a whole, are Solvent;

(C) the sum of (i) deposits of the BorrowerTurtle Beach with PNC in cash as of
the Closing Date plus (ii) Availability as of the Closing Date based on a
Borrowing Base Certificate relating to the fiscal month ending July 28, 2012,
equals at least $10,000,000;

(D) the EBITDA of the BorrowerTurtle Beach and its consolidated Subsidiaries,
for the twelve (12) month period ended July 28, 2012 is not less than
$50,000,000;

(E) the financial projections delivered to the Agent for the three (3) years
following the Closing Date and for each fiscal month through December 29, 2012,
have been prepared on the basis of the assumptions stated therein and represent
the Borrower’sTurtle Beach’s most recent estimate of its future financial
performance and such assumptions are believed by the Authorized Officer to be
fair in light of current business conditions; and

(F) attached thereto is a pro forma Compliance Certificate, for the twelve
(12) month period ended July 28, 2012 demonstrating that the Total Leverage
Ratio is less than 1.75 to 1.00.

(f) Material Adverse Effect. Since December 31, 2011, there has been no material
adverse change in the business, results of operations, financial condition or
assets of Holdings and its Subsidiaries taken as a whole.

(g) Opinion of Counsel. The Agent shall have received an opinion, dated the
Closing Date and addressed to the Agent and all Lenders, from Dechert LLP,
counsel to the Obligors, in form and substance reasonably satisfactory to the
Agent and its counsel.

(h) Financing Statements. All UCC financing statements (Form UCC-1) or other
similar financing statements and UCC termination statements (Form UCC-3)
required pursuant to the Credit Documents shall have been filed by or delivered
to a filing service company acceptable to the Agent.

 

- 73 -

 



--------------------------------------------------------------------------------

(i) Credit Documents. The Agent shall have received fully executed copies of
this Agreement and each other Credit Document, including, without limitation:

(i) the Pledge Agreement, dated the Closing Date, duly executed and delivered by
the Obligors and the other parties thereto, together with the Control Agreements
and/or the certificates evidencing all of the issued and outstanding Capital
Securities pledged pursuant to the Pledge Agreement, which certificates in each
case shall be accompanied by undated instruments of transfer duly executed in
blank and any applicable UCC financing statements;

(ii) the Security Agreement, dated the Closing Date, duly executed and delivered
by the Obligors, and UCC financing statements (Form UCC-1) naming each Obligor
as a debtor and the Agent as the secured party, or other similar instruments or
documents to be filed under the UCC of all jurisdictions as may be necessary or
desirable to perfect the security interests of the Agent pursuant to the
Security Agreement; and

(iii) the Agent and its counsel shall be satisfied that the Lien granted to the
Agent, for the benefit of the Secured Parties in the Collateral is a first
priority (or local equivalent thereof) security interest (except for Liens
permitted by Section 10.3 hereof); and no Lien exists on any of the Collateral
described above other than the Lien created in favor of the Agent, for the
benefit of the Secured Parties, pursuant to a Credit Document (except for Liens
permitted by Section 10.3 hereof) and shall have received:

(A) copies of UCC termination statements (Form UCC-3), if any, necessary to
release all Liens and other rights of any Person in any collateral securing the
Obligations, together with such other UCC termination statements (Form UCC-3) as
the Agent may reasonably request from any Obligor; and

(B) copies of lien, tax, judgment and bankruptcy search reports, listing any
liens and all effective financing statements which name any Obligor (under its
present name and any previous names) as a debtor, together with copies any such
financing statements.

(j) Insurance. The Agent shall have received (A) certificates evidencing
(i) each insurance policy held by any Obligor and (ii) that the coverage
required pursuant to Section 8.3 is in place, each showing that the Agent has
been named lender loss payee and/or mortgagee or additional insured, as
appropriate, on such policies, and otherwise meeting the requirements of
Section 8.3 and (B) endorsements naming the Agent, for the benefit of the
Lenders, as an additional insured on the liability insurance policies of the
Obligors and as a loss payee on the property insurance policies of the Obligors.

(k) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Obligors shall have obtained all
necessary approvals, authorizations and consents of any Person

 

- 74 -

 



--------------------------------------------------------------------------------

(including, without, limitation all shareholder, corporate and regulatory
consents) and of all Governmental Authorities and courts having jurisdiction
with respect to the transactions contemplated by this Agreement and the other
Credit Documents.

(ii) No Injunction, etc. No action, litigation, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit the
consummation of the transactions contemplated by this Agreement, and the other
Credit Documents, or the consummation of the transactions contemplated hereby or
thereby, or which would reasonably be expected to have a Material Adverse
Effect.

(iii) No Event of Default. No Default or Event of Default shall have occurred
and be continuing (prior to or after giving effect to the initial Loans
hereunder).

(l) Landlord Waivers. The BorrowerTurtle Beach shall have delivered, and caused
its Subsidiaries to deliver, to the Agent landlord consents or waivers
(“Landlord Waivers”) in form and substance satisfactory to the Agent with
respect to the Borrower’sTurtle Beach’s (or such Subsidiaries’) leased
locations.

(m) Patriot Act. The Agent shall have received, at least five Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(n) Ownership; Intercompany Debt. The Agent, in its sole reasonable discretion,
shall be satisfied with (i) the pro forma capital and ownership structure and
the equity holder arrangements of the Obligors, and (ii) the amount, terms,
conditions and holders of all intercompany indebtedness of the Obligors and
their respective Affiliates.

(o) Control Agreement. The BorrowerTurtle Beach shall have delivered a Control
Agreement, in form and substance satisfactory to the Agent with respect to each
of the Deposit Accounts listed on Schedule 6.26.

(p) Borrowing Base Certificate. The Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the fiscal month ended on
July 28, 2012, and executed by an Authorized Officer of the BorrowerTurtle
Beach.

(q) Miscellaneous. The Obligors shall have provided to the Agent and the Lenders
such other items and shall have satisfied such other conditions as may be
reasonably required by the Agent or the Lenders.

Section 5.2 All Credit Extensions. The obligation of each Lender and the Issuer
to make any Credit Extension (including the initial Credit Extension) shall be
subject to and the satisfaction of each of the conditions precedent set forth
below.

 

- 75 -

 



--------------------------------------------------------------------------------

(a) Compliance with Warranties, No Default, Non-Contravention, etc. Both before
and after giving effect to any Credit Extension the following statements shall
be true and correct as of the date of such Credit Extension:

(i) all representations and warranties set forth in each Credit Document shall,
in each case be true and correct in all material respects to the extent such
representation and warranty contains a materiality limitation and in all
material respects to the extent such representation and warranty does not
contain a materiality limitation, on and as of the date of any extension of
credit, before and immediately after giving effect to such Credit Extension and
to the application of the proceeds therefrom, as though made on and as of such
date (except to the extent made as of a specific date in which case such
representation and warranty shall be true and correct in all material respects
as of such date);

(ii) no Default or Event of Default has occurred and is continuing or would
result from giving effect to such Credit Extension; and

(iii) giving effect to such Credit Extension shall not contravene any law or
governmental regulation binding on or affecting any Obligor, except where such
contravention, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Credit Extension Requests. Subject to Sections 2.3 or 2.6, as applicable,
the Agent shall have received a Borrowing Request if Loans are being requested,
or an Issuance Request (and, if requested by the Issuer, an Application) if a
Letter of Credit is being requested or extended. Each of the delivery of a
Borrowing Request or Issuance Request and the acceptance by the Borrowers of the
proceeds of such Credit Extension shall constitute a representation and warranty
by theeach Borrower that on the date of such Credit Extension (both immediately
before and after giving effect to such Credit Extension and the application of
the proceeds thereof) the statements made in Section 5.2(a) are true and
correct.

(c) Satisfactory Legal Form. All documents executed or submitted pursuant hereto
by or on behalf of any Obligor shall be reasonably satisfactory in form and
substance to the Agent and its counsel.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Agent and Lenders to enter into this Agreement and to
induce the Lenders and Issuer to make Credit Extensions hereunder, each Obligor
hereby represents and warrants to the Secured Parties that:

Section 6.1 Organization, etc. Each Obligor is (i) validly organized and
existing and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, (ii) except where such failure to be so qualified
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, is duly qualified to do

 

- 76 -

 



--------------------------------------------------------------------------------

business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, and (iii) except where
such failure to hold such licenses, permits and other approvals, could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, has full power and authority and holds all requisite
governmental licenses, permits and other approvals to enter into and perform its
Obligations under each Credit Document to which it is a party and to own and
hold under lease its property and to conduct its business substantially as
currently conducted by it.

Section 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Credit Document executed by it, are in
each case within each such Person’s powers, have been duly authorized by all
necessary action, and do not:

(a) on the ClosingConsolidated Amendment Date, contravene (i) any such Person’s
Organizational Documents, (ii) any material contractual restriction binding on
or affecting any such Person, (iii) any court decree or order binding on or
affecting any such Person or (iv) except where such contravention, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, any law or governmental regulation binding on or affecting any
such Person;

(b) following the ClosingConsolidated Amendment Date, contravene (i) any such
Person’s Organizational Documents, (ii) any contractual restriction binding on
or affecting any such Person, (iii) any court decree or order binding on or
affecting any such Person or (iv) any law or governmental regulation binding on
or affecting any such Person, except where such contravention, in the case of
clause (ii), (iii) or (iv) could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; or

(c) at any time, result in, or require the creation or imposition of, any Lien
on any such Person’s properties (except as permitted by this Agreement).

Section 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority,
other than those that have been, or on the Closing Date (other than those that
may be required to be delivered after the Closing Date) will be, duly obtained
or made and which are, or on the Closing Date will be, in full force and effect
and except for filings and registrations of any UCC financing statement,
mortgages or intellectual property filings, all of which have been duly
executed, where applicable, and delivered to the Agent on the Closing Date by
any Obligor, as the case may be, is required for the due execution, delivery or
performance by any Obligor of any Credit Document to which it is a party. No
Obligor is subject to registration under the Investment Company Act of 1940, as
amended, or is otherwise subject to any other regulatory scheme limiting its
ability to incur debt (other than Regulation X of the Board).

Section 6.4 Validity, etc. The Credit Documents executed by any Obligor will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity).

 

- 77 -

 



--------------------------------------------------------------------------------

Section 6.5 Financial Information. The financial statements of the
BorrowerTurtle Beach and its Subsidiaries furnished to the Agent and each Lender
pursuant to Section 5.1(e)(i) have been prepared in accordance with GAAP as
applied pursuant to the terms of this Agreement, and present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended, subject, in the case of interim financial statements, to
normal recurring year-end adjustments and the absence of notes. As of the date
of such financial statements, the Obligors do not have any material obligation,
known contingent liability, known liability for taxes or long-term lease
obligation which is not reflected in such financial statements. The projections
furnished to Agent and each Lender pursuant to Section 5.1(h)(iii)(D) are based
on reasonable assumptions and such assumptions are believed by the
BorrowerObligors to be fair in light of current business conditions. All balance
sheets, all statements of operations, shareholders’ equity and cash flow and all
other financial statements of each Obligor furnished pursuant to Section 7.1
have been and, for periods following the Closing Date, will be prepared in
accordance with GAAP as applied pursuant to the terms of this Agreement, and do
or will present fairly in all material respects the consolidated financial
condition of the Persons covered thereby as at the dates thereof and the results
of their operations for the periods then ended, subject, in the case of interim
financial statements, to normal recurring year-end adjustments and the absence
of notes. As of the dates of such financial statements, the Obligors do not have
any material obligation, contingent liability, liability for taxes or long-term
lease obligation which is not reflected in such financial statements.

Section 6.6 No Material Adverse Effect; Compliance with Laws

(a) No Material Adverse Effect has occurred since December 31, 2011, or since
the date of delivery of the most recent audited financial statements delivered
pursuant to Section 7.1(b).

(b) Each Obligor is in compliance with the requirements of all applicable laws,
rules and regulations (including, without limitation, all Environmental Laws,
ERISA, and the provisions of the Occupational Safety and Health Act and the Fair
Labor Standards Act, each as amended, and the rules and regulations promulgated
thereunder) except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 6.7 Litigation. There is no pending or, to the knowledge of the
Borrowerany Obligor, threatened, litigation, action or proceeding (a) affecting
any Obligor, or any of their respective properties, businesses, assets or
revenues, which could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, or (b) which purports to affect the legality,
validity or enforceability of any Credit Document.

 

- 78 -

 



--------------------------------------------------------------------------------

Section 6.8 Subsidiaries and Capitalization. Schedule 6.8 hereto sets forth the
capitalization as of the ClosingConsolidated Amendment Date of each Obligor.
Each Subsidiary of HoldingsPAMT as of the ClosingConsolidated Amendment Date is
listed on Schedule 6.8. The capitalization of HoldingsPAMT and each Subsidiary
thereof consists of the number of shares of Capital Securities, authorized,
issued and outstanding, of such classes and series as of the ClosingConsolidated
Amendment Date described on Schedule 6.8. All of the Borrower’s and each
Subsidiary’sThe outstanding Capital Securities of each Obligor and each
Subsidiary thereof have been duly authorized and validly issued and, to the
extent applicable, are fully paid and nonassessable. The holders of Capital
Securities in Holdings and each Subsidiary of PAMT and the number and/or
percentage of shares or interests owned by each as of the ClosingConsolidated
Amendment Date are described on Schedule 6.8. The number and/or percentage of
shares or interests owned by each shareholder of Holdings immediately prior to
consummation of the PAMT Merger in PAMT as of the Consolidated Amendment Date
and after giving effect to the PAMT Merger are described on Schedule 6.8. There
are no outstanding warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Securities of Holdings or any Subsidiary of their SubsidiariesPAMT, except as
described on Schedule 6.8.

Section 6.9 Ownership of Properties. Schedule 6.9 hereto sets forth the address
of each real property location which any Obligor owns or leases, or on which any
property of any Obligor is maintained, together with a description of any lease
or bailment or warehouse arrangement, including the term of such arrangement and
the contact information for the landlord, bailee or warehouseman as of the
ClosingConsolidated Amendment Date. Each Obligor owns (i) in the case of owned
real property, good and marketable fee title to, and (ii) in the case of owned
personal property, good and valid title to, or, in the case of leased or
licensed real or personal property, valid and enforceable leasehold or license
interests (as the case may be) in, all of its material properties and assets,
real and personal, tangible and intangible, of any nature whatsoever, free and
clear in each case of all Liens, except for Liens permitted pursuant to
Section 10.3, and except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Each Obligor
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, and, to each Obligor’s
knowledge, the use thereof by each Obligor does not materially infringe upon the
intellectual property rights of any other Person.

Section 6.10 Taxes. Each Obligor has filed all federal and state income and
other material tax returns and reports required by law to have been filed by it,
and has paid all federal and state income and other material Taxes due and
owing, except any such Taxes which are not delinquent or are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

Section 6.11 ERISA. During the three-year period prior to the date of the
execution and delivery of this Agreement and prior to the date of any Credit
Extension hereunder, no steps have been taken to terminate any Pension Plan, and
no contribution failure

 

- 79 -

 



--------------------------------------------------------------------------------

has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No Contingent Liability or condition exists or
event or transaction has occurred, with respect to any Pension Plan, Welfare
Plan or member of the Controlled Group, which could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Schedule 6.11 sets forth each Pension Plan and Welfare Plan to which any Obligor
is a party as of the ClosingConsolidated Amendment Date.

Section 6.12 Environmental. Except as to any matters which could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect:

(a) at all facilities and property (including, without limitation, underlying
groundwater) now, or to the knowledge of any Authorized Officer previously,
owned, occupied, or leased by any Obligor, except with respect to matters that
have been fully resolved, each Obligor is, and continues to be, in compliance
with all Environmental Laws;

(b) there have been no past (which have not been fully resolved), and there are
no pending or, to the knowledge of any Obligor, threatened (i) decrees, orders,
claims, complaints, written notices or requests for information received by any
Obligor with respect to any alleged violation of any Environmental Law, or
(ii) written complaints, notices or inquiries to any Obligor regarding potential
liability under any Environmental Law;

(c) there have been no Releases or threatened Releases of Regulated Substances
at, on or under any property now, or to the knowledge of any Authorized Officer
previously, owned, occupied, or leased by any Obligor;

(d) each Obligor has been issued and is in compliance with, and to the extent
required by applicable Environmental Laws has timely applied to renew, all
permits, certificates, approvals, licenses and other authorizations required by
Environmental Laws;

(e) no property now, or to the knowledge of any Authorized Officer previously,
owned, occupied or leased by any Obligor is listed or, to the knowledge of any
Authorized Officer, proposed for listing on any federal or state list of sites
requiring any investigation, monitoring, remediation, or clean-up;

(f) there are no underground storage tanks, active or abandoned, including,
without limitation, petroleum storage tanks, on or under any property now, or to
the knowledge of any Authorized Officer previously, owned or leased by any
Obligor;

(g) no Obligor has directly transported or directly arranged for the
transportation of any Regulated Substance to any location which is the subject
of federal, state or local enforcement actions or other investigations which may
lead to claims against any Obligor for any remedial work, damage to natural
resources or personal injury;

 

- 80 -

 



--------------------------------------------------------------------------------

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now, or to the knowledge of any Authorized Officer previously, owned or
leased by any Obligor;

(i) no environmental conditions exist at, on or under any property now, or to
the knowledge of any Authorized Officer previously, owned or leased by any
Obligor, which, with the passage of time, or the giving of notice or both, would
give rise to any liability under any Environmental Law;

(j) no transaction contemplated by either this Agreement requires the prior
approval of, or any filing with, any Governmental Authority which enforces or
administers any Environmental Law, except for such approvals as have been
obtained and copies of which have been delivered to the Agent.

Section 6.13 Accuracy of Information. None of the information heretofore or
contemporaneously furnished (other than projections) to any Secured Party by or
on behalf of any Obligor by its authorized representatives, directors or
officers in connection with any Credit Document or any transaction contemplated
hereby contained as of the date such information was dated or certified any
untrue statement of a material fact, or omitted to state any material fact
necessary to make such information not materially misleading in light of the
circumstances under which such statement was made, and no other information
hereafter furnished in connection with any Credit Document by or on behalf of
any Obligor by its authorized representatives, directors or officers to any
Secured Party will contain any untrue statement of a material fact or will omit
to state any material fact necessary to make any information not materially
misleading in light of the circumstances under which such statement was made, in
each case on the date as of which such information is dated or certified.

Section 6.14 Margin Stock. No proceeds of any Credit Extensions will be used to
purchase or carry margin stock or otherwise for a purpose which violates, or
would be inconsistent with, Board Regulation T, U or X.

Section 6.15 Foreign Assets Control Regulations. None of the requesting or
borrowing of any Credit Extensions or the use of the proceeds thereof of such
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Patriot Act. Furthermore, no
Obligor (a) is or will become a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) knowingly engages or will knowingly engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

 

- 81 -

 



--------------------------------------------------------------------------------

Section 6.16 Labor Relations. There are no (i) labor matters, disputes or
grievances against any Obligor, or, to the Borrower’s’ knowledge, threatened
against or affecting any Obligor, or (ii) unfair labor practices, charges or
grievances against any Obligor, or to the Borrower’s’ knowledge, threatened
against any Obligor, before, or which may be brought before, any Governmental
Authority, except as set forth on Schedule 6.16. There are no strikes or
lockouts, and except as set forth on Schedule 6.16, no Obligor is party to, or
obligated under, as a successor or otherwise, any collective bargaining
agreement or management agreement.

Section 6.17 Insurance. The insurance maintained by or on behalf of each Obligor
is adequate and conforms to the requirements set forth in Section 8.3
(including, without limitation, the payment of premiums for such insurance).

Section 6.18 Collateral Documents.

(a) TheEach Pledge Agreement is effective to create, in favor of the Agent, a
legal, valid and enforceable security interest in the Collateral described in
thesuch Pledge Agreement and constitute a fully perfected Lien on, and security
interest in, all right, title and interest of each pledgor thereunder in such
Collateral, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 10.3(e) or (h).

(b) The Security Agreement is effective to create, in favor of the Agent, a
legal, valid and enforceable security interest in the Collateral described in
the Security Agreement and constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 10.3.

(c) Each Control Agreement, when executed and delivered, is effective to create,
in favor of the Agent, a legal, valid and enforceable Lien on all of any
Obligor’s right, title and interest in and to the Deposit Accounts described
therein and the proceeds thereof, and constitute a Lien on, and security
interest in, all right, title and interest of any Obligor in such Deposit
Accounts and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to Liens expressly permitted by
Section 10.3(e) or (h).

Section 6.19 Solvency. TheEach Borrower, individually, is and HoldingsPAMT and
its Subsidiaries taken as a whole are, Solvent.

Section 6.20 Compliance with OFAC Rules and Regulations. None of the Obligors
(a) is a Sanctioned Person, (b) has any of its assets in Sanctioned Countries,
or (c) derives any of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Credit Extension will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.

 

- 82 -

 



--------------------------------------------------------------------------------

Section 6.21 Holdings. Holdings is a single purpose entity, and has not engaged
and will not engage in any business activities other than activities in
connection with managing and operating the BorrowerTurtle Beach and entering
into the Credit Documents, the Subordinated Debt Documents, if any, and its
Organizational Documents, the PAMT Merger Documents and any matters incident
thereto, and does not hold or own any interest in any assets or other property
other than the Capital Securities of theTurtle Beach. Notwithstanding the
foregoing, Holdings shall be permitted to act as a conduit or any similar role
with respect to transactions among the Borrowers.

Section 6.22 Material Contracts. Except as disclosed on Schedule 6.22, there
exists no material default by any of the Obligors under any Material Contracts
of the Obligors. As used herein the term “Material Contract” means contracts
with a dollar value in excess of $1,000,000, but excluding any customer purchase
orders and agreements or supplier contracts. Schedule 6.22 contains a true,
correct and complete list of all the Material Contracts in effect on the
ClosingConsolidated Amendment Date.

Section 6.23 No Default. No Default or Event of Default has occurred and is
continuing.

Section 6.24 Lawful Operations, etc. Each Obligor and each of its Subsidiaries:
(i) holds all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business and own its properties; and (ii) is in full compliance with
all requirements imposed by law, regulation or rule, whether foreign, federal,
state or local, that are applicable to it, its operations, or its properties and
assets, including, without limitation, applicable requirements of Environmental
Laws, except for any failure to obtain and maintain in effect, or noncompliance
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

Section 6.25 Status of Obligations as Senior Indebtedness, etc. All Obligations
and fees and expenses in connection therewith constitute “Senior Indebtedness”
or similar term relating to the Obligations, and all Obligations are entitled to
the benefits of the subordination created by any Subordinated Debt Documents.

Section 6.26 Location of Bank Accounts. Schedule 6.26 sets forth a complete and
accurate list as of the ClosingConsolidated Amendment Date of all deposit,
checking and other bank accounts, all securities and other accounts maintained
with any broker dealer and all other similar accounts maintained by each
Obligor, together with a description thereof (i.e., the bank or broker dealer at
which such deposit or other account is maintained and the account number and the
purpose thereof).

Section 6.27 Affiliate Transactions. As of the ClosingConsolidated Amendment
Date, except as set forth on Schedule 6.27, other than agreements, arrangements
or transactions entered into in the ordinary course of business related to the
payment of reasonable director, officer and employee compensation, there are no
existing or proposed agreements, arrangements or transactions between any
Obligor and any of the officers, members, managers, directors,

 

- 83 -

 



--------------------------------------------------------------------------------

stockholders, parents, other interest holders, employees, or Affiliates (other
than the Subsidiaries) of any Obligor or any members of their respective
immediate families, and none of the foregoing Persons are directly or indirectly
indebted to or have any direct or indirect ownership, partnership, or voting
interest in any Affiliate of any Obligor or any Person with which any Obligor
has a business relationship or which competes with any Obligor.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

The Borrowers will furnish, or cause to be furnished, to the Agent (with
sufficient copies for each Lender), each of the following:

Section 7.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year commencing with the Fiscal Quarter ended
September 29, 2012, unaudited consolidated balance sheets of the BorrowerPAMT
and its consolidated Subsidiaries, as of the close of such Fiscal Quarter and
unaudited consolidated statements of income, retained earnings and cash flows
for the Fiscal Quarter then ended and that portion of the Fiscal Year then ended
for the BorrowerPAMT and its consolidated Subsidiaries, all in reasonable detail
setting forth in comparative form the corresponding figures for the preceding
Fiscal Year and prepared by the BorrowerPAMT in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by an Authorized Officer to
present fairly in all material respects the financial condition of the
BorrowerPAMT and its consolidated Subsidiaries, and the results of operations of
the BorrowerPAMT and its consolidated Subsidiaries, for the periods then ended,
subject to the absence of footnotes and normal yearend adjustments; provided
that until the end of the Fiscal Quarter most recently ended after the PAMT
Merger, all quarterly financial statements provided pursuant to this
Section 7.1(a) shall be for Turtle Beach and its consolidated Subsidiaries
rather than PAMT and its consolidated Subsidiaries.

(b) Annual Financial Statements. As soon as available and in any event within
one hundred twentyninety (12090 ) days after the end of each Fiscal Year (or,
solely in the case of Fiscal Year 2012, two hundred forty-two (242) days after
the end of such Fiscal Year), audited consolidated balance sheets of the
BorrowerPAMT and its consolidated Subsidiaries, as of the close of such Fiscal
Year and audited consolidated statements of income, retained earnings and cash
flows of the BorrowerPAMT and its consolidated Subsidiaries, for the Fiscal Year
then ended, including, without limitation, the notes thereto, all in reasonable
detail setting forth in comparative form, starting with Fiscal Year 2012, the
corresponding figures for the preceding Fiscal Year and prepared by an
independent certified public accounting firm acceptable to the Agent in
accordance with GAAP and, if applicable, containing disclosure of the

 

- 84 -

 



--------------------------------------------------------------------------------

effect on the financial position or results of operation of any change in the
application of accounting principles and practices during the year, accompanied
by an unqualified report thereon by such certified public accountants; provided
that in the case of Fiscal Year 2012, all annual financial statements provided
pursuant to this Section 7.1(b) shall be for Turtle Beach and its consolidated
Subsidiaries rather than PAMT and its consolidated Subsidiaries.

(c) Annual Budget. As soon as available and in any event within forty-five
(45) days after the beginning of each subsequent Fiscal Year, an annual budget
for the BorrowerPAMT and its consolidated Subsidiaries for the ensuing Fiscal
Year.

(d) Monthly Reports.

(i) As soon as available and in any event within twentyten (2010 ) Business
dDays afterof the endlast day of each fiscal month (or, at the option of the
Agent, ten (10) Business Days after each of the last day and the 15th day of
each fiscal month), commencing with the fiscal month ending August 25, 2012,
(A) a monthly Borrowing Base Certificate for the BorrowerPAMT and its
consolidated Subsidiaries and (B) a certificate (a “Liquidity Certificate”), in
form and substance satisfactory to the Agent, demonstrating in reasonable detail
compliance with Section 9.4.

(ii) As soon as available and in any event within thirty (30) days after the end
of each fiscal month, commencing with the fiscal month ending August 25, 2012,
unaudited consolidated balance sheets of the BorrowerPAMT and its consolidated
Subsidiaries as of the close of such month and unaudited consolidated statements
of income, retained earnings and cash flows for the fiscal month then ended and
that portion of the Fiscal Year then ended for the BorrowerPAMT and its
consolidated Subsidiaries, all in reasonable detail setting forth in comparative
form the corresponding figures for the fiscal month and year-to-date periods in
the immediately preceding Fiscal Year and amounts projected for such month and
year-to-date periods pursuant to Section 7.1(c), and prepared by the
BorrowerPAMT in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period and
certified by an Authorized Officer to present fairly in all material respects
the financial condition of the BorrowerPAMT and its consolidated Subsidiaries,
and the results of operations of the BorrowerPAMT and its consolidated
Subsidiaries, for the periods then ended, subject to the absence of footnotes
and normal year-end adjustments.

Notwithstanding the foregoing, until the end of the first fiscal month following
the end of the Fiscal Quarter most recently ended after the PAMT Merger, all
monthly reports provided pursuant to this Section 7.1(d) shall be for Turtle
Beach and its consolidated Subsidiaries rather than PAMT and its consolidated
Subsidiaries.

(e) Management Reports. Together with the delivery of the financial statements
pursuant to subparts (a) and (b) above, a management report (i) describing the
operations and financial conditions of the Obligors and their Subsidiaries for
the period then ended and the portion of the current fiscal year then elapsed
(or for the fiscal year then ended in

 

- 85 -

 



--------------------------------------------------------------------------------

the case of year-end financials) and (ii) discussing the reasons for any
significant variations from the budgets delivered pursuant to subpart (c). The
management report shall be presented in reasonable detail and shall be certified
by an Authorized Officer to the effect that such information fairly presents in
all material respects the results of operations and financial condition of the
Obligors as at the dates and for the periods indicated.

(f) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (b) above, a certificate of
an Authorized Officer of the Borrowers (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate, (ii) outlining all material
insurance coverage maintained as of the date of such report by the Obligors and
all material insurance coverage planned to be maintained by the Obligors in the
immediately succeeding fiscal year, and (iii) certifying that no Obligor has
taken any actions (and is not aware of any actions so taken) to terminate any
UCC financing statements or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests and Liens under the Security Agreement and the
Pledge Agreement for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

(g) Monthly Aging Reports. As soon as practicable and in any event within twenty
(20) days after the end of each month, (i) a monthly accounts receivable aging
report of the Borrowers and (ii) a detailed schedule of the Borrower’s’
inventory; provided that until the end of the first fiscal month following the
end of the Fiscal Quarter most recently ended after the PAMT Merger, all monthly
aging reports provided pursuant to this Section 7.1(g) shall be for Turtle Beach
and its consolidated Subsidiaries rather than PAMT and its consolidated
Subsidiaries.

Section 7.2 Compliance Certificate.

At each time financial statements are delivered pursuant to Section 7.1(a) or
Section 7.1(b) hereof a Compliance Certificate dated as of the date of the
related financial statements and certified by an Authorized Officer.

Section 7.3 Other Reports.

(a) Promptly upon receipt thereof, copies of all financial and management
reports, if any, submitted to any Obligor or its board of directors (or other
managing body, in the case of an entity other than a corporation) by its
independent public accountants in connection with any annual or interim audit,
including, without limitation, any management letters or reports;

 

- 86 -

 



--------------------------------------------------------------------------------

(b) promptly upon their becoming available, copies of all financial statements,
reports, notices, prospectuses and registration statements, if any, as any
Obligor publicly files with the SEC, any national securities exchange, or any
similar or corresponding governmental commission, department or agency
substituted therefor, or any similar or corresponding governmental commission,
department, board, bureau, or agency, federal or state;

(c) promptly upon receipt of any Net Disposition Proceeds to be reinvested in
accordance with Section 3.1(d)(iv), a certificate from an Authorized Officer, to
the effect that the Borrowers intends to apply such proceeds (or a portion
thereof specified in such certificate), in accordance with the applicable
paragraph, and certifying that no Event of Default has occurred and is
continuing or would result from such application;

(d) as soon as practicable, and in any event at the same time as any notice is
given to the purchasers by any Obligor, notice of any Default or Event of
Default (each as defined under any Subordinated Debt Document) under any
Subordinated Debt Documents;

(e) from time to time, if the Agent reasonably determines that obtaining
appraisals is necessary in order for the Agent or any Lender to comply with
applicable laws or regulations (including any appraisals required to comply with
FIRREA), and at any time if a Default or an Event of Default shall have occurred
and be continuing, the Agent may, or may require the Borrowers to, in either
case at the Borrower’s’ expense, obtain appraisals in form and substance and
from appraisers reasonably satisfactory to the Agent stating the then current
fair market value of all or any portion of the personal property of any Obligor
or any Subsidiary of any Obligor and the fair market value or such other value
as determined by the Agent (for example, replacement cost for purposes of Flood
Insurance) of any real estate of any Obligor or any Subsidiary of any Obligor;

(f) promptly after transmission thereof to its stockholders, copies of all
annual, quarterly and other reports and all proxy statements that Holdings or
the Borrowerany Obligor furnishes to its stockholders generally;

(g) promptly after the release thereof to any news organization or news
distribution organization, copies of any press releases and other similar
statements intended to be made available generally by any Obligor or any
Subsidiary to the public concerning material developments relating to such
Obligor or its Subsidiaries;

(h) promptly after the transmission or receipt thereof, as applicable, copies of
all notices received or sent by any Obligor to or from the holders of any
Material Indebtedness (as a holder thereof) or any trustee with respect thereto;

(i) promptly, and in any event within ten (10) Business Days (i) after any
Material Contract of any Obligor is terminated or amended in a manner that could
reasonably be expected to have a Material Adverse Effect, or (ii) any new
Material Contract is entered into, written notice of the same. For the avoidance
of doubt, no notice will be required in connection with the expiry of a Material
Contract pursuant to its terms; and

(j) such other information regarding the operations, business affairs and
financial condition of any Obligor or any Collateral as the Agent or any Lender
may reasonably request.

 

- 87 -

 



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 7.3(b), (f) and (g) (to
the extent any such documents are included in material otherwise filed with the
SEC) shall be deemed to have been delivered if such information shall have been
posted by the Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and, in either case, a confirming
electronic correspondence shall have been delivered or caused to be delivered to
the Lenders providing notice of such posting or availability; provided that the
Borrowers shall deliver paper copies of such information to any Lender that
requests such delivery.

Section 7.4 Notice of Litigation and Other Matters. The Borrowers shall provide
the Agent and the Lenders, prompt (but in no event later than five (5) Business
Days after any Obligor obtains knowledge thereof) written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Obligor or any of their respective
properties, assets or businesses which could reasonably be expected to create a
potential liability or judgment in excess of $1,000,000;

(b) any notice of any violation received by any Obligor from any Governmental
Authority including, without limitation, any notice of violation of any
Environmental Law which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

(c) except for any controversies which could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, any
labor controversy that has resulted in, or threatens to result in, a strike or
other work action against any Obligor;

(d) any attachment, judgment, lien, levy or order exceeding $1,000,000 that may
be assessed against any Obligor;

(e) (i) the institution of any steps by any Person to terminate any Pension
Plan, (ii) the failure to make a required contribution to any Pension Plan if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA,
(iii) the taking of any action with respect to a Pension Plan which could result
in the requirement that any Obligor furnish a bond or other security to the PBGC
or such Pension Plan, or (iv) the occurrence of any event with respect to any
Pension Plan which, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, together with copies of all documentation
relating thereto;

 

- 88 -

 



--------------------------------------------------------------------------------

(f) at least 30 days’ prior notice of any change (i) in any Obligor’s corporate
name or in any trade name used to identify it in the conduct of its business or
in the ownership of its properties, (ii) in the location of any Obligor’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Obligor’s corporate form or
structure, (iv) in any Obligor’s Federal Taxpayer Identification Number, (v) in
any Obligor’s jurisdiction of organization or (vi) in any Organizational
Document of any Obligor. The Borrowers agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. The Borrowers also agrees promptly to notify the
Agent if any material portion of the Collateral is damaged or destroyed;

(g) any change of any Authorized Officer that is delivering a Credit Document,
financial statements or calculation of financial covenants and for which a prior
incumbency certificate is not effective;

(h) any condition or event that constitutes a Default or Event of Default, with
such written notice thereof specifying the nature and expected duration thereof
and the action being or proposed to be taken with respect thereto;

(i) any significant adverse change in the Borrower’s’ or any Subsidiary’s
relationship with, or any significant event or circumstance that could
reasonably be expected to adversely affect the Borrower’s’ or any Subsidiary’s
relationship with, (A) any customer (or related group of customers) representing
more than 10% of theany Borrower’s consolidated revenues during its most recent
Fiscal Year, or (B) any supplier that is material to the operations of the
Borrowers and itstheir Subsidiaries considered as an entirety;

(j) any amendment or waiver of the terms of, or notice of default under, the
Subordinated Debt Documents, the PAMT Merger Documents or the HSBC Documents; or

(k) any Material Adverse Effect.

ARTICLE VIII

AFFIRMATIVE COVENANTS

HoldingsThe Borrowers and the Borrowereach other Obligor agree with each Lender,
the Issuer and the Agent that they will, and will cause their respective
Subsidiaries to, perform or cause to be performed the obligations set forth
below.

Section 8.1 Maintenance of Existence; Compliance with Laws, etc. HoldingsEach
Obligor will, and will cause each of its Subsidiaries to:

(a) except as otherwise permitted by Section 10.7, preserve and maintain its
legal existence;

 

- 89 -

 



--------------------------------------------------------------------------------

(b) comply with the requirements of all applicable laws, rules and regulations
(including, without limitation, all Environmental Laws, ERISA, the Occupational
Safety Health Act, the Fair Labor Standards Act, the Patriot Act, the Trading
with the Enemy Act, the Foreign Assets Control Regulations and the Executive
Order, each as amended, and any rules or regulations promulgated thereunder),
except where such failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; and

(c) pay (before the same become delinquent), all federal, state and other
material Taxes and assessments imposed upon it or upon its property except to
the extent being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP have been set aside on
the books of such Person.; and

(d) in the case of PAMT, comply in all material respects with all applicable
statutes and regulations of, and all applicable restrictions imposed by, the
Securities and Exchange Commission, including, without limitation, the filing of
all documents required pursuant to the Securities Exchange Act of 1934, as
amended.

Section 8.2 Maintenance of Properties. HoldingsEach Obligor will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its properties
and equipment in good repair, working order and condition (ordinary wear and
tear excepted and to the extent of Holdings’such Obligor’s or its Subsidiaries’
obligations under any applicable lease), and make necessary repairs, renewals
and replacements so that the business carried on by Holdingssuch Obligors and
its Subsidiaries may be properly conducted at all times, unless Holdingssuch
Obligor determines in good faith that the continued maintenance of such property
is no longer economically desirable.

Section 8.3 Insurance. HoldingsEach Obligor will, and will cause each of its
Subsidiaries to:

(a) maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business, and the properties and business of
its Subsidiaries, against loss or damage by fire and other insurance hazards
(including, without limitation, extended coverage, property damage, worker’s
compensation, public liability, business interruption insurance and, if
requested, Flood Insurance) and against other risks of the kind and in such
amount customarily insured against by companies in the same or similar
businesses operating in the same or similar locations, and all insurance
required to be maintained under any other Credit Document; and

(b) maintain all other insurance as may be required under the laws of any state
or jurisdiction in which it or they may be engaged in business.

 

- 90 -

 



--------------------------------------------------------------------------------

The Borrowers shall deliver, or cause to be delivered, (i) on the
ClosingConsolidated Amendment Date, an original certificate of insurance signed
by Holdingsthe Obligors’ independent insurance broker describing and certifying
as to the existence of the insurance on the properties and assets of Holdingsthe
Obligors and itstheir Subsidiaries required to be maintained by this Agreement
and (ii) at the reasonable request of the Agent from time to time, (A) a summary
schedule indicating all insurance then in force with respect to Holdingsthe
Obligors and itstheir Subsidiaries or (B) copies of the policies evidencing such
insurance coverage. Each insurance policy shall provide for at least thirty
(30) days’ (or ten (10) days’ in the case of cancellation of the policies for
failure to pay premiums) prior written notice to the Agent of any termination of
or proposed cancellation, nonrenewal or material modification of such policy.
HoldingsThe Obligors shall at all times cause the Agent to be named as
mortgagee, lender loss payee or additional insured, as applicable, on all of its
property, casualty and liability policies. All policies delivered pursuant to
this Section shall be in addition to any requirements to maintain specific types
of insurance contained in any other Credit Document.

Section 8.4 Visitations, Books and Records. HoldingsEach Obligor will, and will
cause each of its Subsidiaries to, keep books and records in accordance with
GAAP which accurately reflect in all material respects all of its and their
business affairs and transactions and permit the Agent, any Lender or any of
their respective representatives, at reasonable times and intervals upon at
least forty eight (48) hours prior notice to the Borrower Representative, to
visit Holdings’ or anyany Obligor’s or any of its Subsidiary’ie s’ offices,
plants or other locations, to discuss Holdings’ or anyany Obligor’s or any of
its Subsidiary’ies ’ financial matters with its officers and employees, and its
independent public accountants (and Holdingseach Obligor hereby authorizes such
independent public accountant to discuss Holdings’such Obligor’s financial
matters with the Agent, any Lender or any of their respective representatives,
provided that, so long as no Event of Default exists, a representative of
Holdingssuch Obligor may participate in any such discussion) and to examine (and
photocopy extracts from) any of its books and records. The Borrowers shall
(a) pay any fees of such independent public accountant incurred in connection
with the Agent’s exercise of its rights pursuant to this Section and
(b) reimburse all reasonable costs and expenses of such visits of the Agent, to
the extent any such fees, costs and expenses are incurred after the occurrence
and during the continuance of an Event of Default.

Section 8.5 Environmental Law Covenant. HoldingsEach Obligor will, and will
cause each of its Subsidiaries to:

(a) occupy, use and operate all of its and their facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations required by
Environmental Laws in effect and remain in material compliance therewith, and
handle all Regulated Substances in compliance with, all applicable Environmental
Laws, except in each case where the failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and

(b) promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition or operation
of its facilities and properties in respect of, or as to compliance with,
Environmental Laws, that, in each case, could reasonably be expected to have a
Material Adverse Effect and promptly resolve any material non-compliance with
Environmental Laws and keep its property free of any Lien imposed by any
Environmental Law.

 

- 91 -

 



--------------------------------------------------------------------------------

Section 8.6 Use of Proceeds. The Borrowers will apply the proceeds of the Credit
Extensions to (i) partially finance the Permitted Distribution, (ii) provide for
ongoing working capital needs and (iii) other general corporate purposes
including Capital Expenditures.

Section 8.7 Additional Subsidiaries and Collateral.

(a) At the time any Subsidiary of Borrowerany Obligor is created or acquired,
with the consent of the Required Lenders or in connection with a Permitted
Acquisition, after the ClosingConsolidated Amendment Date, the BorrowerObligors
shall (i) in the case of a Domestic Subsidiary, cause such Subsidiary to join as
a Guarantor and to execute and deliver to the Agent a duly executed joinder to
the Guaranty Agreement, the Pledge Agreement and the Security Agreement, and
(ii) in the case of a Foreign Subsidiary owned by the BorrowerObligors or a
Domestic Subsidiary, deliver to the Agent a pledge of 65% of the Voting
Securities of such Subsidiary, together with, in each case such other Credit
Documents as the Agent may reasonably request, with such changes as the Agent
may reasonably request, together with resolutions, favorable legal opinions
addressed to the Agent and Lenders, in form and substance satisfactory to the
Agent, and such other documents and closing certificates, in each case as may be
reasonably requested by the Agent.

(b) Promptly upon any Obligor acquiring any asset, tangible or intangible, or
other property (real or personal) (it being agreed that all assets of PAMT shall
be deemed to be acquired on the Consolidated Amendment Date) in which a security
interest or mortgage is not already granted to the Agent on behalf of the
Secured Parties, provide notice thereof to the Agent and, in the case of a lease
(it being agreed that all leases to which PAMT is a party shall be deemed to
have been entered into on the Consolidated Amendment Date), make commercially
reasonable efforts to obtain a Landlord Waiver, or, cause to be executed such
additional security documents, other documents and closing certificates as may
be reasonably requested by the Agent or required by the Security Agreement.

Section 8.8 Procedures to Ensure Information Dissemination. HoldingsEach Obligor
will, and will cause each of its Subsidiaries to, establish and maintain
adequate policies and procedures to ensure that at least one Authorized Officer
is promptly informed of all matters referenced in this Agreement for which the
Secured Parties are relying on such Authorized Officer’s knowledge with respect
to the obligations set forth in Sections 6.12 and Article VII.

Section 8.9 [Reserved]

 

- 92 -

 



--------------------------------------------------------------------------------

Section 8.10 Primary Operating Accounts. Each Obligor shall, as of the Closing
Date, open and maintain its primary operating accounts with the Agent; provided,
however, that PAMT shall have 60 days after the Consolidated Amendment Date to
open and maintain its primary operating accounts with the Agent.

Section 8.11 Holdings’ Operations. Holdings shall not engage in any trade or
business other than de minimis activities, the ownership of 100% of the Capital
Securities of the BorrowerTurtle Beach, activities relating to the management
and operation of the BorrowerTurtle Beach, the performance of its obligations
under the Credit Documents, the PAMT Merger Documents and any Subordinated Debt
Documents to which it is a party and the maintenance of its corporate existence
and corporate governance and as required under applicable law or as otherwise
permitted under the Credit Agreement. Holdings shall own no assets other than
the Capital Securities of the BorrowerTurtle Beach, any cash and Cash Equivalent
Investments as permitted hereunder and its own Capital Securities pursuant to
any permitted stock repurchases, and shall not incur any Indebtedness (other
than the Obligations, the Subordinated Debt and the Guaranty Obligations
thereof). Notwithstanding the foregoing, Holdings shall be permitted to act as a
conduit or any similar role with respect to transactions among the Borrowers.

Section 8.12 Further Assurances. HoldingsEach Obligor will, and will cause each
of its Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Credit Documents or
to grant, preserve, protect or perfect the Liens created by the Credit Documents
or the validity or priority of any such Lien, all at the expense of the
Borrowers. HoldingsEach Obligor also agrees to provide the Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Agent as
to the perfection and priority of the Liens created or intended to be created by
the Credit Documents (including without limitation lien searches, title searches
and title policies relating to any owned Real Estate acquired by Holdingssuch
Obligor or its Subsidiaries following the Closing Date).

Section 8.13 Collateral Exam. Within 180 days after the Closing Date and at such
other times as reasonably requested, the Borrowers shall permit the Agent or its
designee to conduct a collateral field audit at the sole cost and expense of the
Borrowers, and such collateral field audit shall be reasonably satisfactory to
the Agent in scope and result; provided, however, that so long as no Default or
Event of Default exists, the Agent shall not request more than two
(2) collateral exams and two (2) inventory appraisals in any Fiscal Year. The
Agent shall have obtained, at the Borrowers’ expense, results of (i) an updated
field examination on or before September 30, 2013 and (ii) an updated inventory
appraisal on or before March 31, 2014, each of which shall be used for, among
other things, updating the Borrowing Base, and the parties hereto hereby agree
that field exam and inventory appraisal shall not be included in determining the
number of collateral exams and/or inventory appraisals requested in any fiscal
year.

 

- 93 -

 



--------------------------------------------------------------------------------

Section 8.14Sec Control Agreements. The Obligors will enter into, and will
maintain in effect, Control Agreements with respect to each Deposit Account
(excluding any payroll account so long as such payroll account is a zero balance
account) and lock-box account maintained by the Obligors; provided, however,
that PAMT shall have 60 days after the Consolidated Amendment Date to enter into
any such Control Agreements. Each such Control Agreement shall be in form and
substance reasonably satisfactory to the Agent.

Section 8.15Sec Material Contracts. Each Obligor will perform and observe in all
material respects all the terms and provisions of each Material Contract to be
performed or observed by it, and no Obligor will take any action that would
cause any such Material Contract to not be in full force and effect, and cause
each of its Subsidiaries to do so except, in each case, where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 8.168.1 Senior Debt. The Obligations shall, and the Obligors shall take
all necessary action to ensure that the Obligations shall, at all times rank
prior in right of payment and security, to the extent set forth in the
Subordinated Debt Documents, to the Subordinated Debt. 

Section 8.178.2 Lender Meetings. The Obligors will, upon the request of the
Agent or the Required Lenders, participate in a meeting of the Agent and the
Lenders once during each fiscal year to be held at the Borrower’s corporate
offices of Turtle Beach (or at such other location as may be agreed to by the
Borrower Representative and Agent) at such time as may be agreed to by the
Borrower Representative and the Agent.

Section 8.3 Subordinated Debt. On or before August 30, 2013, Turtle Beach shall
have received the net cash proceeds from the issuance of Subordinated Debt in an
aggregate principal amount of at least $10,000,000 but not in excess of
$15,000,000, plus any accrued interest or capitalized interest thereon (the
proceeds of which shall have been immediately used to prepay the Term Loan, with
the payments applied to the installments in inverse order of maturity), in
accordance with the Subordinated Debt Documents and the Agent shall have
received a copy of all of the Subordinated Debt Documents certified by an
Authorized Officer of Turtle Beach as being true, correct and complete.

Section 8.4 Fiscal Quarter / Fiscal Month. Before January 31, 2014, Holdings and
Turtle Beach shall each change its fiscal quarters to
March 31, June 30, September 30 and December 31 and its fiscal months to the
last day of each calendar month.

ARTICLE IX

FINANCIAL COVENANTS

HoldingsEach Borrower covenants and agrees with each Lender, the Issuer and the
Agent that it will, and will cause its Subsidiaries to, perform or cause to be
performed the obligations set forth below.

 

- 94 -

 



--------------------------------------------------------------------------------

Section 9.1 Maximum Total Leverage Ratio. The Borrowers will not permit the
Total Leverage Ratio for theany Rolling Period ending during any period set
forth below, to be greater than the ratio set forth opposite such period:

 

Period Ending    EBITDA  

September 28, 2013

     2.00 to 1.00   

December 31, 2013

     3.50 to 1.00   

March 31, 2014 and thereafter

     2.50 to 1.00   

Section 9.2 Minimum Fixed Charge Coverage RatioEBITDA. The Borrowers will not
permit the Fixed Charge Coverage Ratio for any RollingEBITDA for any twelve
month Pperiod ending during any period, commencing with September 29, 2012, set
forth below to be less than 1.20 to 1.0.the amount set forth opposite such
period: 

 

Period Ending    Total Leverage RatioEBITDA  

September 29, 2012

     2.25 to 1.0   

December 29, 2012

     2.00 to 1.0   

March 30, 2013

     2.00 to 1.0   

June 29, 2013

     2.00 to 1.0   

September 28, 2013

     2.00 to 1.0   

December 31, 2013 and thereafter

     1.50 to 1.0$12,000,000   

March 31, 2014

     $12,000,000   

June 30, 2014

     $12,000,000   

September 30, 2014 and thereafter

     $12,000,000   

Section 9.3 Maximum Capital Expenditures. The aggregate amount of Capital
Expenditures made during any Fiscal Year shall not exceed: (a) $12,500,000 for
the Fiscal Year ending 2012; and (b) $10,000,000 for the Fiscal Year ending 2013
and each Fiscal Year thereafter; provided that in the event the amounts set
forth in clause (a) or (b) above are not expended in the applicable Fiscal Year,
up to 50% of the unutilized portion for such Fiscal Year may be carried forward
and utilized to make Capital Expenditures in the immediately succeeding Fiscal
Year, provided that no amounts carried forward may be carried forward to any
subsequent Fiscal Year thereafter and such amounts may only be utilized after
the Borrower has utilized in full the permitted Capital Expenditure amount for
such Fiscal Year.

 

- 95 -

 



--------------------------------------------------------------------------------

Section 9.4 Minimum Liquidity. The Borrowers will not permit the Liquidity as of
the last day of any fiscal month to be less than (a) $5,000,000 for each of the
fiscal months ending December 31, 2013, January 31, 2014 and February 28, 2014
and (b) $10,000,000 for the fiscal month ending March 31, 2014 and each fiscal
month thereafter; provided however that if any Liquidity Certificate delivered
by the Borrowers demonstrates that the Borrowers failed to comply with this
Section 9.4, the Borrowers shall have the right to cure such breach on the
following terms and conditions:

(a) the Borrowers shall deliver to the Agent irrevocable written notice of their
intent to cure the breach of Section 9.4 (a “Cure Notice”) concurrently with the
delivery of the applicable Liquidity Certificate and such Cure Notice shall set
forth the calculation of the applicable “Liquidity Cure Amount” (as hereinafter
defined); and

(b) if the Borrowers deliver a Cure Notice, the Borrowers or Holdings shall
issue Subordinated Debt of the Borrowers or Holdings in an amount equal to at
least the Liquidity Cure Amount no later than ten (10) Business Days after the
date the applicable Liquidity Certificate was delivered. The “Liquidity Cure
Amount” shall be defined as and shall be equal to an amount equal to the minimum
amount which, when included in the calculation of Liquidity for the applicable
fiscal month, would result in the Borrowers being in pro forma compliance with
Section 9.4 as of such fiscal month.

ARTICLE X

NEGATIVE COVENANTS

Each Obligor, jointly and severally, covenants and agrees with each Lender, the
Issuer and the Agent that it will, and will cause its Subsidiaries to, perform
or cause to be performed the obligations set forth below.

Section 10.1 Business Activities. Each Obligor will not, and will not permit any
of its Subsidiaries to, engage in any business activity except for its current
business and those related business activities engaged in on the date of
thisConsolidated Agrm eend ment Date (and activities reasonably incidental,
complementary or reasonably related thereto).

Section 10.2 Indebtedness. Each Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness in respect of the Obligations;

(b) to the extent initially incurred within nine (9i ) months of the Closing
Date, Subordinated Debt in an aggregate principal amount at any time outstanding
not to exceed $15,000,00022,000,000, plus any accrued interest or capitalized
interest thereon; provided that such Subordinated Debt (x) is on terms and
conditions satisfactory to the Agent in its sole discretion and (y) is provided
by the Sponsor or a third party satisfactory to the Agent in its sole
discretion, and (ii) any Permitted Subordinated Debt Refinancing in respect
thereof;

 

- 96 -

 



--------------------------------------------------------------------------------

(c) Indebtedness existing as of the Closing Date which is identified in
Schedule 10.2 hereto and any Refinancing Indebtedness in respect thereof;

(d) unsecured Indebtedness for trade payables incurred in the ordinary course of
business of the BorrowerPAMT and its Subsidiaries and (ii) indebtedness in
respect of performance, surety, workers’ compensation or appeal bonds, in each
case provided in the ordinary course of business, but excluding (in each case),
Indebtedness incurred through the borrowing of money or Contingent Liabilities
in respect thereof;

(e) Indebtedness of the Borrowers comprised of Hedging Obligations permitted
pursuant to Section 10.13;

(f) Purchase Money Indebtedness, (i) evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of fixed assets
(pursuant to purchase money mortgages or otherwise, whether owed to the seller
or a third party) used in the ordinary course of business of the BorrowerPAMT or
any of its Subsidiaries; provided that, all such Indebtedness is incurred within
60 days of the acquisition of the related property, (ii) in respect of
Capitalized Lease Liabilities and (iii) in respect of Synthetic Leases;
provided, that the aggregate amount of all Purchase Money Indebtedness
outstanding pursuant to this clause (f) shall not at any time exceed $2,500,000;

(g) Contingent ObligationsLiabilities of any Obligor in respect of Indebtedness
or other obligations of any other Obligor otherwise permitted under this
Section 10.2 and the Credit Documents (excluding, for the avoidance of doubt,
obligations permitted under clauses (p) and (q) of this Section 10.2);

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within three (3) Business Days of incurrence thereof;

(i) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(j) unsecured Indebtedness maturing after the Term Loan Maturity Date issued to
sellers in connection with Permitted Acquisitions, subject to subordination and
other terms satisfactory to the Agent;

(k) unsecured Indebtedness in the form of obligations under indemnification,
purchase price adjustments, incentive, non-compete, consulting, deferred
compensation and similar obligations incurred in connection with any Permitted
Acquisition;

 

- 97 -

 



--------------------------------------------------------------------------------

(l) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(m) unsecured intercompany Indebtedness of the BorrowerPAMT and its Subsidiaries
which are Obligors and intercompany accounts among the BorrowerPAMT and its
Subsidiaries which are Obligors incurred in the ordinary course of business;

(n) Founder Earn-Out Payments; and

(o) other Indebtedness (not described in this Section) in an aggregate amount at
any time outstanding not to exceed $2,000,000.;

(p) the HSBC Indebtedness of Lygo International Limited in an aggregate
principal amount not to exceed £5,000,000 at any time outstanding;

(q) Contingent Obligations of Turtle Beach in respect of the HSBC Indebtedness
in an amount not to exceed the lesser of (i) 20% of the outstanding HSBC
Indebtedness and (ii) £1,000,000, in any case, at any time outstanding;

(r) Senior Subordinated Debt provided that (i) at the time of incurrence, the
Incurrence Conditions have been satisfied, (ii) the aggregate amount of Senior
Subordinated Debt does not exceed $15,000,000 at any time outstanding reduced by
the amount of any prepayments of Subordinated Debt pursuant to and as described
in Section 10.5(i)(ii) hereof, and (iii) the aggregate amount of Senior
Subordinated Debt plus the aggregate amount of Subordinated Debt permitted by
Section 10.2(b) above does not exceed $22,000,000 at any time outstanding
reduced by the amount of any prepayments of Subordinated Debt pursuant to and as
described in Section 10.5(i)(ii) hereof. For the avoidance of doubt, the limit
in (iii) above is exclusive of any Subordinated Debt described in
Section 4[    ] of the Third Amendment; and

(s) additional unsecured Subordinated Debt incurred pursuant to the proviso set
forth in Section 9.4; provided that such Subordinated Debt (x) is on terms and
conditions satisfactory to the Agent in its sole discretion and (y) is provided
by the Sponsor or a third party satisfactory to the Agent in its sole
discretion; provided, further, that terms and conditions substantially similar
to the Subordinated Debt held by the Sponsor on the Consolidated Amendment Date
shall be deemed satisfactory to the Agent.

Section 10.3 Liens. Each Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b) Liens existing as of the Closing Date and disclosed in Schedule 10.3 hereto,
to the extent securing specific Indebtedness described in Section 10.2(c);

 

- 98 -

 



--------------------------------------------------------------------------------

provided, that no such Lien shall encumber any additional property (other than
proceeds, products or replacements of such property) not already securing such
Indebtedness on the Closing Date or secure any other Indebtedness (other than
replacement Indebtedness permitted by Section 10.2(c));

(c) Liens securing specific Indebtedness incurred pursuant to Section 10.2(f);
provided, that (i) such Lien is granted within 60 days after such Indebtedness
is incurred, and (ii) such Lien secures only the assets (and the proceeds,
products or replacements of such assets) that have been acquired with the
proceeds of such Indebtedness;

(d) Liens in favor of carriers, warehousemen, suppliers, repairmen, mechanics,
materialmen, landlords and other similar liens granted in the ordinary course of
business for amounts not overdue for a period of more than 60 days or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves or other appropriate provision in accordance with GAAP shall
have been made therefor;

(e) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, trade contracts, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds (including such Indebtedness described in Section 10.2(d)(ii) hereof);

(f) judgment Liens which do not otherwise result in an Event of Default;

(g) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar charges or encumbrances, in each case,
not interfering in any material respect with the ordinary course of business of
the BorrowerPAMT or any of its Subsidiaries, and any exceptions to title
appearing in any title insurance policy issued in connection with any mortgage
and accepted by the Agent;

(h) Liens for Taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves or other appropriate provisions in accordance with GAAP shall have been
made;

(i) Liens arising from precautionary UCC financing statements regarding
operating leases, provided that any such Lien is limited to the related
equipment leased;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalent Investments on deposit in one or more
accounts maintained by the BorrowerPAMT or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained;

 

- 99 -

 



--------------------------------------------------------------------------------

(k) licenses of patents, trademarks or other intellectual property rights
granted by the BorrowerPAMT or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the business of the
BorrowerPAMT or any of its Subsidiaries;

(l) (i) leases (or subleases) of the Real Estate, and any interest or title of a
lessee under any lease in such lease, to the extent entered into, or granted, in
the ordinary course of business and not interfering in any material respect with
the business of the BorrowerPAMT or any of its Subsidiaries, and (ii) Liens that
may be placed on leased (or subleased) Real Estate by a lessor;

(m) Liens that are replacements of Permitted Liens to the extent that the
replacement Liens only encumber those assets that secured the original
Indebtedness and the Indebtedness secured by such replacement Lien does not
exceed the amount of such original Indebtedness immediately prior to the
granting of such replacement Lien;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of goods
in the ordinary course of business;

(o) Liens incurred in connection with Subordinated Debt permitted by
Section 10.2(b) (but only to the extent the holder of such Subordinated Debt is
not the Sponsor or any Affiliate of PAMT or any of its Subsidiaries) or Liens
incurred in connection with Senior Subordinated Debt, in each case to the extent
such Liens are permitted pursuant to the subordination agreement applicable to
such Subordinated Debt and do not encumber any asset that is not subject to a
prior perfected security interest in favor of the Agent for the benefit of the
Secured Parties;

(op) Liens on insurance policies and the proceeds thereof in favor of the
provider of such policies securing the financing of the premiums with respect
thereto; and

(q) Liens on assets of Lygo International Limited securing the HSBC
Indebtedness; and

(p r) other Liens (not described above) in an aggregate amount at any time
outstanding not to exceed $2,000,000.

Section 10.4 Investments. Each Obligor will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment, except:

(a) Investments existing on the Closing Date and identified in Schedule 10.4
hereto;

(b) Cash Equivalent Investments (including if such Investment which when made
complied with the requirements of the definition of “Cash Equivalent
Investments,” such Investment may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements) or bank
deposits;

 

- 100 -

 



--------------------------------------------------------------------------------

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments by way of loans, advances, contributions to capital or purchases
of Capital Securities by any Obligor in any other Obligor (other than Holdings);

(e) Investments by way of loans, advances, contributions to capital or purchases
of Capital Securities by any Obligor in any non-Obligor Subsidiaries in an
amount not to exceed $3,000,000 in any Fiscal Year or $5,000,000 in the
aggregate during the term of this Agreement;

(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with (A) leases of Real Estate,
(B) public utilities, and (C) the purchase price of goods or services, in each
case in the ordinary course of business;

(g) Investments consisting of any deferred portion of the sales price received
by the BorrowerPAMT or any Subsidiary in connection with any Disposition
permitted under Section 10.8;

(h) without duplication, Investments to the extent permitted as Indebtedness
pursuant to Section 10.2(e);

(i) loans or advances to shareholders, officers, directors, consultants or
employees of any Obligor, to the extent that (i) they are made in the ordinary
course of business and (ii) the aggregate amount of all such loans and advances
does not exceed $750,000 outstanding at any time;

(j) Investments consisting of Contingent Liabilities constituting Indebtedness
permitted by Section 10.2;

(k) the endorsement of negotiable instruments held for collection in the
ordinary course of business;

(l) any redemption or repurchase of Capital Securities permitted by
Section 10.5;

(m) Investments by way of (i) the acquisition of assets or Capital Securities
pursuant to Permitted Acquisitions and (ii) so long as the conditions precedent
set forth in Section 4 of the Third Amendment have been satisfied (or waived by
the Agent and the Required Lenders), the PAMT Merger pursuant to the PAMT Merger
Documents;

 

- 101 -

 



--------------------------------------------------------------------------------

(n) Investments by Holdingsan Obligor in any other Obligors; and

(o) other Investments (not described above) in an aggregate amount at any time
outstanding not to exceed $1,500,000.

Section 10.5 Restricted Payments. Each Obligor will not, and will not permit any
of its Subsidiaries to, declare, make or permit, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

(a) any Obligor may pay dividends solely in shares of any class of its Capital
Securities (other than Disqualified Capital Securities);

(b) any Subsidiary of Turtle Beach may pay cash dividends to any Obligor (other
than Holdings)that is its direct parent;

(c) any Subsidiary of PAMT (other than Holdings) may pay cash dividends to any
Obligor that is its direct parent;

(d) [Reserved];

(c) the Borrower and its Subsidiaries may make distributions to Holdings in
amounts sufficient to permit Holdings to pay (i) any required estimated payments
of federal, state and local income taxes or any federal, state and local income
taxes otherwise due and payable, (ii) franchise taxes and (iii) other similar
licensing expenses incurred in the ordinary course of business;

(d) the Borrower and its Subsidiaries may make distributions to Holdings in
amounts sufficient to permit Holdings to (i) pay general corporate,
administrative and overhead expenses incurred by Holdings in the ordinary course
of business and (ii) pay compensation, indemnification and reimbursement
obligations to its directors and officers in the ordinary course of business;

(e) the BorrowerPAMT and its Subsidiaries may make distributions to Holdings in
amounts sufficient to permit HoldingsPAMT to repurchase Capital Securities
issued to employees, directors and officers of the Borrower or theObligors and
their Subsidiaries (including repurchases of Capital Securities from severed or
terminated employees, directors and officers) and make payments to employees,
directors and officers of the BorrowerObligors or thetheir Subsidiaries in
connection with Capital Securities (and the exercise thereof) pursuant to
incentive plans or arrangements, in an aggregate amount under this clause not to
exceed $1,000,000 in any Fiscal Year and $3,000,000 in the aggregate;

(f) any payment of Subordinated Debt made in accordance with the terms of the
Subordinated Debt Documents and any applicable subordination agreement or
subordination terms;

 

- 102 -

 



--------------------------------------------------------------------------------

(g) the Permitted Distributions;

(hg) Founder Earn-Out Payments; and

(h) so long as no Default or Event of Default exists at the time of repayment
and to the extent permitted by the terms of the applicable subordination
agreement, (i) the repayment of any Subordinated Debt with the proceeds of any
Refinancing Indebtedness to the extent permitted under Section 10.2(b) or any
Senior Subordinated Debt to the extent permitted under Section 10.2(r) and
(ii) any voluntary prepayment of Subordinated Debt made by the Borrower and its
Subsidiaries in an aggregate amount not to exceed $10,000,000, plus any accrued
interest or capitalized interest thereon so long as either:

(i) (1) the Compliance Certificate delivered for the Rolling Period immediately
preceding such prepayment demonstrates EBITDA of PAMT and its consolidated
Subsidiaries of not less than $40,000,000, (2) such repayment shall be made
solely with the net cash proceeds received by PAMT from the sale or issuance by
PAMT of Capital Securities, to the extent such Capital Securities are permitted
to be issued under the Credit Documents, no more than ten (10) Business Days
prior to the repayment date and (3) at the time of any such prepayment, the
Borrowers shall also make a prepayment of the Term Loans (applied to the
installments in inverse order) from the net cash proceeds received by PAMT from
the sale of Capital Securities, in an amount no less than one half of the
assessable principal prepayment made with respect to the Subordinated Debt; or

(ii) (1) the Compliance Certificate delivered for the Rolling Period immediately
preceding such prepayment demonstrates EBITDA of PAMT and its consolidated
Subsidiaries of not less than $50,000,000 and compliance with the financial
covenants set forth in Article IX, (2) Availability under the Revolving Loan
shall equal at least $15,000,000 after giving effect to the prepayment (it being
agreed that the Agent shall have the right to update the Borrowing Base upon
completion of a field exam and inventory appraisal prior to such prepayment),
(3) such prepayment shall not occur prior the delivery to the Agent of a
Compliance Certificate evidencing compliance with the financial covenants set
forth in Article IX for the Rolling Period immediately preceding such prepayment
ending on or after June 30, 2014, (4) such prepayment shall be made within ten
(10) Business Days after the delivery of a Compliance Certificate, (5) Turtle
Beach shall have delivered an updated financial model not more than thirty
(30) days prior to the date of such prepayment for the twelve month period
commencing on the date of such prepayment and after giving effect to such
prepayment, which financial model shall demonstrate adequate committed credit
capacity and otherwise be in form and substance reasonably satisfactory to the
Agent and (6) the Prepayment Fixed Charge Coverage Ratio for the Rolling Period
immediately preceding such prepayment shall not be less than 1.00 to 1.00. As
used in this clause (ii), “Prepayment Fixed Charge Coverage Ratio” means, as of
the last day of any Rolling Period, the ratio computed for such Rolling Period,
for PAMT and its consolidated Subsidiaries, of (a) EBITDA less Fixed Charge
Taxes to (b) the sum of the following determined on a consolidated basis,
without duplication, for PAMT and its Subsidiaries in accordance with GAAP,
(1) Capital Expenditures, plus (2) cash Interest Expense,

 

- 103 -

 



--------------------------------------------------------------------------------

plus (3) Founder Earn-Out Payments to the extent paid on or after the Closing
Date, plus (4) scheduled payments of principal on Indebtedness (excluding
mandatory prepayments pursuant to Section 3.1(d) but including the proposed
amount of such prepayment).

(i) so long as no Default or Event of Default has occurred and is continuing, or
would result therefrom, to reimburse Sponsor for reasonable out-of-pocket fees
and costs incurred by it on behalf of the Borrowers (including, without
limitation, the reasonable out-of-pocket costs of attorneys, consultants and
accountants).

Section 10.6 Issuance of Capital Securities. Except as expressly permitted by
this Agreement, each Obligor will not, and will not permit any of its
Subsidiaries to:

(a) issue any Disqualified Capital Securities or in the case of Holdings, any
Preferred Shares not issued and outstanding as of the Consolidated Amendment
Date; or

(b) become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment prior to at least
six months after the Maturity Date in respect of any Capital Securities of such
Person or any option, warrant or other right to acquire any such Capital
Securities.

Any Capital Securities issued by Holdings (other than the BorrowerPreferred
Shares of Holdings) or any Subsidiary of its SubsidiariesHoldings (excluding 35%
of the Voting Securities of Foreign Subsidiaries) shall be pledged to the Agent
for the benefit of the Secured Parties pursuant to a Credit Document.

Section 10.7 Consolidation, Purchase, etc. Each Obligor will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other Person, or purchase or otherwise acquire all or
substantially all of the assets or Capital Securities of any Person (or any
division thereof), except that (i) any Subsidiary of the BorrowerPAMT (other
than Holdings and Turtle Beach) may liquidate or dissolve into, consolidate
with, or merge into the BorrowerTurtle Beach or any other Obligor other than
Holdings and, (ii) any Obligor other than the BorrowerTurtle Beach may liquidate
or dissolve, consolidate with, or merge into or with any other Person in
connection with a Permitted Acquisition so long as the surviving entity is an
Obligor and (iii) so long as the conditions precedent set forth in Section 4 of
the Third Amendment have been satisfied (or waived by the Agent and the Required
Lenders), any Obligor may consummate the PAMT Merger pursuant to the PAMT Merger
Documents.

Section 10.8 Sale of Assets. Each Obligor will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of their assets, business or property, whether now owned or hereafter
acquired (including accounts receivable), or sell any Capital Securities of any
Subsidiary of the Borrower’s SubsidiariesPAMT to any Person (other than to an
Obligor), except: (a) sales of inventory, other goods, cash and Cash Equivalent
Investments in the ordinary course of business; (b) a discount of or an
adjustment to

 

- 104 -

 



--------------------------------------------------------------------------------

any account receivable in accordance with past practices; (c) pursuant to
Section 10.2, Section 10.7 or 10.11; (d) the sale or other disposition of
obsolete or worn out property or other property not necessary for operations
disposed of in the ordinary course of business; (e) the abandonment of any
rights, franchises, licenses or intellectual property that the Borrower
Representative reasonably determines are no longer (i) useful to its (or such
Subsidiary’s) business or (ii) commercially desirable; (f) leases permitted by
Section 10.3(l); (g) the sale or other disposition of assets resulting from a
casualty, condemnation, seizure or similar event; and (h) any other
dispositions, so long as Obligor or such Subsidiary receives fair market value
in consideration for such sale and the aggregate consideration payable in
connection with all such dispositions does not exceed $2,000,000 in any Fiscal
Year.

Section 10.9 Transactions with Affiliates. Excluding payments or distributions
otherwise expressly permitted hereunder (or transactions between or among
Obligors), the Obligors will not, nor will the Obligors permit any of their
Subsidiaries to, enter into or cause or permit to exist any arrangement,
transaction or contract (including for the purchase, lease or exchange of
property or the rendering of services) with any Affiliate of an Obligor, unless
such arrangement, transaction or contract is (a) on fair and reasonable terms no
less favorable to an Obligor or such Subsidiary than it could obtain in an arm’s
length transaction with a Person that is not an Affiliate, (b) for ordinary
business purposes and (c) if the transaction involves the Sponsor, the Agent
receives ten (10) days prior written notice of any transaction with the Sponsor;
provided, however, that the provisions of this Section 10.9 are not intended to
restrict the ability of the Borrowers to enter into transactions with Affiliates
(i) to the extent that (i) they constitute payment of reasonable director,
officer and employee compensation (including bonuses) and other reasonable
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements, each made in the ordinary course of business;
or (ii) where the only consideration paid by the BorrowerObligors is in Capital
SecuritiesStock of the BorrowerPAMT.

Section 10.10 Restrictive Agreements. The Obligors will not, nor will they
permit any of their Subsidiaries to, enter into or permit to exist any agreement
prohibiting:

(a) other than in connection with Subordinated Debt, the creation or assumption
of any Lien upon its properties, revenues or assets, whether now owned or
hereafter acquired to the extent any such negative pledge would prohibit the
creation or first priority perfection of any Liens on the Collateral (subject to
Liens permitted by Section 10.3 hereof or the agreements governing any
Indebtedness secured by such Liens) securing payment of the Obligations;

(b) the ability of any such Person to amend or otherwise modify any Credit
Document; or

(c) the ability of any such Person to make any payments, directly or indirectly,
to any Obligor, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments (other than in connection with
Subordinated Debt).

 

- 105 -

 



--------------------------------------------------------------------------------

The foregoing prohibitions shall not apply to restrictions contained in or by
reason of (i) any Credit Document, (ii) any Purchase Money Indebtedness with
respect to Liens on assets securing such Indebtedness or, (iii) applicable law
and (iv) solely with respect to clause (c) above, the Third Amended and Restated
Certificate of Incorporation of Holdings as in effect on the Consolidated
Amendment Date.

Section 10.11 Sale and Leaseback. HoldingsEach Obligor will not, and will not
permit any of its Subsidiaries to, directly or indirectly enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person.

Section 10.12 Amendment to Material Documents. Each Obligor will not, and will
not permit any of its Subsidiaries to, amend, supplement or otherwise modify or
waive any provision of:

(a) except to the extent expressly required by law, any Organizational Document
of Holdingssuch Obligor and its Subsidiaries in any manner adverse to the
interests, rights or obligations of any Secured Party; or

(b) any Subordinated Debt Document, unless in compliance with the terms of this
Agreement and any subordination agreement executed in connection with such
Subordinated Debt Documents.; or

(c) any of the HSBC Documents or the PAMT Merger Documents in any manner adverse
to the interests, rights or obligations of any Secured Party.

Section 10.13 Hedging Obligation. The BorrowerEach Obligor will not, and will
not permit any of its Subsidiaries to, enter into any Hedging Obligations other
than Hedging Obligations entered into in the ordinary course of business to
manage interest rate risk of the Borrowers and not for speculative purposes.

Section 10.14 Accounting Changes; Fiscal Year. No Loan Party willObligor will,
nor will it permit any of its Subsidiaries to, (i) make any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
(ii) change its Fiscal Year, except any change as required by Section 1.4(b).

Section 10.15 Plan Terminations, Minimum Funding, etc. No Obligor will, nor will
any Obligor permit any of its Subsidiaries to, and will not permit any ERISA
Affiliate to, (i) terminate any Plan or Plans so as to result in liability of
the Obligors, their Subsidiaries or any ERISA Affiliate to the PBGC in excess
of, in the aggregate, the amount that is equal to $500,000, (ii) permit to exist
one or more events or conditions that present a material risk of the

 

- 106 -

 



--------------------------------------------------------------------------------

termination by the PBGC of any Plan or Plans with respect to which the Obligors,
their Subsidiaries or ERISA Affiliate would, in the event of such termination,
incur liability to the PBGC in excess of such amount in the aggregate,
(iii) fail to comply with the minimum funding standards of ERISA and the Code
with respect to any Plan, or (iv) incur an obligation to contribute to, or
become a contributing sponsor (as such term is defined in Section 4001 of ERISA)
in, any Multi-Employer Plan or Multiple Employer Plan.

Section 10.16 Bank Accounts. No Obligor shall establish any new Deposit Accounts
unless the Agent and the depository institution at which the account is to be
opened enter into a Control Agreement pursuant to which such depository
institution acknowledges the security interest of the Agent in such Deposit
Account, agrees to comply with instructions originated by the Agent directing
disposition of the funds in the Deposit Account without further consent from the
Borrower or such Obligor, and agrees to subordinate and limit any security
interest the bank may have in the Deposit Account and waive all rights of
set-off with respect thereto (other than for customary fees and expenses) on
terms satisfactory to the Agent.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

Section 11.1 Events of Default. Each of the following events or occurrences
described in this Article shall constitute an “Event of Default”.

(a) Non-Payment of Obligations. Any Obligor shall fail to make any payment or
prepayment of any principal of any Loan, any Reimbursement Obligation or any
deposit of cash for collateral purposes when due, or any payment of interest on
any Loan or in connection with any Reimbursement Obligation or any fee described
in Article III or any other monetary Obligation, within three (3) Business Days
of when due.

(b) Breach of Warranty. Any representation or warranty of any Obligor or Pledgor
made, or deemed to be made, in any Credit Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made, or deemed
to have been made, in any material respect.

(c) Non-Performance of Certain Covenants and Obligations. Holdings or theany
Borrower shall default in the due performance or observance of any of their
respective obligations under Article VII, Sections 8.1, 8.6, 8.11 through
8.178.18, Article IX or Article X.

(d) Non-Performance of Other Covenants and Obligations. Any Obligor or Pledgor
shall default in the due performance and observance of any agreement, covenant
or obligation contained in any Credit Document executed by it (other than those
described in Section 11.1(a)-(c) above), and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date any Person
is required pursuant to the Credit Documents or otherwise to give notice thereof
to the Agent (whether or not such notice is actually given), or (ii) the date
notice thereof shall have been given to the Borrower Representative by the Agent
or any Lender through the Agent.

 

- 107 -

 



--------------------------------------------------------------------------------

(e) Default on Other Indebtedness. (i) A default shall occur and be continuing
in the payment of an amount when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any Material Indebtedness (other than
Indebtedness described in Section 11.1(a)), (ii) a default shall occur in the
performance or observance of any obligation or condition with respect to such
Material Indebtedness if the effect of such default is to accelerate the
maturity of any such Material Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Material Indebtedness, or any trustee or agent for such holders,
to cause or declare such Indebtedness to become due and payable or to require
such Indebtedness to be prepaid, redeemed, purchased or defeased, or require an
offer to purchase or defease such Material Indebtedness to be made, prior to its
expressed maturity, in each case, regardless of whether such default is waived,
or such right is exercised, by such holder (or trustee or agent), unless the
effect of such waiver is to terminate permanently the right of such holder (or
trustee or agent) to accelerate the maturity thereof or demand cash collateral
in respect thereof on account of such default or (iii) without limitation of the
foregoing clauses, default in any payment obligation under a Secured Hedging
Agreement, and such default shall continue after the applicable grace period, if
any, specified in such Secured Hedging Agreement or any other agreement or
instrument relating thereto

(f) Judgments. (i) Any judgment or order for the payment of money individually
or in the aggregate in excess of $1,000,000 (exclusive of any amounts to the
extent covered by insurance (less any applicable deductible) and as to which the
insurer has acknowledged its responsibility to cover such judgment or order)
shall be rendered against Holdings or any of its Subsidiaries and such judgment
shall not have been vacated or discharged or stayed or bonded pending appeal
within 30 days (or such longer period during which execution of the same shall
have been stayed) after the entry thereof or (ii) enforcement proceedings shall
have been commenced by any creditor upon any judgment or order for the payment
of money individually or in the aggregate in excess of $1,000,000 (exclusive of
any amounts to the extent covered by insurance (less any applicable deductible)
and as to which the insurer has acknowledged its responsibility to cover such
judgment or order) against Holdings or any of its Subsidiaries.

(g) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan:

(i) the institution of any steps by any Obligor, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, theany Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $1,000,000; or

(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under section 302(f) of ERISA.

 

- 108 -

 



--------------------------------------------------------------------------------

(h) Change in Control. Any Change in Control shall occur.

(i) Bankruptcy, Receivership, etc. Any Obligor or any of its Subsidiaries shall:

(i) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(ii) in the absence of such application, consent or acquiescence, as provided in
clause (ii) above, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for a substantial part of the property
of any thereof, and such trustee, receiver, sequestrator or other custodian
shall not be discharged within 60 days; provided, that each Obligor and each
Subsidiary hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such 60 day period to preserve,
protect and defend their rights under the Credit Documents;

(iii) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by any Obligor or any Subsidiary, such case or proceeding shall be
consented to or acquiesced in by such Obligor, or such Subsidiary as the case
may be, or shall result in the entry of an order for relief or shall remain for
60 days undismissed; provided, that each Obligor and each Subsidiary hereby
expressly authorizes each Secured Party to appear in any court conducting any
such case or proceeding during such 60 day period to preserve, protect and
defend their rights under the Credit Documents; or

(iv) take any board action authorizing any of the foregoing.

(j) Insolvency. Any Obligor or any Subsidiary shall (i) become “insolvent” as
defined by Section 101(32) of the United States Bankruptcy Code, 11 U.S.C.
§101(32) or generally fail to pay debts as they become due, (ii) admit in
writing its inability or unwillingness generally to pay debts as they become
due, or (iii) take any action in furtherance of any of clauses (i), (ii) or
(iii) of Section 11.1(i) hereof.

(k) Impairment of Security, etc. Any Credit Document or any Lien granted
thereunder (except Liens released in accordance with the terms of the Credit
Documents) shall, in whole or in part, terminate, cease to be in effect or cease
to be the legally valid, binding and enforceable obligation of any Obligor or
Pledgor party thereto; any Obligor or Pledgor shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Credit Document, any Lien on
collateral with a value singly or in the aggregate in excess of $1,000,000
securing any Obligation shall, in whole or in part, cease to be a perfected Lien
subject only to Liens permitted under Section 10.3.

 

- 109 -

 



--------------------------------------------------------------------------------

(l) Uninsured Damage. The occurrence of any uninsured damage to or loss, theft
or destruction of, any assets of any Obligor or any of their Subsidiaries and
such damage, loss, theft or destruction shall exceed $1,000,000 in the aggregate
at any time.

(m) Cessation of Business. Any cessation of a substantial part of the business
of any Obligor for a period that could reasonably be expected to have a Material
Adverse Effect.

(n) Subordinated Debt. The occurrence of any of the following: (i) any of the
Obligations for any reason shall cease to be “Senior Indebtedness” or any
comparable term under, and as defined in, any Subordinated Debt Document;
(ii) any Indebtedness other than the Obligations shall constitute “Senior
Indebtedness” (or any comparable term) under, and as defined in, any
Subordinated Debt Document; (iii) any holder of Subordinated Indebtedness that
is an Affiliate of any Obligor shall fail to perform or comply with any of the
subordination provisions of the Subordinated Debt Document evidencing or
governing such Subordinated Debt; or (iv) the subordination provisions of the
documents evidencing or governing any Subordinated Debt shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Debt.

Section 11.2 Action if Bankruptcy. If any Event of Default described in
Section 11.1(i) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations (including Reimbursement
Obligations, but excluding any Secured Hedging Obligations) shall automatically
be and become immediately due and payable, without notice or demand to any
Person and the Borrowers shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings.

Section 11.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 11.1(i)) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower
Representative declare all or any portion of the outstanding principal amount of
the Loans and other Obligations (including Reimbursement Obligations, but
excluding any Secured Hedging Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrowers shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings.

Section 11.4 Application of Proceeds. Following an Event of Default and
acceleration of the Obligations, the Agent shall apply proceeds of Collateral as
follows:

First, to payment of that portion of the Obligations constituting fees, expenses
(including, without limitation, expenses relating to attorneys’ fees and other
professionals’ fees), indemnities and other amounts due to the Agent in its
capacity as such;

 

- 110 -

 



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest and accrued and unpaid commitment fees or other fees, ratably
amongst the Secured Parties in proportion to the respective amounts described in
this clause “Second” due to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of any Loans and Reimbursement Obligations and to Cash Collateralize
all Letter of Credit Outstandings, ratably amongst the Lenders in proportion to
the respective amounts described in this clause “Third” due to them;

Fourth, to payment of all other Obligations, ratably amongst the Secured Parties
in proportion to the respective amounts described in this clause “Fourth” due to
them; and

Finally, the balance, if any, after all of the Obligations have been satisfied,
to the Borrowers or as otherwise required by law.

For purposes of this Section 11.4, subject to Section 12.7 hereof, if there are
Obligations arising out of Secured Hedging Agreements, the Agent shall determine
whether such obligations are most appropriately characterized as interest,
principal, fees or other and shall add those obligations to the appropriate
category above. Any determination of the Agent in this regard shall be
conclusive absent manifest error, provided, however, that the characterization
of such obligations shall be the same with respect to all Secured Parties.

ARTICLE XII

THE ADMINISTRATIVE AGENT

Section 12.1 Actions. Each Lender hereby irrevocably appoints PNC as its Agent.
Each Lender authorizes the Agent to act on behalf of such Lender under each
Credit Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Agent (with respect to which
the Agent agrees that it will comply, except as otherwise provided in this
Section or as otherwise advised by counsel in order to avoid contravention of
applicable law), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto. Each
Lender hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Agent, pro rata according to such Lender’s proportionate Total
Exposure Amount, from and against any and all liabilities, obligations, losses,
damages, claims, costs or expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against, the Agent in any way
relating to or arising out of any Credit Document, including reasonable
attorneys’ fees, and as to which the Agent is not reimbursed by the Borrowers;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted from the Agent’s gross negligence or willful misconduct. The
Agent shall not be

 

- 111 -

 



--------------------------------------------------------------------------------

required to take any action under any Credit Document, or to prosecute or defend
any suit in respect of any Credit Document, unless it is indemnified hereunder
to its satisfaction. If any indemnity in favor of the Agent shall be or become,
in the Agent’s determination, inadequate, the Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.

Section 12.2 Funding Reliance, etc. Unless the Agent shall have been notified in
writing by any Lender by 5:00 p.m. on the Business Day prior to the date of any
Borrowing that such Lender will not make available the amount which would
constitute its Percentage of such Borrowing on the date specified therefor, the
Agent may assume that such Lender has made such amount available to the Agent
and, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Agent, when all conditions to borrowing have been
satisfied such Lender and theeach Borrower severally agree to repay the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date the Agent made such amount available to the Borrowers
to the date such amount is repaid to the Agent, at the interest rate applicable
at the time to Loans comprising such Borrowing (in the case of the Borrowers)
and at the Federal Funds Open Rate (in the case of a Lender), at the Federal
Funds Open Rate for the first two (2) Business Days after which such amount has
not been repaid, and thereafter at the interest rate applicable to Loans
comprising such Borrowing.

Section 12.3 Exculpation. Neither the Agent nor any of its respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under any Credit Document, or in connection
herewith or therewith, except for which are determined by a court of competent
jurisdiction in a final proceeding to have resulted from their own gross
negligence or willful misconduct, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of any Credit Document, nor for the creation, perfection or priority
of any Liens purported to be created by any of the Credit Documents, or the
validity, genuineness, enforceability, existence, value or sufficiency of any
collateral security, nor to make any inquiry respecting the performance by any
Obligor of its Obligations. Any such inquiry which may be made by the Agent
shall not obligate it to make any further inquiry or to take any action. The
Agent shall be entitled to rely upon advice of counsel concerning legal matters
and upon any notice, consent, certificate, statement or writing which the Agent
believes to be genuine and to have been presented by a proper Person.

Section 12.4 Successor. The Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower Representative and the Lenders. If the
Agent at any time shall resign, the Required Lenders may appoint another Lender
as a successor Agent (with, so long as no Default or Event of Default has
occurred and is continuing, the consent of the Borrower Representative (each
such consent not to be unreasonably withheld or delayed (and the Borrower
Representative shall be deemed to have consented if it fails to object to any
assignment within five Business Days after it received written notice thereof)),
provided that the resignation of the Agent is not contingent upon such consent),
which Lender, upon such appointment (and all applicable consents), thereupon
shall become the Agent hereunder. If no successor Agent

 

- 112 -

 



--------------------------------------------------------------------------------

shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, and
having a combined capital and surplus of at least $250,000,000; provided,
however, that if such retiring Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall be entitled to receive from the retiring Agent such documents of transfer
and assignment as such successor Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Credit Documents. After any retiring
Agent’s resignation hereunder as the Agent, the provisions of this Article XII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Agent under the Credit Documents, and Section 13.3 and
Section 13.4 shall continue to inure to its benefit.

Section 12.5 Loans by Agent. Agent shall have the same rights, powers and
responsibilities with respect to (x) the Credit Extensions made by it or any of
its Affiliates, and (y) the Notes held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not Agent. Agent and each
of its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrowerany Obligor or any Subsidiary or
Affiliate of the Borrower or Obligorthereof as if Agent were not Agent
hereunder.

Section 12.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrowers, the Credit Documents (the
terms and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitments. Each Lender also
acknowledges that it will, independently of the Agent and each other Lender, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Credit Documents.

Section 12.7 Reliance by Agent. The Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Agent. As to any matters not expressly provided for by
the Credit Documents, the Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the

 

- 113 -

 



--------------------------------------------------------------------------------

Required Lenders or all of the Lenders as is required in such circumstance, and
such instructions of such Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Secured Parties. For purposes of
applying amounts in accordance with this Section, the Agent shall be entitled to
rely upon any Secured Party that has entered into a Secured Hedging Agreement
for a determination (which such Secured Party agrees to provide or cause to be
provided upon request of each Agent) of the outstanding Obligations owed to such
Secured Party under any Secured Hedging Agreement. Unless it has actual
knowledge evidenced by way of written notice from any such Secured Party and the
Borrower Representative to the contrary, the Agent, in acting in such capacity
under the Credit Documents, shall be entitled to assume that no Secured Hedging
Agreements or Obligations in respect thereof are in existence or outstanding.

Section 12.8 Defaults. The Agent shall not be deemed to have knowledge or notice
of the occurrence of a Default unless the Agent has received a written notice
from a Lender or any Obligor specifying such Default and stating that such
notice is a “Notice of Default”. In the event that the Agent receives such a
notice of the occurrence of a Default, the Agent shall give prompt notice
thereof to the Lenders. The Agent shall (subject to Section 13.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Lenders except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.

Section 12.9 Additional Agents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Credit Document, the Syndication
Agent and the Documentation Agent shall not have any duties or responsibilities,
nor shall the Syndication Agent or the Documentation Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise extend against the
Syndication Agent or the Documentation Agent.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

Section 13.1 Waivers, Amendments, etc.   

(a) Waivers and Amendments. The provisions of each Credit Document may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Required Lenders;
provided, however, that no such amendment, modification or waiver shall:

(i) modify this Section without the consent of all Lenders;

(ii) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the maturity date of any

 

- 114 -

 



--------------------------------------------------------------------------------

Credit Extension made (or participated in) by any Lender or reduce any fees
described in Article III payable to any Lender without the consent of such
Lender or change the date or the amount of or the application any principal
repayment described in Section 3.1(a) or (b), without the consent of each Lender
to be adversely affected by such amendment, modification or waiver;

(iii) forgive the principal amount of or reduce the rate of interest on any
Lender’s Loan or extend the date on which interest or fees are payable in
respect of any Lender’s Loans, in each case, without the consent of such Lender
(it being understood and agreed, however, that any vote to rescind the
application of any default rate of interest or any acceleration made pursuant to
Section 11.2 and Section 11.3 of amounts owing with respect to the Loans and
other Obligations shall only require the vote of the Required Lenders);

(iv) reduce the percentage set forth in, or otherwise modify, the definition of
“Required Lenders” or modify any requirement hereunder that any particular
action be taken by all Lenders without the consent of all Lenders;

(v) except as otherwise expressly provided in a Credit Document, release any
Obligor from its Obligations under any Credit Documents or subordinate the right
to payment of any Obligations, or release any material portion of the Collateral
under the Credit Documents or subordinate the Agent’s Lien therein, in each case
without the consent of all Lenders (and each counterparty under any Secured
Hedging Agreement, if not then a Lender);

(vi) affect adversely the interests, rights or obligations of the Agent (in its
capacity as the Agent) or the Issuer (in its capacity as Issuer), unless
consented to by the Agent or the Issuer, as the case may be; or

(vii) modify the definitions of “Restricted Payments” or “Excess Cash Flow”;
permit any Restricted Payments not expressly permitted by Section 10.5; waive,
postpone or forgive any payment required under Section 3.1(d)(v); modify
Section 10.5 or Section 3.1(d)(v); or modify any other definition if that
modification would have the effect of causing any of the foregoing; without the
consent of all Joint Lead Arrangers.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Loan Commitment of such Lender may not be increased or
extended without the consent of such Lender.

(b) Secured Hedging Agreements. In addition to the foregoing, no amendment shall
be made to any Credit Document without the consent of each counterparty to a
Secured Hedging Agreement affected thereby if the effect thereof would be to
exclude the Obligations evidenced by a Secured Hedging Agreement from the
collateral security and other benefits of such Credit Document (it being
understood that any release of Liens shall be permitted to be effectuated by
Agent, Required Lenders or all Lenders (together with the consent of any
counterparty to a Secured Hedging Agreement, if required), as applicable, in
accordance with the terms of this Agreement).

 

- 115 -

 



--------------------------------------------------------------------------------

(c) No Waiver. No failure or delay on the part of the Agent, the Issuer or any
Lender in exercising any power or right under any Credit Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power
or right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on any Obligor in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by the Agent, the Issuer or any Lender under any Credit Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

(d) Non-Consenting Lender. In the event that any Lender or Lenders refuse to
approve any waiver or amendment the Agent deems advisable, then the Agent may
or, so long as no Event of Default has occurred and is continuing, the Borrower
Representative may (but neither shall be obligated to), upon notice to such
Lender (and the Agent, if applicable), require such Lender to assign and
delegate without recourse (in accordance with and subject to the restrictions
contained in Section 13.11), all of its interests, rights, duties and
obligations under this Agreement and the Credit Documents to an Assignee Lender
that shall assume such obligations (which assignee may be a Lender, if a Lender
accepts such assignment); provided that (i) if it is an assignment at the
request of the Borrower Representative, the Borrower Representative shall have
received the prior written consent of the Agent (and if a Revolving Loan
Commitment is being assigned, the Issuer), which consent shall not unreasonably
be withheld or delayed, as to any such assignment which is made to any Person
other than a then existing Lender, (ii) if it is an assignment at the request of
the Agent and no Event of Default has occurred and is continuing, the Borrower
Representative (and if a Revolving Loan Commitment is being assigned, the
Issuer) shall have consented to such assignment which consents shall not be
unreasonably withheld or delayed and (iii) such assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
and participations in Reimbursement Obligations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents, from the assignee (to the extent of such outstanding
principal, accrued interest and accrued fees) or the Borrowers (in the case of
all other amounts).

Section 13.2 Notices; Time.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Borrowers or any other Obligor, to Voyetra Turtle Beach, Inc., 100
Summit Lake Drive, Suite 100, Valhalla, NY 10594, Attention: Bruce Murphy,

 

- 116 -

 



--------------------------------------------------------------------------------

Telecopier No. (914.345.2266), Telephone No. (914.345.2255 x.7830) and email:
bruce.murphy@turtlebeach.com; and to VTB Holdings Inc., c/o Voyetra Turtle
Beach, Inc., 100 Summit Lake Drive, Suite 100, Valhalla, NY 10594, Attention:
Bruce Murphy, Telecopier No. (914.345.2266), Telephone No. (914.345.2255 x.7830)
and email: bruce.murphy@turtlebeach.com; with a copy to Stripes Group, LLC, 70
East 55th Street, 11th Floor, New York, NY 10022, Attention: Kenneth A. Fox,
Telecopier No. (212.823.0721), Telephone No. (212.823.0730) and email:
ken@stripesgroup.com; and with a copy to Dechert LLP, 2929 Arch Street,
Philadelphia, PA 19104, Attention: Henry N. Nassau, Esq., Telecopier No.
(215.994.2222), Telephone No. (215.994.2138) and email:
henry.nassau@dechert.com.

(ii) if to PNC, in its capacity as the Agent, the Issuer or a Lender, to PNC
Bank, National Association, 1900 East Ninth Street, Cleveland, Ohio 44114,
Attention: Keven Larkin, Telecopier No. (216.222.0129), Telephone No.
(216.222.3101) and email: keven.larkin@pnc.com; with a copy to: Agency Services,
PNC Bank, National Association, Mail Stop: P7-PFSC-04-1, 500 First Avenue,
Pittsburgh, Pennsylvania 15219, Attention: Agency Services, Telecopier No.
(412.762.6442), Telephone No. (412.762.8672); and with a copy (which shall not
constitute notice) to Jones Day, 901 Lakeside Avenue, Cleveland, Ohio 44114,
Attention: Rachel Rawson, Telecopier (216.579.0212), Telephone
(216.586.7276) and email: rlrawson@jonesday.com.

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrowers may, in itstheir discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter
during regular business hours.

(e) Unless otherwise indicated, all references to the time of a day in a Credit
Document shall refer to the time of day in Pittsburgh, Pennsylvania.

 

- 117 -

 



--------------------------------------------------------------------------------

Section 13.3 Payment of Costs and Expenses.

(a) The Borrowers shall pay all reasonable and documented out-of-pocket expenses
incurred by Agent, the Lead Arranger and their respective Affiliates (including,
in each case, the fees, out-of-pocket charges and disbursements of Jones Day, as
outside counsel to the Agent and the Lead Arranger, and, if necessary or
appropriate, one local counsel in each relevant jurisdiction), field exam costs,
third party appraisal fees, and environmental review costs, the extent
applicable, in connection with:

(i) the negotiation, preparation, execution, delivery and administration of each
Credit Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Credit Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated;

(ii) the syndication of the Credit Extensions provided herein;

(iii) the filing, recording, refiling or rerecording of any Credit Document
and/or any financing statements relating thereto and all amendments,
supplements, amendments and restatements and other modifications to any thereof
and any and all other documents or instruments of further assurance required to
be filed or recorded or refiled or rerecorded by the terms of any Credit
Document; and

(iv) the preparation and review of the form of any document or instrument
relevant to any Credit Document.

(b) The Borrowers shall pay all reasonable and documented out-of-pocket expenses
incurred by the Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder.

(c) The Borrowers shall pay and shall hold each Secured Party harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of each Credit Document, the Credit Extensions or the
issuance of any Notes. The Borrowers shall pay all costs and expenses incurred
by each Secured Party (including the fees, charges and expenses of counsel for
the Agent and the Lenders or other advisor or consultant for any Secured Party),
in connection with the enforcement or protection of its rights, including in
connection with any waiver, amendment, forbearance, out-of-court restructuring
or otherwise (i) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (ii) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

Section 13.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrowers hereby indemnifiesy and
holds harmless each Secured Party and each of their respective affiliates and
each of their respective officers, directors, employees, advisers and agents
(collectively, the “Indemnified Parties”) from and against any and all actions,
claims, causes of action, suits, losses, liabilities, damages (including,

 

- 118 -

 



--------------------------------------------------------------------------------

without limitation, all special, indirect, consequential or punitive damages),
costs and expenses (including, without limitation, in connection with any
investigation, litigation or other proceeding or preparation of a defense in
connection therewith) (collectively, the “Indemnified Liabilities”), in each
case arising out of or in connection with:

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension;

(b) the entering into and performance of any Credit Document (including the
Engagement Letter, the Term Sheet and the Fee Letters) by any of the Indemnified
Parties (including any action brought by or on behalf of theany Borrower as the
result of any determination by the Required Lenders pursuant to Article V not to
fund any Credit Extension, provided that any such action is resolved in favor of
such Indemnified Party);

(c) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor of all or any portion of the Capital
Securities or assets of any Person, whether or not an Indemnified Party is party
thereto;

(d) any investigation, litigation, action or proceeding (including any
threatened investigation, litigation action or proceeding) respectively made,
filed, taken or instituted and related to any environmental cleanup, audit,
compliance or other matter relating to either the protection of human health or
the environment or the Release by any Obligor of any Regulated Substance;

(e) the presence on or under, or any Releases from, any real property owned or
operated by any Obligor of any Regulated Substance (including any losses,
liabilities, damages, injuries, costs, expenses or claims asserted or arising
under any Environmental Law), regardless of whether caused by, or within the
control of, such Obligor; or

(f) any damage arising from the use by others of information obtained through
electronic, telecommunications or other information systems;

except for Indemnified Liabilities arising by action of a particular Indemnified
Party which are determined by a court of competent jurisdiction in a final
proceeding to have resulted from the such Indemnified Party’s gross negligence
or willful misconduct. Except as otherwise provided in this paragraph, the
Obligors and their successors and assigns hereby waive, release and agree not to
make any claim or bring any cost recovery action against, any Indemnified Party
under CERCLA or any state equivalent, or any similar law now existing or
hereafter enacted with respect to any matter which is subject to the Obligors’
indemnity of an Indemnified Party hereunder. Except as otherwise provided in
this paragraph, it is expressly understood and agreed that to the extent that
any Indemnified Party is strictly liable under any Environmental Laws, theeach
Borrower’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of thesuch Borrower with respect
to the violation or condition which results in liability of an Indemnified
Party. If and to the extent that the foregoing undertaking may be unenforceable
for any reason, thesuch Borrower agrees to make the

 

- 119 -

 



--------------------------------------------------------------------------------

maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities for which thesuch Borrower is obligated to indemnify under the terms
of this Section which is permissible under applicable law.

Notwithstanding anything to the contrary in this Agreement, no Indemnified Party
shall effect the settlement or compromise of any litigation, investigation or
proceeding (including any threatened litigation, investigation or proceeding) in
respect of which indemnification may be sought, without the Borrower’s
Representative’s prior written consent (not to be unreasonably withheld).

Section 13.5 Survival. The obligations of the Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 13.3 and 13.4, and the obligations of the Lenders under Section 13.1,
shall in each case survive any assignment from one Lender to another (in the
case of Sections 13.3 and 13.4) and the occurrence of the date on which all
Obligations have been paid in full in cash, all Letters of Credit have been
terminated, expired or Cash Collateralized, all Secured Hedging Agreements have
been terminated and all Commitments shall have terminated. The representations
and warranties made by the Borrowers in each Credit Document to which it is a
party shall survive the execution and delivery of such Credit Document.

Section 13.6 Severability. Any provision of any Credit Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Credit
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 13.7 Headings. The various headings of each Credit Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Credit Document or any provisions thereof.

Section 13.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of Holdings, the Borrowers, the Agent and each Lender (or
notice thereof satisfactory to the Agent), shall have been received by the
Agent.

Section 13.9 Governing Law; Entire Agreement. This Agreement shall be deemed to
be a contract under the law of the State of New York and shall, pursuant to New
York General Obligations Law Section 5-1401, for all purposes be governed by and
construed and enforced in accordance with the law of the State of New York. Each
standby Letter of Credit issued under this Agreement shall be subject either to
the rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance (“UCP”) or the rules of the International Standby Practices
(ICC Publication Number 590) (“ISP98”), as determined by the Issuer, and each
trade Letter of Credit shall be subject to UCP, and in each case to the extent
not inconsistent therewith,

 

- 120 -

 



--------------------------------------------------------------------------------

the law of the State of New York without regard to is conflict of laws
principles. The Credit Documents constitute the entire understanding among the
parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.

Section 13.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that no Obligor may assign or transfer its
rights or obligations hereunder without the consent of all Lenders (except as
permitted by the Credit Documents).

Section 13.11 Assignments and Participations in Credit Extensions; Register.
Each Lender may assign, or sell participations in, its Loans, Letters of Credit
and Commitments to one or more other Persons in accordance with this the terms
set forth below.

(a) Assignments. Any Lender, pursuant to a Lender Assignment Agreement, with the
consent (which consent shall not be unreasonably delayed or withheld) of (i) the
Borrower Representative, to the extent no Default or Event of Default has
occurred and is continuing (each such consent not to be unreasonably withheld or
delayed (and the Borrower  Representative shall be deemed to have consented if
it fails to object to any assignment within five Business Days after it received
written notice thereof), (ii) the Issuer (with respect to assignments of
Revolving Loans and Revolving Loan Commitments), and (iii) the Agent, may at any
time assign and delegate to any one or more commercial banks, funds or other
financial institutions; provided that with the consent of the Issuer (with
respect to assignments of Revolving Loans or Revolving Loan Commitments) and
upon notice to the Borrower Representative and the Agent, upon the Agent’s
acknowledgment on a Lender Assignment Agreement, any Lender may assign and
delegate to any of its Affiliates or to any other Lender or to a Related Fund of
any Lender (pursuant to applicable law) (each Person described in either of the
foregoing clauses as being the Person to whom such assignment and delegation is
to be made, being hereinafter referred to as an “Assignee Lender”), all or any
fraction of such Lender’s Loans, Letter of Credit Outstandings and Commitments
in a minimum aggregate amount of $5,000,000 (or, if less, the entire remaining
amount of such Lender’s Loans, Letter of Credit Outstandings and Commitments).

Notwithstanding the foregoing, the Issuer may withhold consent (to the extent a
consent right exists) in its sole discretion to an assignment of Revolving Loans
and Revolving Loan Commitments to a Person, if such assignment would, pursuant
to any applicable laws, rules or regulations binding on the Issuer, result in a
reduced rate of return to the Issuer or require the Issuer to set aside capital
in an amount that is greater than that which is required to be set aside for any
other Lender participating in the Letters of Credit. Each Obligor and the Agent
shall be entitled to continue to deal solely and directly with a Lender in
connection with the interests so assigned and delegated to an Assignee Lender
until:

(i) notice of such assignment and delegation, together with (A) payment
instructions, (B) the Internal Revenue Service forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
and (C) addresses and related information with respect to such Assignee Lender,
shall have been delivered to the Borrower Representative and the Agent by such
assignor Lender and such Assignee Lender;

 

- 121 -

 



--------------------------------------------------------------------------------

(ii) such Assignee Lender shall have executed and delivered to (A) the Borrower
Representative and the Agent a Lender Assignment Agreement, accepted by the
Agent, and (B) if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about Holdings and its Subsidiaries and Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the such Assignee Lender’s compliance procedures
and applicable laws, including Federal and state securities laws; and

(iii) the processing fees described below shall have been paid.

From and after the date that the Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender under
the Credit Documents, and (y) the assignor Lender, to the extent that rights and
obligations hereunder have been assigned and delegated by it in connection with
such Lender Assignment Agreement, shall be released from its obligations
hereunder and under the other Credit Documents.

Within ten (10) Business Days after its receipt of notice that the Agent has
received and accepted an executed Lender Assignment Agreement, if requested by
the Assignee Lender, the Borrowers shall execute and deliver to the Agent (for
delivery to the relevant Assignee Lender) a new Note evidencing such Assignee
Lender’s assigned Loans and Commitments and, if the assignor Lender has retained
Loans and Commitments hereunder, if requested by such Lender, a replacement Note
in the principal amount of the Loans and Commitments retained by the assignor
Lender hereunder (such Note to be in exchange for, but not in payment of, the
Note then held by such assignor Lender). Each such Note shall be dated the date
of the predecessor Note. The assignor Lender shall mark each predecessor Note
“exchanged” and deliver each of them to the Borrowers. Accrued interest on that
part of each predecessor Note evidenced by a new Note, and accrued fees, shall
be paid as provided in the Lender Assignment Agreement. Accrued interest on that
part of each predecessor Note evidenced by a replacement Note shall be paid to
the assignor Lender. Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Note and in this Agreement.

Such assignor Lender or such Assignee Lender must also pay a processing fee in
the amount of $3,500 to the Agent upon delivery of any Lender Assignment
Agreement; provided, however, that no such fee shall be payable in the case of
an assignment to an Affiliate of the assignor Lender or a Related Fund with
respect to such assignor Lender; and provided, further that, in the case of
contemporaneous assignments by a Lender to more than one fund managed by the
same investment advisor (which funds are not then Lenders hereunder), only a
single such processing fee shall be payable for all such contemporaneous
assignments.

 

- 122 -

 



--------------------------------------------------------------------------------

Notwithstanding any other term of this Agreement, the agreement of PNC to issue
the Letters of Credit shall not impair or otherwise restrict in any manner the
ability of PNC to make any assignment of it Loans or Commitments, it being
understood and agreed that PNC may resign as the Issuer in connection with the
making of any assignment. Any attempted assignment and delegation not made in
accordance with this Section shall be null and void. Notwithstanding anything to
the contrary set forth above, (A) any Lender may (without requesting the consent
of theany Borrower, Issuer or the Agent) pledge its Loans and all or any portion
of its rights in connection with this Agreement and the Credit Documents to a
Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank and (B) any Lender that is a fund that invests in bank
loans may (without the consent of theany Borrower or the Agent) pledge its Loans
and all or any portion of its rights in connection with this Agreement and the
Credit Documents to the holders (or to the trustees for such holders) of
obligations owed, or securities issued, by such fund as security for such
obligations or securities, provided, that any foreclosure or other exercise of
remedies by such holder (or such trustee) shall be subject to the provisions of
this Section regarding assignments in all respects. No pledge described in the
immediately preceding clause (A) shall release such Lender from its obligations
hereunder.

(b) Participations. Any Lender may at any time, without the consent of, or
notice to, theany Borrower or the Agent, sell participations to any Person
(other than a natural Person or the Borrowers or any of the Borrower’s’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Agent, the Issuers
and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 13.4 (d) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 13.1 that affects
such Participant. TheEach Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.3, 4.4, 4.5 and 4.6 (subject to the
requirements and limitations therein, including the requirements under
Section 4.6(g) (it being understood that the documentation required under
Section 4.6(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 4.11 as if it were an
assignee under paragraph (b) of this Section; and (B)

 

- 123 -

 



--------------------------------------------------------------------------------

shall not be entitled to receive any greater payment under Sections 4.3, 4.4,
4.5 or 4.6, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Sections
4.10 and 4.11 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 4.8 as though
it were a Lender; provided that such Participant agrees to be subject to
Section 4.9 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(c) Register. TheEach Borrower hereby designates the Agent to serve as thesuch
Borrower’s agent, solely for the purpose of this Section, to maintain a register
(the “Register”) on which the Agent will record each Lender’s Commitment, the
Loans made by each Lender and the Notes evidencing such Loans (including
principal amount and stated interest) owing to such Lender, and each repayment
in respect of the principal amount of the Loans of each Lender and annexed to
which the Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Agent pursuant to this Section. Failure to make any
recordation, or any error in such recordation, shall not affect any Obligor’s
Obligations in respect of such Loans or Notes. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrowers, the Agent
and the Lenders shall treat each Person in whose name a Loan and related Note is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. A Lender’s
Commitment and the Loans made pursuant thereto and the Notes evidencing such
Loans may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s Commitment or the Loans or the Notes evidencing such
Loans made pursuant thereto shall be registered in the Register only upon
delivery to the Agent of a Lender Assignment Agreement duly executed by the
assignor thereof. No assignment or transfer of a Lender’s Commitment or the
Loans made pursuant thereto or the Notes evidencing such Loans shall be
effective unless such assignment or transfer shall have been recorded in the
Register by the Agent as provided in this Section.

 

- 124 -

 



--------------------------------------------------------------------------------

Section 13.12 Other Transactions. Nothing contained herein shall preclude the
Agent, the Issuer or any other Lender from engaging in any transaction, in
addition to those contemplated by the Credit Documents, with any Obligor or any
of their Affiliates in which such Obligor or such Affiliate is not restricted
hereby from engaging with any other Person.

Section 13.13 Forum Selection, Consent to Jurisdiction, Service of Process.
(a) TheEach Borrower and each other Obligor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, any Lender, any Issuer, or any Related Party of
the foregoing in any way relating to this Agreement or any other Credit Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Credit
Document shall affect any right that the Agent, any Lender or any Issuer may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrowers or any other Obligor or its
properties in the courts of any jurisdiction. (b) The Borrowers and each other
Obligor irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Credit Document in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court. (c) Each
party hereto irrevocably consents to service of process in the manner provided
for notices in Section 13.2. Nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
law.

Section 13.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

- 125 -

 



--------------------------------------------------------------------------------

Section 13.15 USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies theeach Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies theeach Borrower, which information includes the
name and address of thesuch Borrower and other information that will allow such
Lender to identify thesuch Borrower in accordance with the Patriot Act, and
theeach Borrower hereby agree to deliver such information to the Lenders as may
be requested.

Section 13.16 Confidentiality; Publicity. Agent and each Lender shall hold all
non-public information regarding the Obligors and their Subsidiaries and their
respective businesses obtained by Agent or any Lender pursuant to the
requirements hereof in accordance with such Person’s customary procedures for
handling confidential information, except that disclosure of such information
may be made (i) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services (provided that any such
Person except a rating agency has agreed to be bound by the provisions of this
Section 13.16 and with respect to a rating agency, it is informed of the
confidential nature of the information and instructed to keep it confidential),
(ii) to bona fide prospective transferees or purchasers of any interest in the
Loans, and to prospective contractual counterparties (or the professional
advisors thereto) in Hedging Agreements permitted hereby, provided that any such
Persons shall have agreed to be bound by the provisions of this Section 13.16,
and (iii) as required by law, subpoena, judicial order or similar order and in
connection with any litigation. Confidential information shall not include
information that either: (i) is in the public domain, or becomes part of the
public domain after disclosure to such Person through no fault of such Person,
or (ii) is disclosed to such Person by a Person other than any Obligor or its
Subsidiaries; provided Agent or a Lender, as the case may be, does not have
actual knowledge that such Person is prohibited from disclosing such
information. Agent and each Lender agree to use reasonable efforts to notify the
Borrower Representative of any required disclosure under this Section 13.16 as
far in advance as is reasonably practicable under the circumstances in order to
give the Borrowers an opportunity to obtain appropriate relief or protection
from a court of competent jurisdiction regarding such disclosure.

Section 13.17 Indemnification. The Lenders agree to indemnify the Agent and its
Affiliates and the directors, officers, employees, agents and advisors of the
Agent and the Agent’s Affiliates (collectively, the “Related Parties”), ratably
according to their pro rata share of the Total Exposure Amount, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Agent or such Related Parties in any way relating to or arising out
of this Agreement or any other Credit Document, or any documents contemplated by
or referred to herein or the transactions

 

- 126 -

 



--------------------------------------------------------------------------------

contemplated hereby or any action taken or omitted to be taken by the Agent or
such Related Parties under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Borrowers; provided,
however, that no Lender shall be liable to the Agent or any of its Related
Parties for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely from the Agent’s and/or any Related Party’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to the
Agent or any such Related Parties for any purpose shall, in the opinion of the
Agent, be insufficient or become impaired, the Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished. The agreements in this Section shall
survive the payment of all Obligations.

Section 13.18 Collateral Matters. The Agent may from time to time make such
disbursements and advances (“Agent Advances”) that the Agent, in its sole
discretion, deems necessary or desirable to preserve, protect, prepare for sale
or lease or dispose of the Collateral or any portion thereof, to enhance the
likelihood or maximize the amount of repayment by the Borrowers of the Loans,
Letters of Credit, and other Obligations or to pay any other amount chargeable
to the Borrowers or the other Obligors pursuant to the terms of this Agreement,
including, without limitation, costs, fees and expenses as described in
Section 13.3. The Agent Advances shall constitute Obligations hereunder, shall
be repayable on demand, shall be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to Revolving
Loans that are Base Rate Loans. The Agent shall notify each Lender and the
Borrower Representative in writing of each such Agent Advance, which notice
shall include a description of the purpose of such Agent Advance. Without
limitation to its obligations pursuant to Section 13.17, each Lender agrees that
it shall make available to the Agent, upon the Agent’s demand, in U.S. Dollars
in immediately available funds, the amount equal to such Lender’s pro rata share
of each such Agent Advance. If such funds are not made available to the Agent by
such Lender, the Agent shall be entitled to recover such funds on demand from
such Lender, together with interest thereon for each day from the date such
payment was due until the date such amount is paid to the Agent, at the Federal
Funds Open Rate for three Business Days and thereafter at the Base Rate.

Section 13.19 Agency for Perfection. The Agent and each Lender hereby appoints
the Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
that, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and the Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agent and the Lenders as secured party. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Agent thereof, and,
promptly upon the Agent’s request therefor shall deliver such Collateral to the
Agent or in accordance with the Agent’s instructions. Without limiting the
generality of the foregoing, each Lender hereby appoints the Agent for the
purpose of perfecting

 

- 127 -

 



--------------------------------------------------------------------------------

the Agent’s Liens on the Deposit Accounts or on any other deposit accounts or
securities accounts of any Obligor. Each Obligor by its execution and delivery
of this Agreement hereby consents to the foregoing.

Section 13.20 Proof of Claim. The Lenders and the Borrowers hereby agree that
after the occurrence of an Event of Default pursuant to Section 11.1(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to an Obligor or any of their respective Subsidiaries, the
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrowers or any of the
Obligors) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their agents and counsel and all other amounts
due the Lenders and the Agent hereunder) allowed in such judicial proceeding;
and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent and other agents hereunder. Nothing herein contained
shall be deemed to authorize the Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Agent to vote in respect of the claim of any Lender in any
such proceeding. Further, nothing contained in this Section 13.20 shall affect
or preclude the ability of any Lender to (i) file and prove such a claim in the
event that the Agent has not acted within ten (10) days prior to any applicable
bar date and (ii) require an amendment of the proof of claim to accurately
reflect such Lender’s outstanding Obligations.

Section 13.21 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Obligor hereby agrees, unless directed
otherwise by the Agent or unless the electronic mail address referred to below
has not been provided by the Agent to such Obligor that it will, or will cause
its Subsidiaries to, provide to the Agent all information, documents and other
materials that it is obligated to furnish to the Agent or to the Lenders
pursuant to the Credit Documents, including all notices, requests,

 

- 128 -

 



--------------------------------------------------------------------------------

financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request or Continuation/Conversion Notice, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or any other Credit Document or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Loan or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Agent to an electronic mail address as
directed by the Agent. In addition, each Obligor agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to the Agent or the
Lenders, as the case may be, in the manner specified in the Credit Documents but
only to the extent requested by the Agent.

(b) Platform. Each Obligor further agrees that Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks, SyndTrak
or a substantially similar electronic transmission system (the “Platform”).

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNIFIED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
INDEMNIFIED PARTIES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY INDEMNIFIED PARTIES IS FOUND IN A FINAL, NON-APPEALABLE ORDER
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Delivery Via Platform. The Agent agrees that the receipt of the
Communications by the Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Agent for purposes of
the Credit Documents. Each Lender agrees that receipt of notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the

 

- 129 -

 



--------------------------------------------------------------------------------

Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Agent in writing (including by electronic communication)
from time to time of such Lender’s electronic mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such electronic mail address.

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Agent or any Lender to give any notice or other communication pursuant to
any Credit Document in any other manner specified in such Credit Document.

Section 13.22 Credit Bidding. Each Lender hereby irrevocably authorizes the
Agent, based upon the instruction of the Required Lenders, to credit bid and
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the UCC, including pursuant to Sections 9-610 or 9-620 thereof, at any sale
thereof conducted under the provisions of the Bankruptcy Code (including
Section 363 of the Bankruptcy Code) or any applicable bankruptcy, insolvency,
reorganization or other similar law (whether domestic or foreign) now or
hereafter in effect, or at any sale or foreclosure conducted by the Agent
(whether by judicial action or otherwise) in accordance with applicable law.

Section 13.23 Payments Set Aside. To the extent that any Secured Parties
receives a payment from or on behalf of the Borrowers or any other Obligor, from
the proceeds of any Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

Section  13.24 Hedging Obligations. Notwithstanding any provision hereof or in
any other Credit Document to the contrary, in the event that any Obligor is not
an “eligible contract participant” as such term is defined in Section 1(a)(18)
of the Commodity Exchange Act, as amended, at the time (i) any transaction is
entered into under any Secured Hedging Agreement or (ii) such Person becomes an
Obligor hereunder, and the effect of the foregoing would be to render any
Guaranty Obligations of such Person violative of the Commodity Exchange Act,
none of the Obligations, the Secured Obligations (as defined in any Security
Agreement or Pledge Agreement) and the Guaranteed Indebtedness (as defined in
any Guaranty Agreement) of such Person shall include (x) in the case of clause
(i) above, such transaction and (y) in the case of clause (ii) above, any
transactions outstanding under any Secured Hedging Agreement as of the date such
Person becomes an Obligor hereunder.

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

- 130 -

 



--------------------------------------------------------------------------------

VOYETRA TURTLE BEACH, INC. By:                               
                                        Name: Title: VTB HOLDINGS, INC.
By:                                                                        Name:
Title: PNC BANK, NATIONAL ASSOCIATION as Agent, Swingline Lender, Issuer and as
a Lender By:                               
                                        Name: Title: MANUFACTURERS AND TRADERS
TRUST COMPANY, as a Lender By:                               
                                        Name: Title:

Borrower Signature Page

Credit Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:                               
                                        Name: Title:



--------------------------------------------------------------------------------

CITIBANK N.A. , as a Lender By:                               
                                        Name: Title:



--------------------------------------------------------------------------------

NATIONAL PENN BANK, as a Lender By:                               
                                        Name: Title:



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP. , as a Lender By:                               
                                        Name: Title:



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A. , as a Lender By:                               
                                        Name: Title:



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:                               
                                        Name: Title:



--------------------------------------------------------------------------------

TD BANK, N.A. , as a Lender By:                               
                                        Name: Title: